Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of

June 26, 2015,

among

TRIPADVISOR, INC.,

TRIPADVISOR HOLDINGS, LLC,

TRIPADVISOR LLC

and

The other BORROWERS Party Hereto,

The LENDERS Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

and

J.P. MORGAN EUROPE LIMITED,

as London Agent

 

 

J.P. MORGAN SECURITIES LLC, MORGAN STANLEY SENIOR FUNDING, INC., MERRILL LYNCH,

PIERCE, FENNER & SMITH INCORPORATED, BNP PARIBAS SECURITIES CORP., SUNTRUST

ROBINSON HUMPHREY, INC., WELLS FARGO SECURITIES, LLC, RBC CAPITAL MARKETS1,

BARCLAYS BANK PLC, U.S. BANK NATIONAL ASSOCIATION, and CITIGROUP GLOBAL

MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., GOLDMAN SACHS BANK USA and DEUTSCHE

BANK SECURITIES INC.,

as Co-Managers,

ROYAL BANK OF CANADA and BANK OF AMERICA, N.A.,

as Co-Syndication Agents,

SUNTRUST BANK and BNP PARIBAS,

as Co-Documentation Agents

 

 

 

 

 

1 RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

  

Definitions

  

SECTION 1.01.

   Defined Terms      1   

SECTION 1.02.

   Classification of Loans and Borrowings      37   

SECTION 1.03.

   Terms Generally      38   

SECTION 1.04.

   Accounting Terms; GAAP; Pro Forma Calculations      38   

SECTION 1.05.

   Currency Translation      39   

ARTICLE II

 

The Credits

  



  

SECTION 2.01.

   Commitments      41   

SECTION 2.02.

   Loans and Borrowings      41   

SECTION 2.03.

   Requests for Borrowings      42   

SECTION 2.04.

   Borrowing Subsidiaries      43   

SECTION 2.05.

   Swingline Loans      44   

SECTION 2.06.

   Letters of Credit      46   

SECTION 2.07.

   Funding of Borrowings      53   

SECTION 2.08.

   Interest Elections      53    SECTION 2.09.    Termination and Reduction of
Commitments; Increase of Revolving Commitments      55   

SECTION 2.10.

   Repayment of Loans; Evidence of Debt      58   

SECTION 2.11.

   Prepayment of Loans      59   

SECTION 2.12.

   Fees      60   

SECTION 2.13.

   Interest      61   

SECTION 2.14.

   Alternate Rate of Interest      62   

SECTION 2.15.

   Increased Costs      63   

SECTION 2.16.

   Break Funding Payments      65   

SECTION 2.17.

   Taxes      65   

SECTION 2.18.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      71   

SECTION 2.19.

   Mitigation Obligations; Replacement of Lenders      73   

SECTION 2.20.

   Defaulting Lenders      74   

SECTION 2.21.

   Incremental Term Loans      76   

ARTICLE III

 

Representations and Warranties

  



  

SECTION 3.01.

   Organization; Powers      78   

SECTION 3.02.

   Authorization; Enforceability      79   

SECTION 3.03.

   Governmental Approvals; No Conflicts      79   

SECTION 3.04.

   Financial Condition; No Material Adverse Change      79   

 

i



--------------------------------------------------------------------------------

SECTION 3.05.

Properties   80   

SECTION 3.06.

Litigation and Environmental Matters   80   

SECTION 3.07.

Compliance with Laws and Agreements   80   

SECTION 3.08.

Investment Company Status   80   

SECTION 3.09.

Taxes   80   

SECTION 3.10.

ERISA   81   

SECTION 3.11.

Disclosure   81   

SECTION 3.12.

Guarantee Requirement   81   

SECTION 3.13.

Subsidiaries   81   

SECTION 3.14.

Use of Proceeds; Margin Regulations   81   

SECTION 3.15.

Borrowing Subsidiaries   82   

SECTION 3.16.

Anti-Corruption Laws and Sanctions   82   

ARTICLE IV

 

Conditions

  



  

SECTION 4.01.

Effective Date   82   

SECTION 4.02.

Each Credit Event   84   

SECTION 4.03.

Credit Events in Respect of Each Borrowing Subsidiary   84   

ARTICLE V

 

Affirmative Covenants

  



  

SECTION 5.01.

Financial Statements and Other Information   85   

SECTION 5.02.

Notices of Material Events   87   

SECTION 5.03.

Existence; Conduct of Business   87   

SECTION 5.04.

Payment of Tax Liabilities   88   

SECTION 5.05.

Maintenance of Properties; Insurance   88   

SECTION 5.06.

Books and Records; Inspection Rights   88   

SECTION 5.07.

Compliance with Laws   88   

SECTION 5.08.

Further Assurances   89   

ARTICLE VI

 

Negative Covenants

  



  

SECTION 6.01.

Indebtedness   89   

SECTION 6.02.

Liens   91   

SECTION 6.03.

Sale/Leaseback Transactions   93   

SECTION 6.04.

Fundamental Changes; Business Activities   93   

SECTION 6.05.

Restricted Payments   94   

SECTION 6.06.

Transactions with Affiliates   94   

SECTION 6.07.

Restrictive Agreements   95   

SECTION 6.08.

Asset Dispositions   96   

SECTION 6.09.

Use of Proceeds and Letters of Credit; Margin Regulations   99   

SECTION 6.10.

Leverage Ratio   99   

 

ii



--------------------------------------------------------------------------------

             

SECTION 6.11.

   Maintenance of Borrowing Subsidiaries as Wholly Owned Subsidiaries      100
  

ARTICLE VII

 

Events of Default

  



  

SECTION 7.01.

   Events of Default      100   

SECTION 7.02.

   CAM Exchange      102   

ARTICLE VIII

 

The Agents

 

ARTICLE IX

 

Miscellaneous

  



  



  



  

SECTION 9.01.

   Notices      107   

SECTION 9.02.

   Waivers; Amendments      108   

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver      110   

SECTION 9.04.

   Successors and Assigns      112   

SECTION 9.05.

   Survival      116   

SECTION 9.06.

   Counterparts; Integration; Effectiveness; Issuing Banks      117   

SECTION 9.07.

   Severability      117   

SECTION 9.08.

   Right of Setoff      118   

SECTION 9.09.

   Governing Law; Jurisdiction; Consent to Service of Process      118   

SECTION 9.10.

   WAIVER OF JURY TRIAL      119   

SECTION 9.11.

   Headings      120   

SECTION 9.12.

   Confidentiality      120   

SECTION 9.13.

   Interest Rate Limitation      121   

SECTION 9.14.

   Release of Guarantees      121   

SECTION 9.15.

   Conversion of Currencies      122   

SECTION 9.16.

   USA Patriot Act Notice      122   

SECTION 9.17.

   No Fiduciary Relationship      122   

SECTION 9.18.

   Non-Public Information      123   

SECTION 9.19.

   Notices under Existing Credit Agreement      123   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 2.01

– Commitments

Schedule 2.06

– Initial Issuing Bank LC Commitment

Schedule 2.06A

– Existing Letters of Credit

Schedule 3.13

– Subsidiaries

Schedule 6.01

– Existing Indebtedness

Schedule 6.02

– Existing Liens

Schedule 6.07

– Existing Restrictions

Schedule 9.12

– Participant Confidentiality Restricted List

EXHIBITS:

 

Exhibit A

– Form of Assignment and Assumption

Exhibit B

– Form of Borrowing Request

Exhibit C-1

– Form of Borrowing Subsidiary Agreement

Exhibit C-2

– Form of Borrowing Subsidiary Termination

Exhibit D

– Form of Compliance Certificate

Exhibit E

– Form of Guarantee Agreement

Exhibit F

– Form of Interest Election Request

Exhibit G

– Form of Issuing Bank Agreement

Exhibit H-1

– Form of U.S. Tax Compliance Certificate for Foreign Lenders that are not
Partnerships for U.S. Federal Income

Exhibit H-2

– Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit H-3

– Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit H-4

– Form of U.S. Tax Compliance Certificate for Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of June 26, 2015, among TRIPADVISOR, INC., a Delaware
corporation; TRIPADVISOR HOLDINGS, LLC, a Massachusetts limited liability
company; TRIPADVISOR LLC, a Delaware limited liability company; the other
BORROWERS from time to time party hereto; the LENDERS from time to time party
hereto; JPMORGAN CHASE BANK, N.A., as Administrative Agent; and J.P. MORGAN
EUROPE LIMITED, as London Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means (a) with respect to any Eurocurrency Borrowing
denominated in US Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1.00%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate and
(b) with respect to any Eurocurrency Borrowing denominated in an Alternative
Currency (other than Euros) for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1.00%) equal to the LIBO
Rate for such Interest Period.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII, or such Affiliates or
branches thereof as it shall from time to time designate by notice to Parent and
the Lenders for the purpose of performing any of its obligations hereunder or
under any other Loan Document.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Affiliated Holders” means, with respect to any specified natural person, (a)
such specified natural person’s parents, spouse, siblings, descendants, step
children, step grandchildren, nieces and nephews and their respective spouses,
(b) the estate, legatees and devisees of such specified natural person and each
of the Persons referred to in clause (a) of this definition, and (c) any
company, partnership, trust or other entity or investment vehicle Controlled by
such specified natural person or any of the Persons referred to in clause (a) or
(b) of this definition or the holdings of which are for the primary benefit of
such specified natural person or any of the Persons referred to in clause (a) or
(b) of this definition.



--------------------------------------------------------------------------------

“Agents” means the Administrative Agent and the London Agent.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning assigned to such term in Section 9.15(b).

“Aggregate European Tranche Revolving Commitment” means, at any time, the sum of
the European Tranche Revolving Commitments of all the European Tranche Revolving
Lenders at such time.

“Aggregate European Tranche Revolving Exposure” means, at any time, the sum of
the European Tranche Revolving Exposures of all the European Tranche Revolving
Lenders at such time; provided that for purposes of this definition, the
European Tranche Share of the Swingline Exposure of the European Tranche
Revolving Lender that is also the Swingline Lender shall be determined
disregarding the proviso set forth in the definition of the term European
Tranche Revolving Exposure.

“Aggregate US Tranche Revolving Commitment” means, at any time, the sum of the
US Tranche Revolving Commitments of all the US Tranche Revolving Lenders at such
time.

“Aggregate US Tranche Revolving Exposure” means, at any time, the sum of the US
Tranche Revolving Exposures of all the US Tranche Revolving Lenders at such
time; provided that for purposes of this definition, the US Tranche Share of the
Swingline Exposure of the US Tranche Revolving Lender that is also the Swingline
Lender shall be determined disregarding the proviso set forth in the definition
of the term US Tranche Revolving Exposure.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the New York Fed Bank Rate in
effect on such day plus 1/2 of 1.00% per annum and (c) the Adjusted LIBO Rate on
such day (or, if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in US Dollars with a maturity of one month plus
1.00% per annum. For purposes of clause (c) above, the Adjusted LIBO Rate on any
day shall be based on the rate per annum appearing on the applicable Reuters
screen page (currently page LIBOR01) displaying interest rates for US Dollar
deposits in the London interbank market as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) (or, in the event such rate does not appear on a page of the Reuters
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, on such day for deposits in US Dollars
with a maturity of one month; provided that if such rate shall be less than
zero, such rate shall be deemed to be zero. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the New York Fed Bank Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the New York Fed Bank Rate or the Adjusted LIBO
Rate, as the case may be.

“Alternative Currency” means Euro, Sterling and any other currency (other than
US Dollars) that is freely available, freely transferable and freely convertible
into US Dollars and in which dealings in deposits are carried on in the London
interbank market; provided that at the time of the issuance, amendment, renewal
or extension of any Letter of Credit denominated in a currency other than US
Dollars, Euro or Sterling, such other currency is reasonably acceptable to the
Applicable Agent and the Issuing Bank in respect of such Letter of Credit.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Parent or its Subsidiaries (or, as such term is used
in the definition of the term “Liberty Successor”, to Liberty Successor) from
time to time concerning or relating to bribery or corruption, including the
United States Foreign Corrupt Practices Act of 1977.

“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
US Dollars or any Letter of Credit, and with respect to any payment hereunder
that does not relate to a particular Loan or Borrowing, the Administrative Agent
and (b) with respect to a Loan or Borrowing denominated in any Alternative
Currency, the London Agent.

“Applicable Creditor” has the meaning assigned to such term in Section 9.15(b).

“Applicable Rate” means, for any day, (a) with respect to any ABR Revolving
Loan, Swingline Loan or Eurocurrency Revolving Loan, or with respect to the
commitment fees payable hereunder, as the case may be, the applicable rate per
annum set forth in the table below under the caption “ABR Spread”, “Eurocurrency
Spread” or “Commitment Fee Rate”, as the case may be, based upon the Leverage
Ratio as of the end of the fiscal quarter of Parent for which consolidated
financial statements have theretofore been most recently delivered pursuant to
Section 5.01(a) or 5.01(b), provided that until the date of the delivery of the
consolidated financial statements pursuant to Section 5.01(a) or 5.01(b) as of
and for the fiscal quarter ended June 30, 2015, the Applicable Rate shall be
based on the rates per annum set forth in Level 1, and (b) with respect to any
Incremental Term Loan, the rate or rates per annum set forth in the applicable
Incremental Facility Agreement.

 

Level

   Level 1                   Level 2                  
                Level 3                   Level 4

Leverage Ratio

   £1.50   >1.50 and £2.50   >2.50 and £3.00   > 3.00

Commitment Fee Rate

   0.20%   0.25%   0.25%   0.30%

Eurocurrency Spread

   1.25%   1.50%   1.75%   2.00%

ABR Spread

   0.25%   0.50%   0.75%   1.00%

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Leverage Ratio shall be effective during the period commencing
on and including the Business Day following the date of delivery to the
Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of the consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change. Notwithstanding the
foregoing, the Applicable Rate shall be based on the rates per annum set forth
in Level 4 if Parent shall fail to deliver the consolidated financial statements
required to be delivered pursuant to Section 5.01(a) or 5.01(b), or any
compliance certificate required to be delivered pursuant to Section 5.01(c),
within the time periods specified herein for such delivery, during the period
commencing on and including the day of the occurrence of a Default resulting
from such failure and until the delivery thereof.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by a Lender, an Affiliate of a Lender or an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means J.P. Morgan Securities LLC, Morgan Stanley Senior Funding,
Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, BNP Paribas Securities
Corp., SunTrust Robinson Humphrey, Inc., Wells Fargo Securities, LLC, RBC
Capital Markets2, Barclays Bank PLC, U.S. Bank National Association, and
Citigroup Global Markets Inc., in their capacities as joint lead arrangers and
joint bookrunners for the credit facilities provided for herein.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” means, with respect to any Sale/Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale/Leaseback Transaction) of the total obligations of
the lessee for rental payments (other than amounts required to be paid on
account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items that do not constitute payments for
property rights) during the remaining term of the lease included in such
Sale/Leaseback Transaction (including any period for which such lease has been
extended). In the case of any lease that is terminable by the lessee upon
payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination on the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that (a) a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority, so long as such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person,
and (b) a Bankruptcy Event shall not result solely by virtue of an Undisclosed
Administration.

 

 

2 RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.

 

4



--------------------------------------------------------------------------------

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower DTTP Filing” means an HMRC’s Form DTTP2, duly completed and filed by
the applicable UK Loan Party, within the applicable time limit, which contains
the scheme reference number and jurisdiction of tax residence provided by the
applicable Lender to Parent and the London Agent.

“Borrowers” means Parent and the Borrowing Subsidiaries.

“Borrowing” means (a) Loans of the same Class, Type and currency, made,
converted or continued on the same date and to the same Borrower and, in the
case of Eurocurrency Loans, as to which a single Interest Period is in effect,
or (b) a Swingline Loan.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000, (b) in the case of a Borrowing denominated in Euro,
€5,000,000 and (c) in the case of a Borrowing denominated in Sterling,
£5,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000, (b) in the case of a Borrowing denominated in Euro,
€1,000,000 and (c) in the case of a Borrowing denominated in Sterling,
£1,000,000.

“Borrowing Request” means a request by or on behalf of a Borrower for a
Borrowing in accordance with Section 2.03 or 2.05, as applicable, which shall
be, in the case of any such written request, in the form of Exhibit B or any
other form approved by the Administrative Agent.

“Borrowing Subsidiary” means, at any time, (a) TripAdvisor LLC, (b) TripAdvisor
Holdings and (c) any Subsidiary that has been designated by Parent as a
Borrowing Subsidiary pursuant to Section 2.04, other than any Subsidiary that
has ceased to be a Borrowing Subsidiary as provided in Section 2.04.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit C-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit C-2.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan denominated in any currency or a Letter of Credit denominated in an
Alternative Currency, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in deposits denominated in such currency
in the London interbank market or any day on which banks in London are not open
for general business and (b) when used in connection with a Eurocurrency Loan
denominated in Euro, the term “Business Day” shall also exclude any day on which
the Trans- European Automated Real-Time Gross Settlement Express Transfer
(TARGET2) payment system is not open for the settlement of payments in Euro or
on any day on which banks in London are not open for general business.

 

5



--------------------------------------------------------------------------------

“CAM Exchange” means the exchange of the Revolving Lenders’ interests provided
for in Section 7.02.

“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in Section 7.01(h) or 7.01(i) in respect of Parent or (b) an
acceleration of Loans pursuant to Section 7.01.

“CAM Percentage” means, with respect to each Revolving Lender, a fraction,
expressed as a decimal, of which (a) the numerator shall be the sum of the US
Dollar Equivalents (determined on the CAM Exchange Date on the basis of Exchange
Rates on such date) of the aggregate Designated Obligations owed to such
Revolving Lender (whether or not at the time due and payable) and (b) the
denominator shall be the sum of the US Dollar Equivalents (as so determined) of
the aggregate Designated Obligations owed to all the Revolving Lenders (whether
or not at the time due and payable).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02 only, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

“Capped Adjustments” means (a) any additions to Consolidated EBITDA pursuant to
clause (a)(vi) of the definition of such term and (b) any Pro Forma Capped
Adjustments.

“CFC” means any Subsidiary that is a “controlled foreign corporation” (within
the meaning of Section 957(a) of the Code).

“CFC Domestic Holdco” means any Domestic Subsidiary that has no material assets
other than (a) Equity Interests in and/or debt securities of one or more CFCs
and (b) cash and cash equivalents and other assets being held on a temporary
basis or otherwise incidental to the holding of assets described in clause (a).

“Change in Control” means the acquisition of “beneficial ownership” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act and the rules of the SEC
thereunder as in effect on the date hereof), directly or indirectly, by any
Person or group (within the meaning of the Exchange Act and the rules of the SEC
thereunder as in effect on the date hereof), other than the Permitted Holders
(or a group Controlled by Permitted Holders), of shares representing more than
35% of the total voting power represented by the issued and outstanding capital
stock of Parent (the “Total Voting Power”), unless either (a) the Permitted
Holders beneficially own a

 

6



--------------------------------------------------------------------------------

majority of the Total Voting Power or (b) if the Permitted Holders beneficially
own less than a majority of the Total Voting Power, the Total Voting Power
represented by the shares beneficially owned by the Permitted Holders exceeds
the Total Voting Power represented by shares beneficially owned by such
acquiring Person or group.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Charges” has the meaning assigned to such term in Section 9.13.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are US Tranche Revolving
Loans, European Tranche Revolving Loans, Swingline Loans or Incremental Term
Loans of any Series, (b) any Commitment, refers to whether such Commitment is a
US Tranche Revolving Commitment, European Tranche Revolving Commitment or
Incremental Term Commitment of any Series and (c) any Lender, refers to whether
such Lender has a Loan or Commitment of a particular Class.

“Code” means the Internal Revenue Code of 1986.

“Combined Tranche Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the total Revolving Commitments represented by such
Lender’s Revolving Commitments at such time. If all the Revolving Commitments
have terminated or expired, the Combined Tranche Percentages shall be determined
based upon the Revolving Commitments most recently in effect, giving effect to
any assignments.

“Commitment” means a European Tranche Revolving Commitment, a US Tranche
Revolving Commitment, an Incremental Term Commitment of any Series or any
combination thereof, as the context requires.

“Commitment Decrease” means any reduction of the Revolving Commitments of any
Class pursuant to Section 2.09(b).

“Commitment Increase” has the meaning assigned to such term in
Section 2.09(d)(i).

 

7



--------------------------------------------------------------------------------

“Commitment Letter” means that certain Commitment Letter dated June 10, 2015,
among Parent, JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC, Morgan
Stanley Senior Funding, Inc., Bank of America, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, BNP Paribas, BNP Paribas Securities Corp., SunTrust
Bank, SunTrust Robinson Humphrey, Inc., Wells Fargo Bank, National Association,
Wells Fargo Securities, LLC, Royal Bank of Canada, RBC Capital Markets, Barclays
Bank PLC, U.S. Bank National Association, Citigroup Global Markets Inc., The
Bank of Tokyo-Mitsubishi UFJ, Ltd., Goldman Sachs Bank USA, Deutsche Bank AG New
York Branch and Deutsche Bank Securities Inc.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to any Agent, any Lender or any Issuing Bank by means of
electronic communications pursuant to Section 9.01, including through the
Platform.

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit D
or any other form approved by the Administrative Agent.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period
(excluding, for the avoidance of doubt, amortization expense attributable to a
prepaid cash item that was paid in a prior period), (iv) all losses for such
period on sales or dispositions of assets or attributable to discontinued
operations, in each case, outside the ordinary course of business, (v) any
non-cash charges, costs or expenses for such period, including goodwill and
intangible asset impairment charges (excluding, for the avoidance of doubt, any
write-down of accounts receivable or any additions to bad debt expense) and non-
cash costs and expenses incurred pursuant to any management equity plan, stock
option plan or any other stock subscription or shareholder agreement resulting
from the grant of stock options or other equity-based incentives to any
director, officer or employee of Parent or any of the Subsidiaries or incurred
pursuant to other stock-settled obligations, (vi) any restructuring and similar
unusual, non-recurring charges, costs and expenses (including, without
limitation, severance, relocation or lease termination costs, integration costs,
entry into new markets and other business optimization expenses and any one-time
expense relating to enhanced accounting function or other transaction costs) for
such period, provided that the amount of charges, costs and expenses added back
pursuant to this clause (vi) for such period, together with the aggregate amount
of all other Capped Adjustments for such period, shall not exceed 15% of
Consolidated EBITDA for such period determined prior to giving effect to any
addback for any Capped Adjustments, (vii) other extraordinary, unusual or
non-recurring charges, costs and expenses for such period (it being understood
that items of the type referred to in clause (vi) may only be added back
pursuant to clause (vi) and not this clause (vii)), (viii) charges for such
period recognized on changes in the fair value of contingent consideration
payable by, and non-cash charges for such period recognized on changes in the
fair value of the noncontrolling interest in any acquiree acquired by, Parent or
any Subsidiary in any business combination, (ix) any currency translation losses
(including any currency hedging losses) for such period and (x) any fees and
expenses for such period associated with acquisitions, business combinations,
other investments, or dispositions of assets outside the ordinary course of
business, and issuances or amendments of equity or debt that are not prohibited
by this Agreement, including, without

 

8



--------------------------------------------------------------------------------

limitation, the credit facilities established under this Agreement; provided
that any cash payment made with respect to any non-cash items added back in
computing Consolidated EBITDA for any prior period pursuant to clause (v) above
(or that would have been added back had this Agreement been in effect during
such prior period) shall be subtracted in computing Consolidated EBITDA for the
period in which such cash payment is made; and minus (b) without duplication and
to the extent included in determining such Consolidated Net Income, (i) all
gains for such period on sales or dispositions of assets or attributable to
discontinued operations, in each case, outside the ordinary course of business,
(ii) all gains for such period arising from business combinations, including,
without limitation, gains on a “bargain purchase” and gains recognized on
changes in the fair value of contingent consideration payable by, and gains
recognized on changes in the fair value of the noncontrolling interest in any
acquiree acquired by, Parent or any Subsidiary in connection therewith,
(iii) any extraordinary, unusual or non-recurring gains or income for such
period, (iv) any currency translation gains (including any currency hedging
gains) for such period and (v) any non-cash items of income for such period that
represent the reversal of any accrual of charges referred to in clauses (a)(v),
(a)(vi) or (a)(vii) above, all determined on a consolidated basis for Parent and
the Subsidiaries in accordance with GAAP. In the event any Subsidiary shall be a
Subsidiary that is not a Wholly Owned Subsidiary, all amounts added back in
computing Consolidated EBITDA for any period pursuant to clause (a) above, and
all amounts subtracted in computing Consolidated EBITDA pursuant to clause
(b) above, to the extent such amounts are, in the reasonable judgment of a
Financial Officer of Parent, attributable to such Subsidiary, shall be reduced
by the portion thereof that is attributable to the noncontrolling interest in
such Subsidiary. For the purposes of calculating Consolidated EBITDA for any
period of four consecutive fiscal quarters of Parent (each, a “Reference
Period”) for the purposes of any determination of the Leverage Ratio, if during
such Reference Period (or, in the case of pro forma calculations, during the
period from the last day of such Reference Period to and including the date as
of which such calculation is made) Parent or any Subsidiary shall have made a
Material Disposition or Material Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Disposition or Material Acquisition occurred on the first day of
such Reference Period.

“Consolidated Funded Debt” means, as of any date, the sum for Parent and the
Subsidiaries, without duplication, of (a) all Indebtedness of the type referred
to in clause (a) or (b) of the definition of such term, (b) all disbursements or
payments under letters of credit or letters of guaranty in respect of which such
Person is an account party, if such disbursements or payments have not been
reimbursed within three days (it being understood that contingent obligations in
respect of letters of credit and bank guarantees shall not constitute
Consolidated Funded Debt), (c) all purchase money Indebtedness of such Person,
including under clause (c) or (d) of the definition of such term (but excluding
any earnout or other contingent payment obligations in connection with any
acquisition or business combination), and (d) all Capital Lease Obligations of
such Person. The Consolidated Funded Debt of any Person shall include, without
duplication, the Consolidated Funded Debt of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Consolidated Funded Debt provide that such Person is not liable therefor.

 

9



--------------------------------------------------------------------------------

“Consolidated Net Funded Debt” means, as of any measurement date,
(a) Consolidated Funded Debt as of such date minus (b) the lesser of (i) the
excess, if any, of (A) Unrestricted Cash of Parent and the Subsidiary Loan
Parties that are Domestic Subsidiaries over (B) Deferred Merchant Payables as of
such date and (ii) US$700,000,000.

“Consolidated Net Income” means, for any period, the net income or loss of
Parent and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP (after giving effect, for the avoidance of doubt, to the
elimination of intercompany accounts in accordance with GAAP); provided that
there shall be excluded the income or loss of any Subsidiary that is not a
Wholly Owned Subsidiary to the extent such income or loss is attributable to the
noncontrolling interest in such Subsidiary.

“Consolidated Revenues” means, for any period, the aggregate revenues of Parent
and the Subsidiaries, determined on a consolidated basis in accordance with
GAAP.

“Consolidated Total Assets” means, at any time, the consolidated total assets of
Parent and the Subsidiaries, as such amount would appear on a consolidated
balance sheet of Parent prepared as of such date in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means any Revolving Lender that (a) shall have failed to
fund its applicable Tranche Percentage of any Revolving Borrowing for two or
more Business Days after the date such Borrowing is required, in accordance with
the terms and subject to the conditions set forth herein, to be funded by
Lenders hereunder, unless such Lender notifies the Administrative Agent and
Parent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified in
such writing, including, if applicable, by reference to a specific Default) has
not been satisfied, (b) shall have failed to fund any portion of its
participation in any LC Disbursement or Swingline Loan within two Business Days
after the date on which such funding is to occur hereunder, (c) shall have
failed to pay to the Administrative Agent, any Issuing Bank or the Swingline
Lender any other amount required to be paid by it within two Business Days after
the day on which such payment is required to be made hereunder, (d) shall have
notified the Administrative Agent (or shall have notified Parent, the Swingline
Lender or any Issuing Bank, which shall in turn have notified the Administrative
Agent) in writing that it does not intend or is unable to comply with its
funding obligations under this Agreement, or shall have made a public statement
to the effect that it does not intend or is unable to comply with such funding
obligations in accordance with the terms and subject to the conditions set forth
herein (unless such writing or public statement indicates that such position is
based on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing or public statement, including, if
applicable, by reference

 

10



--------------------------------------------------------------------------------

to a specific Default) to funding a Loan cannot be satisfied) or its funding
obligations generally under other credit or similar agreements to which it is a
party, (e) shall have failed (but not for fewer than three Business Days) after
a written request by the Administrative Agent, an Issuing Bank or the Swingline
Lender made in good faith to provide a certification in writing that it will
comply with its obligations (and is financially able to meet such obligations)
to make Loans and fund participations in LC Disbursements and Swingline Loans
hereunder, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (e) upon the Administrative Agent’s, such Issuing Bank’s
or the Swingline Lender’s receipt of such certification in form and substance
satisfactory to the Administrative Agent, or (f) has become the subject of a
Bankruptcy Event.

“Deferred Merchant Payables” means, as of any date, the “deferred merchant
payables” (or any substantively similar line item caption), as such amount would
appear on a consolidated balance sheet of Parent prepared as of such date in
accordance with GAAP.

“Designated Obligations” means Obligations consisting of the principal of and
interest on outstanding Revolving Loans and Swingline Loans, reimbursement
obligations in respect of LC Disbursements (including interest accrued thereon)
and fees payable to the Revolving Lenders.

“Designated Subsidiary” means each Subsidiary that is (a) a Borrowing
Subsidiary, (b) a Material Subsidiary or (c) an obligor (including pursuant to a
Guarantee) under any Material Indebtedness of Parent or any Domestic Subsidiary,
in each case other than (i) except in the case of clause (c) above, any
Specified Foreign Subsidiary, (ii) any Subsidiary whose Guarantee of the
Obligations has been released pursuant to Section 9.14, (iii) TripAdvisor
Securities Corporation, a Massachusetts securities corporation (“TSC”), in each
case so long as (A) TSC shall be prohibited or restricted (including any
restriction requiring consent or approval of any Governmental Authority), as a
matter of applicable Massachusetts law, from becoming a Subsidiary Loan Party or
otherwise satisfying the Guarantee Requirement without losing its status as a
Massachusetts security corporation, (B) TSC does not own any assets other than
de minimis assets relating to its organization and existence and cash, Permitted
Investments, securities and similar financial assets, provided that the fair
value of such cash, Permitted Investments, securities and similar financial
assets shall not exceed US$300,000,000 in the aggregate at any time (provided
that in determining fair value of such assets, (x) any appreciation in the value
of any Permitted Investments and (y) any dividends, distributions or other
payments received by TSC with respect to such Permitted Investments, in each
case since the last day of the fiscal quarter of Parent most recently ended and
with no carryover from any fiscal quarter of Parent prior to such most recently
ended fiscal quarter, shall be disregarded), (C) TSC shall have no Indebtedness
(including no Guarantee of any Indebtedness) and (D) TSC shall not engage in any
business or activities other than ownership of the Permitted Investments and
other assets referred to in clause (B) above and activities incidental thereto,
and provided that, notwithstanding anything to the contrary in this definition,
each Subsidiary that directly or indirectly owns any Equity Interests in TSC
shall be deemed to be a Designated Subsidiary.

 

11



--------------------------------------------------------------------------------

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date 180 days after the latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interest outstanding on the date hereof, as of the date hereof);
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change of control” shall
not constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other
Obligations that are accrued and payable, the cancellation or expiration of all
Letters of Credit and the termination of the Commitments and (ii) an Equity
Interest in any Person that is issued to any employee or to any plan for the
benefit of employees or by any such plan to such employees shall not constitute
a Disqualified Equity Interest solely because it may be required to be
repurchased by such Person or any of its subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

“Documentation Agents” means SunTrust Bank and BNP Paribas, in their capacities
as co-documentation agents for the credit facilities provided for herein.

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia; provided that, other than for purposes of the definition of CFC
Domestic Holdco, any Subsidiary that would otherwise constitute a Domestic
Subsidiary and is CFC Domestic Holdco shall be deemed not to be a Domestic
Subsidiary.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Communication” means email or facsimile, or such other methods of
electronic communication as are approved by the Administrative Agent; provided
that such approval may be limited or rescinded by the Administrative Agent at
any time by notice to Parent.

 

12



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, (i) a natural
person, (ii) a Defaulting Lender or a Lender Parent thereof or (iii) Parent, any
Subsidiary or any other Affiliate of Parent.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any toxic or hazardous
substance, material or waste, or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Parent or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the presence,
release or threatened release of any Hazardous Materials or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided that Indebtedness that is convertible into Equity
Interests in Parent shall not, prior to the date of conversion thereof,
constitute Equity Interests in Parent.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Parent, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(m) or
414(o) of the Code.

“ERISA Event” means (a) any reportable event (within the meaning of Section 4043
of ERISA or the regulations issued thereunder) with respect to a Plan, other
than an event for which the 30-day notice period is waived; (b) a failure by any
Plan to satisfy the minimum funding standard (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is, or is expected to be,
in at- risk status (within the meaning of Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (e) the incurrence by Parent or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (f) the receipt by Parent or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (g) the incurrence by
Parent or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Plan or

 

13



--------------------------------------------------------------------------------

Multiemployer Plan; (h) the receipt by Parent or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Parent or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent
(within the meaning of Title IV of ERISA) or in “endangered”, “critical” and
“critical and declining” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA); (i) the occurrence of a non-exempt “prohibited
transaction” (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) concerning any Plan and with respect to which Parent or any ERISA
Affiliate is a “disqualified person” (within the meaning of Section 4975 of the
Code) or a party in interest (within the meaning of Section 406 of ERISA) or
could otherwise be liable; or (j) any other event or condition with respect to a
Plan or Multiemployer Plan that could result in liability of Parent or any ERISA
Affiliate.

“EURIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in
Euro for any Interest Period, the applicable Screen Rate as of the Specified
Time on the Quotation Date.

“Euro” or “€” means the lawful currency of the member states of the European
Union that have adopted a single currency in accordance with applicable law or
treaty.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to (a) in the case of Loans or Borrowings
denominated in US Dollars or Sterling, the Adjusted LIBO Rate or (b) in the case
of Loans or Borrowings denominated in Euro, the EURIBO Rate.

“European Tranche” has the meaning assigned to such term in the definition of
the term “Tranche”.

“European Tranche Percentage” means, at any time, with respect to any European
Tranche Revolving Lender, the percentage of the total European Tranche Revolving
Commitments represented by such Lender’s European Tranche Revolving Commitment
at such time. If the European Tranche Revolving Commitments have terminated or
expired, the European Tranche Percentages shall be determined based upon the
European Tranche Revolving Commitments most recently in effect, giving effect to
any assignments.

“European Tranche Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make European Tranche Revolving Loans and
to acquire participations in Letters of Credit and Swingline Loans, expressed as
an amount representing the maximum aggregate permitted amount of such Lender’s
European Tranche Revolving Exposure hereunder, as such commitment may be
(a) reduced or increased from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s European
Tranche Revolving Commitment is set forth on Schedule 2.01 or in the Assignment
and Assumption or the Incremental Facility Agreement pursuant to which such
Lender shall have assumed or provided its European Tranche Revolving Commitment,
as applicable. The initial aggregate amount of the Lenders’ European Tranche
Revolving Commitments is US$1,000,000,000.

 

14



--------------------------------------------------------------------------------

“European Tranche Revolving Exposure” means, at any time, the sum of (a) the
aggregate principal amount of the European Tranche Revolving Loans denominated
in US Dollars outstanding at such time, (b) the sum of the US Dollar Equivalents
of the aggregate principal amounts of the European Tranche Revolving Loans
denominated in Euro or Sterling outstanding at such time, (c) the European
Tranche Share of the LC Exposure at such time and (d) the European Tranche Share
of the Swingline Exposure at such time. The European Tranche Revolving Exposure
of any Lender at any time shall be such Lender’s European Tranche Percentage of
the total European Tranche Revolving Exposure at such time; provided that in the
case of the Lender that is the Swingline Lender, its European Tranche Revolving
Exposure shall be (i) determined without giving effect to clause (d) above and
(ii) increased by the full amount of its Swingline Exposure determined in
accordance with the definition of such term.

“European Tranche Revolving Lender” means a Lender with a European Tranche
Revolving Commitment or European Tranche Revolving Exposure.

“European Tranche Revolving Loan” means a Loan made pursuant to Section 2.01(b).
Each European Tranche Revolving Loan denominated in US Dollars shall be an ABR
Loan or a Eurocurrency Loan, and each European Tranche Revolving Loan
denominated in Euro or Sterling shall be a Eurocurrency Loan.

“European Tranche Share” means, at any time, a percentage determined by dividing
the aggregate amount of the European Tranche Revolving Commitments at such time
by the aggregate amount of the Revolving Commitments at such time.

“Events of Default” has the meaning assigned to such term in Section 7.01.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any currency other than US Dollars, the rate at which such other
currency may be exchanged into US Dollars at the time of determination on such
day as set forth on the applicable Reuters World Currency Page. In the event
that such rate does not appear on the applicable Reuters World Currency Page,
the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Applicable Agent and Parent, or, in the absence of such an agreement, the
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Applicable Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about such time as the Applicable Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of US Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Applicable Agent may use any reasonable method it deems appropriate
to determine such rate, and such determination shall be conclusive absent
demonstrable error.

“Excluded Subsidiaries” means (a) any Subsidiary that is organized under the
laws of the People’s Republic of China or Taiwan, and (b) any Subsidiary that is
the direct holding company of any Subsidiary referred to in clause (a) above, so
long as such holding company has no material assets, liabilities or operations
other than those relating to such Subsidiary.

 

15



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to any Recipient, (a) any income or
franchise Taxes (i) that are imposed on (or measured by) such Recipient’s net
income by the jurisdiction under the laws of which such Recipient is organized
or in which its principal office is located or, in the case of any Lender, the
jurisdiction in which its applicable lending office is located or (ii) that are
Other Connection Taxes, (b) any branch profits Taxes or any similar Tax imposed
by any jurisdiction described in clause (a) above (including, for the avoidance
of doubt, any jurisdiction imposing Taxes described in clause (a)(ii) above),
(c) in the case of a Lender (other than an assignee pursuant to a request by
Parent under Section 2.19(b)) or an Issuing Bank, any withholding Tax (including
backup withholding) that is imposed (other than solely as a result of the
operation of the CAM Exchange) by the United States of America or the United
Kingdom (excluding (x) the portion of United Kingdom withholding Taxes with
respect to which the applicable Lender is entitled to claim a reduction under an
income tax treaty, and (y) United Kingdom withholding Taxes on payments made by
any guarantor under any Guarantee of the Obligations) on payments by any
Borrower or any other Loan Party on amounts payable to or for the account of
such Lender or Issuing Bank pursuant to a law in effect on the date on which
such Lender becomes a party to this Agreement (or designates a new lending
office) or such Issuing Bank becomes an “Issuing Bank” under this Agreement,
except, in the case of any Lender, to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from any Borrower or any
other Loan Party with respect to such withholding Tax pursuant to
Section 2.17(a), (d) any Tax that is imposed as a result of such Recipient’s
failure to comply with Section 2.17(f) or 2.17(g) (except to the extent
described in Section 7.02(b)) and (e) any US Federal withholding Taxes imposed
under FATCA, including as a result of such Recipient’s failure to comply with
Section 2.17(f) or 2.17(g).

“Existing Credit Agreement” means the Credit Agreement dated as of December 20,
2011, as amended, among Parent, the other borrowers from time to time party
thereto, the lenders from time to time party thereto, JPMorgan Chase Bank, N.A.,
as administrative agent and J.P. Morgan Europe Limited, as London agent.

“Existing Letters of Credit” means each letter of credit issued for the account
of any Borrower under the Existing Credit Agreement that is (a) outstanding on
the Effective Date and (b) listed on Schedule 2.06A.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended and successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations promulgated thereunder or official interpretations thereof and any
“intergovernmental agreements” in connection with the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
New York Fed based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the New York Fed shall set forth
on its public website from time to time) and published on the next succeeding
Business Day by the New York Fed as the federal funds effective rate; provided
that if such rate shall be less than zero, such rate shall be deemed to be zero
for all purposes of this Agreement.

 

16



--------------------------------------------------------------------------------

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person;
provided that, when such term is used in reference to any document executed by,
or a certification of, a Financial Officer, the secretary or assistant secretary
of such Person shall have delivered an incumbency certificate to the
Administrative Agent as to the authority of such individual.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
other than under the laws of the United States of America, any State thereof or
the District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Basket Excess Amount” has the meaning assigned to such term in
Section 6.08(l).

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof (including pursuant
to any “synthetic lease” financing), (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or other obligation;
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business. For the avoidance of doubt, any
expression by Parent or any Subsidiary of an intent to continue to provide
financial support to any of its subsidiaries made in a management representation
letter delivered in connection with an audit of the financial statements of such
subsidiary, so long as such expression of intent does not create any binding
obligation, contingent or otherwise, on Parent or such Subsidiary to provide
such support, shall not be deemed to be a Guarantee.

 

17



--------------------------------------------------------------------------------

“Guarantee Agreement” means a Guarantee Agreement in substantially the form of
Exhibit E, among Parent, the Designated Subsidiaries and the Administrative
Agent, together with all supplements thereto.

“Guarantee Requirement” means the requirement that the Administrative Agent
shall have received from Parent and each Designated Subsidiary (a) in the case
of Parent and each Person that is a Designated Subsidiary on the Effective Date,
a counterpart of the Guarantee Agreement, duly executed and delivered on behalf
of such Person or (b) in the case of any Person that becomes a Designated
Subsidiary after the Effective Date, a supplement to the Guarantee Agreement, in
the form specified therein, duly executed and delivered on behalf of such
Person, together with such documents and opinions as the Administrative Agent
may reasonably request, including (if so requested) documents and opinions of
the type referred to in Sections 4.01(b) and 4.01(f), with respect to such
Designated Subsidiary within 30 days (or such longer period as the
Administrative Agent may agree to in writing) of such Person becoming a
Designated Subsidiary.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HMRC” means H.M. Customs and Revenue.

“HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.09(d)(i).

“Increasing Lender” has the meaning assigned to such term in Section 2.09(d)(i).

“Incremental Amount” means, as of any date of determination with respect to any
Commitment Increase or any Incremental Term Loans, an amount that, after giving
pro forma effect to such Commitment Increase or such Incremental Term Loans and
the use of proceeds thereof (but without netting the cash proceeds thereof and
assuming, solely for purposes of this determination, that the excess, if any, of
(a) the entire amount of all the Commitment Increases established since the
Effective Date (including such Commitment Increase), less (b) the entire amount
of all the Commitment Decreases effected since the Effective Date, is fully
funded as Loans), would not result in the Leverage Ratio, determined as of the
last day of the fiscal quarter of Parent then most recently ended, exceeding the
maximum Leverage Ratio applicable on such date of determination pursuant to
Section 6.10 (giving effect, if applicable, to any increase thereto becoming
effective on such date of determination pursuant to Section 6.10).

 

18



--------------------------------------------------------------------------------

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrowers, among the Borrowers, the Administrative Agent and one or more
Incremental Revolving Lenders and/or Incremental Term Lenders, establishing a
Commitment Increase or Incremental Term Commitments and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by
Section 2.21(c).

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender or any combination thereof, as the case may be.

“Incremental Revolving Lender” has the meaning assigned to such term in
Section 2.09(d)(i).

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.21, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender, subject to any
increase or reduction pursuant to the terms and conditions hereof. The initial
amount of each Lender’s Incremental Term Commitment of any Series, if any, is
set forth in the Incremental Facility Agreement or the Assignment and Assumption
pursuant to which such Lender shall have established or assumed its Incremental
Term Commitment of such Series.

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an Incremental Term Loan.

“Incremental Term Loan” means a loan made by an Incremental Term Lender to
Parent pursuant to Section 2.21.

“Incremental Term Maturity Date” means, with respect to the Incremental Term
Loans of any Series to be made pursuant to any Incremental Facility Agreement,
the final maturity date specified in such Incremental Facility Agreement with
respect thereto, which date shall not be prior to the Revolving Maturity Date.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services, (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations and all Synthetic Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
Disqualified Equity Interests in such Person, valued, as of the date of
determination, at the maximum aggregate amount that would be payable upon
maturity, redemption, repayment or

 

19



--------------------------------------------------------------------------------

repurchase thereof (or of Disqualified Equity Interests or Indebtedness into
which such Disqualified Equity Interests are convertible or exchangeable),
(j) all Securitization Transactions of such Person and (k) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, Indebtedness of any Person shall not include
(i) trade payables, (ii) endorsements of checks, bills of exchange and other
instruments for deposit or collection in the ordinary course of business and
(iii) customer deposits and advances, and interest payable thereon, in the
ordinary course of business in accordance with customary trade terms and other
obligations incurred in the ordinary course of business through credit on an
open account basis customarily extended to such Person in connection with the
purchase of goods or services.

“Indemnified Taxes” means Taxes other than (a) Excluded Taxes and (b) Other
Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Initial Borrowings” has the meaning assigned to such term in
Section 2.09(d)(ii).

“Interest Election Request” means a request by or on behalf of a Borrower to
convert or continue a Borrowing in accordance with Section 2.08, which shall be,
in the case of any such written request, in the form of Exhibit F or any other
form approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day following the last day of each March,
June, September and December, (b) with respect to any Eurocurrency Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurocurrency Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and (c) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender participating therein, twelve months)
thereafter, as the applicable Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

20



--------------------------------------------------------------------------------

“Interpolated Screen Rate” means, with respect to any Eurocurrency Borrowing
denominated in any currency for any Interest Period, a rate per annum which
results from interpolating on a linear basis between (a) the applicable Screen
Rate for the longest maturity for which a Screen Rate is available that is
shorter than such Interest Period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than such
Interest Period, in each case as of the Specified Time on the Quotation Date.

“IRS” means the US Internal Revenue Service.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A. and any other Lender that
has entered into an Issuing Bank Agreement, each in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate (it being agreed that such Issuing
Bank shall, or shall cause such Affiliate to, comply with the requirements of
Section 2.06 with respect to such Letters of Credit).

“Issuing Bank Agreement” means an agreement among Parent, the Administrative
Agent and a financial institution pursuant to which such financial institution
agrees to act as an Issuing Bank hereunder, in the form of Exhibit G or any
other form approved by the Administrative Agent in its reasonable discretion.

“Judgment Currency” has the meaning assigned to such term in Section 9.15(b).

“LC Commitment” means, as to any Issuing Bank, the maximum permitted amount of
the LC Exposure that may be attributable to Letters of Credit issued by such
Issuing Bank. The initial amount of each Issuing Bank’s LC Commitment is set
forth on Schedule 2.06 or in such Issuing Bank’s Issuing Bank Agreement.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit. The amount of any LC Disbursement made by an Issuing Bank in an
Alternative Currency and not reimbursed by the applicable Borrower shall be
determined as set forth in Section 2.06(e) or 2.06(l), as applicable.

“LC Exchange Rate” means, on any day, with respect to US Dollars in relation to
any Alternative Currency, the rate at which US Dollars may be exchanged into
such Alternative Currency, as set forth at approximately 12:00 noon, New York
City time, on such day on the applicable Reuters World Currency Page. In the
event that such rate does not appear on the applicable Reuters World Currency
Page, the LC Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Applicable Agent and Parent or, in the absence of such agreement, the LC
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Applicable Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 11:00 a.m., London time, on such date for the purchase of such

 

21



--------------------------------------------------------------------------------

Alternative Currency with US Dollars for delivery two Business Days later;
provided that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Applicable Agent, after consultation with Parent,
may use any reasonable method it deems appropriate to determine such rate, and
such determination shall be conclusive absent demonstrable error.

“LC Exposure” means, at any time, the sum of (a) the aggregate of the US Dollar
Equivalents (based on the applicable Exchange Rates) of the undrawn amounts of
all outstanding Letters of Credit at such time plus (b) the aggregate of the US
Dollar Equivalents (based on the applicable Exchange Rates) of all LC
Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The LC Exposure of any Revolving Lender at any
time shall be its Combined Tranche Percentage of the total LC Exposure at such
time, adjusted to give effect to any reallocation under Section 2.20 of the LC
Exposure of Defaulting Lenders in effect at such time.

“LC Participation Calculation Date” means, with respect to any LC Disbursement
made by any Issuing Bank or any refund of a reimbursement payment made by any
Issuing Bank to any Borrower, in each case in a currency other than US Dollars,
(a) the date on which such Issuing Bank shall advise the Applicable Agent that
it purchased with US Dollars the currency used to make such LC Disbursement or
refund or (b) if such Issuing Bank shall not advise the Applicable Agent that it
made such a purchase, the date on which such LC Disbursement or refund is made.

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Incremental Facility Agreement
or an Assignment and Assumption, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and the Existing Letters of Credit, other than any such letter of credit that
shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05.

“Leverage Ratio” means, on any measurement date, the ratio of (a) Consolidated
Net Funded Debt as of such date to (b) Consolidated EBITDA for the period of
four consecutive fiscal quarters of Parent ended on such date (or, if such date
is not the last day of a fiscal quarter of Parent, ended most recently prior to
such date).

“Liberty Successor” means any Person that is a successor of Liberty TripAdvisor
Holdings, including any Person spun or otherwise separated out of Liberty
TripAdvisor Holdings (or any similar successor of any such Liberty Successor);
provided that (a) no Person or group (within the meaning of the Exchange Act and
the rules of the SEC thereunder as in effect on the date hereof), other than the
Permitted Holders (disregarding for this purpose clause (b) of the definition of
such term), is the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under

 

22



--------------------------------------------------------------------------------

the Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof), directly or indirectly, of more than 50% of the total voting power
represented by the issued and outstanding capital stock (or equivalent Equity
Interests) of such Liberty Successor, (b) such Liberty Successor is not a
Sanctioned Person, (c) the transaction or transactions pursuant to which such
Liberty Successor shall have become such a successor does not violate any
Anti-Corruption Laws applicable to such Liberty Successor or any Sanctions
applicable to such Liberty Successor and (d) each of the Administrative Agent
and each Lender shall have received all documentation and other information
reasonably requested by it in writing that it reasonably determines is required
by United States or foreign bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act, with respect to such Liberty Successor.

“Liberty TripAdvisor Holdings” means Liberty TripAdvisor Holdings, Inc., a
Delaware corporation.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing (other than any
such Borrowing denominated in Euro) for any Interest Period, the applicable
Screen Rate as of the Specified Time on the Quotation Date.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party (other than any third party that is not exempt
from the automatic stay provisions of the Bankruptcy Code, as provided in
Section 555 thereof) with respect to such securities.

“Limited Conditionality Acquisition” means any acquisition (including pursuant
to a merger or consolidation) by Parent or any of its Subsidiaries (other than
any Excluded Subsidiaries) of all or substantially all of the issued and
outstanding Equity Interests in, or all or substantially all of the assets of
(or of assets constituting a business unit, line of business or division of) any
Person (a) that is not prohibited by this Agreement and (b) for which Parent has
determined in good faith that limited conditionality is reasonably necessary.

“Limited Conditionality Acquisition Agreement” means, with respect to any
Limited Conditionality Acquisition, the definitive agreement entered into by
Parent or any of its Subsidiaries (other than any Excluded Subsidiary) in
respect thereof.

“Limited Conditionality Acquisition Incremental Term Loans” has the meaning
assigned to such term in Section 2.21(c).

“Loan Documents” means (a) this Agreement, the Guarantee Agreement, the
Borrowing Subsidiary Agreements, the Borrowing Subsidiary Terminations, the
Incremental Facility Agreements and any promissory notes delivered pursuant to
Section 2.10(e) and (b) except for purposes of Section 9.02, any letter of
credit applications referred to in Section 2.06(a) and the Issuing Bank
Agreements.

 

23



--------------------------------------------------------------------------------

“Loan Parties” means Parent and the Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time, (b) with respect to a Loan
or Borrowing denominated in Euro, Frankfurt time, and (c) with respect to a Loan
or Borrowing denominated in Sterling, London time.

“London Agent” means J.P. Morgan Europe Limited, or any other Affiliate or
branch of JPMorgan Chase Bank, N.A., that JPMorgan Chase Bank, N.A. shall have
designated for the purpose of acting in such capacity hereunder.

“Majority in Interest” means, at any time, (a) when used in reference to
Revolving Lenders, Lenders having Revolving Credit Exposures and unused
Revolving Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and the total unused Revolving Commitment at such
time, (b) when used in reference to Revolving Lenders of any Class, Lenders
having Revolving Credit Exposures and unused Revolving Commitments of such Class
representing more than 50% of the sum of the total Revolving Credit Exposures
and the total unused Revolving Commitment of such Class at such time and
(c) when used in reference to the Incremental Term Lenders of any Class, Lenders
holding outstanding Incremental Term Loans of such Class representing more than
50% of all Incremental Term Loans of such Class outstanding at such time. For
purposes of this definition, the Swingline Exposure of any Revolving Lender that
is the Swingline Lender shall be deemed to exclude that portion of its Swingline
Exposure that exceeds its Combined Tranche Percentage of the aggregate principal
amount of all outstanding Swingline Loans, and the unused Revolving Commitment
of any Class of such Lender shall be determined without regard to any such
excess amount.

“Managers” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., Goldman Sachs Bank USA
and Deutsche Bank Securities Inc., in their capacities as co-managers for the
credit facilities provided for herein.

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that involves consideration in excess of 10% of
Consolidated EBITDA for the period of four consecutive fiscal quarters of Parent
ended most recently prior to the date of such acquisition.

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, assets or financial condition of Parent and the
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents or (c) the rights
of or benefits available to the Lenders under the Loan Documents, taken as a
whole.

“Material Disposition” means any sale, transfer or other disposition of property
or series of related sales, transfers or other dispositions of property that
yields gross proceeds to Parent and the Subsidiaries in excess of 10% of
Consolidated EBITDA for the period of four consecutive fiscal quarters of Parent
ended most recently prior to the date of such sale, transfer or other
disposition.

 

24



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or obligations in respect of
one or more Swap Agreements, of any one or more of Parent and the Subsidiaries
in an aggregate principal amount exceeding US$100,000,000. For purposes of
determining Material Indebtedness, the “amount” of the obligations of Parent or
any Subsidiary in respect of (a) any Swap Agreement at any time shall be the
maximum aggregate principal amount (giving effect to any netting agreements)
that Parent or such Subsidiary would be required to pay if such Swap Agreement
were terminated at such time and (b) any Securitization Transaction shall be
determined as set forth in the definition of such term.

“Material Subsidiary” means, at any time, each Subsidiary other than
Subsidiaries that (a) together with their own subsidiaries, do not represent
more than 10% for any such Subsidiary, or more than 10% in the aggregate for all
such Subsidiaries, of either (i) Consolidated Total Assets or (ii) Consolidated
Revenues of Parent and the Subsidiaries as of the end of or for the period of
four consecutive fiscal quarters of Parent most recently ended prior to such
time and (b) do not own Equity Interests or Indebtedness (other than de minimis
Indebtedness) of any Material Subsidiary; provided that each Borrowing
Subsidiary shall in any event be a Material Subsidiary and no Excluded
Subsidiary shall be a Material Subsidiary.

“Maturity Date” means the Revolving Maturity Date or the Incremental Term
Maturity Date, as the context requires.

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, that is or has been maintained, sponsored or
contributed to by Parent or any ERISA Affiliate.

“New York Fed” means the Federal Reserve Bank of New York.

“New York Fed Bank Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day; provided that if both such rates are not published
for any day that is a Business Day, the term “New York Fed Bank Rate” means the
rate quoted for such day for a federal funds transaction at 11:00 a.m., New York
City time, on such day received by the Administrative Agent from a Federal funds
broker of recognized standing selected by it; provided further that if any of
the foregoing rates shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.

 

25



--------------------------------------------------------------------------------

“Non-Increasing Lender” has the meaning assigned to such term in
Section 2.09(d)(i).

“Obligations” has the meaning assigned to such term in the Guarantee Agreement.

“OECD” means the Organization for Economic Cooperation and Development.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any and all present or future stamp, court, documentary,
recording, filing or similar Taxes arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.19).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the New York Fed as set forth on its public website from time to
time) and published on the next succeeding Business Day by the New York Fed as
an overnight bank funding rate (from and after such date as the New York Fed
shall commence to publish such composite rate); provided that if such rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Parent” means TripAdvisor, Inc., a Delaware corporation.

“Partial Transfer” has the meaning assigned to such term in Section 6.08(k).

“Partial Transfer Asset Amount” means, for any Partial Transfer Subsidiary, the
product of (a) the applicable Partial Transfer Percentage and (b) the aggregate
book value of all the assets of such Partial Transfer Subsidiary, determined as
of the end of the fiscal quarter of Parent ending on or most recently prior to
the date of the Partial Transfer.

“Partial Transfer EBITDA Amount” means, for any Partial Transfer Subsidiary, the
product of (a) the applicable Partial Transfer Percentage and (b) the portion of
the Consolidated EBITDA for the period of four consecutive fiscal quarters of
Parent ended on or most recently prior to the date of the Partial Transfer that
is attributable to such Partial Transfer Subsidiary.

“Partial Transfer Parent Subsidiary” has the meaning assigned to such term in
Section 6.08(k).

“Partial Transfer Percentage” means, with respect to any Partial Transfer
Subsidiary, the percentage of the aggregate equity value of the applicable
Partial Transfer Parent

 

26



--------------------------------------------------------------------------------

Subsidiary held by Persons other than Parent or any Subsidiary as a result of
any Partial Transfer made in reliance on Section 6.08(k), in each case
determined immediately after giving effect to such Partial Transfer.

“Partial Transfer Spin-Off Subsidiary” has the meaning assigned to such term in
Section 6.08(k).

“Partial Transfer Subsidiaries” has the meaning assigned to such term in
Section 6.08(k).

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(iii).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Charitable Contributions” means charitable contributions (as defined
in Section 170(c) of the Code, whether in the form of cash, securities or other
property and without regard to whether such charitable contributions are
deductible for income tax purposes) made by Parent or any Subsidiary, whether
directly (including to a donor advised fund) or through one or more Affiliates,
and any binding commitment with respect thereto; provided that the aggregate
amount of such contributions made by Parent and the Subsidiaries during any
fiscal year of Parent may not exceed the sum of (a) US$5,000,000 and (b) 2.0% of
the consolidated operating income before amortization of Parent and the
Subsidiaries for such fiscal year.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, vendors’
and lessors’ Liens (and deposits to obtain the release of such Liens), setoff
rights and other like Liens imposed by law (or contract, to the extent that such
contractual Liens are similar in nature and scope to such Liens imposed by law),
arising in the ordinary course of business and securing obligations that (i) are
not overdue by more than 30 days or (ii) are being contested in good faith by
appropriate proceedings; provided that (A) Parent or a Subsidiary, as
applicable, has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (B) such contest effectively suspends collection of the
contested obligation and the enforcement of any Lien securing such obligation
and (C) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, disability, unemployment insurance and other similar
plans or programs and other social security laws or regulations;

 

27



--------------------------------------------------------------------------------

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature (including deposits in respect of tax assessments
(or in respect of any performance bonds posted in connection therewith) that are
required to be made by the assessing municipalities prior to the commencement of
litigation challenging such assessments), in each case in the ordinary course of
business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k); and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of Parent or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holders” means any one or more of (a) Liberty TripAdvisor Holdings,
(b) a Liberty Successor, (c) John C. Malone or Gregory B. Maffei, (d) each of
the respective Affiliated Holders of the persons referred to in clause (c) of
this definition and (e) any Affiliates of one or more of the Persons referred to
in clause (a), (b), (c) or (d) of this definition.

“Permitted Investments” means:

(a) direct obligations of the United States of America (including U.S. Treasury
bills, notes and bonds) that are backed by the full faith and credit of the
United States of America;

(b) direct obligations of any agency of the United States of America that are
backed by the full faith and credit of the United States of America and direct
obligations of United States of America government-sponsored enterprises
(including the Federal National Mortgage Association and the Federal Home Loan
Mortgage Corporation) that are rated the same as direct obligations of the
United States of America;

(c) direct obligations of, and obligations fully guaranteed by, any State of the
United States of America that, on the date of acquisition, are rated investment
grade by Moody’s or by S&P, including any such obligations that are in the form
of general obligation and revenue notes and bonds, insured bonds (including all
insured bonds having, on the date of acquisition, a credit rating of Aaa by
Moody’s and AAA by S&P) and refunded bonds (reissued bonds collateralized by
U.S. Treasury securities);

(d) Indebtedness of any county or other local governmental body within the
United States of America having, on the date of acquisition, a credit rating of
Aaa by Moody’s and AAA by S&P, or Auction Rate Securities, Tax-Exempt Commercial
Paper or Variable Rate Demand Notes issued by such bodies that is, on the date
of acquisition, rated at least A3/P-1/VMIG-1 by Moody’s and A-/A-1/SP-1 by S&P;

 

28



--------------------------------------------------------------------------------

(e) non-US Dollar denominated indebtedness of other sovereign countries having,
on the date of acquisition, a credit rating of Aaa by Moody’s and AAA by S&P;

(f) non-US Dollar denominated indebtedness of government agencies having, on the
date of acquisition, a credit rating of Aaa by Moody’s and AAA by S&P;

(g) mortgage-backed securities of the United States of America and/or any agency
thereof that are backed by the full faith and credit of the United States of
America; provided that such mortgage-backed securities that are purchased on a
TBA (“To-Be-Announced”) basis must have a settlement date of less than three
months from date of purchase;

(h) collateralized mortgage obligations of the United States of America and/or
any agency thereof that are backed by the full faith and credit of the United
States of America;

(i) commercial paper issued by any corporation or bank having a maturity of nine
months or less and having, on the date of acquisition, a credit rating of at
least P1 or the equivalent thereof from Moody’s and A1 or the equivalent thereof
from S&P;

(j) money market investments, bankers acceptances, certificates of deposit,
notes or time deposits and other like instruments, in each case issued by any
domestic bank that has a combined capital and surplus and undivided profits of
not less than US$500,000,000;

(k) money market investments, deposits, bankers acceptances, certificates of
deposit, notes and other like instruments, in each case directly guaranteed by
any commercial bank organized under the laws of the Republic of Singapore, the
People’s Republic of China, the Federative Republic of Brazil, the Russian
Federation, the Republic of India, the Republic of Indonesia or of a member
nation of the European Union or the OECD which has a combined capital and
surplus and undivided profits of not less than US$500,000,000, denominated in US
Dollars, Sterling, Euro, Canadian Dollars, Australian Dollars, Norwegian Kroner,
Swiss Francs, Japanese Yen, Singapore Dollars, Renminbi, Brazilian Reals,
Russian Rubles, Indian Rupees or Indonesian Rupiahs;

(l) direct obligations of corporations, banks or financial entities and
agencies, including medium term notes (MTN) and bonds, structured notes and
Eurodollar/Yankee notes and bonds, in each case having, on the date of
acquisition, a credit rating of at least Baa1 from Moody’s or BBB+ from S&P;

(m) repurchase and reverse repurchase agreements for securities described in
clauses (a) through (c) above with a financial institution described in clause
(j) or (k) above;

(n) asset-backed securities that are, on the date of acquisition, rated BBB+ by
S&P or Baa1 by Moody’s;

 

29



--------------------------------------------------------------------------------

(o) money market funds and mutual funds consisting primarily of investments
described in clauses (a) through (n) above, in each case having a credit rating
of at least Aaa from Moody’s or AAA from S&P, and in each case having at least
US$500,000,000 of assets under management; and

(p) other investments determined by Parent or any Subsidiary to entail credit
risks not materially greater than those associated with the foregoing
investments and approved in writing by the Administrative Agent (such approval
not to be unreasonably withheld).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA that is maintained, sponsored or contributed to by Parent
or any ERISA Affiliate.

“Platform” has the meaning set forth in Section 9.01(e).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Priority Indebtedness” means, as of any date, without duplication, (a) the
aggregate principal amount of all Indebtedness then outstanding in reliance on
Section 6.01(p), (b) the aggregate principal amount of all Indebtedness of the
Loan Parties then outstanding that is secured by Liens permitted under
Section 6.02(l), (c) the aggregate amount of Attributable Debt under all
Sale/Leaseback Transactions then outstanding and (d) the aggregate amount of all
Securitization Transactions then outstanding.

“Pro Forma Capped Adjustments” has the meaning assigned to such term in
Section 1.04(b).

“Quotation Date” means (a) with respect to any currency (other than Sterling and
Euro) for any Interest Period, two Business Days prior to the first day of such
Interest Period, (b) with respect to Sterling for any Interest Period, the first
day of such Interest Period and (c) with respect to Euro for any Interest
Period, the day two TARGET Days before the first day of such Interest Period, in
each case unless market practice differs in the Relevant Interbank Market for
any currency, in which case the Quotation Date for such currency shall be
determined by the Applicable Agent in accordance with market practice in the
Relevant Interbank Market (and if quotations would normally be given by leading
banks in the Relevant Interbank Market on more than one day, the Quotation Date
shall be the last of those days).

“Recipient” means any Agent, any Lender and any Issuing Bank.

“Reference Period” has the meaning assigned to such term in the definition of
the term “Consolidated EBITDA”.

 

30



--------------------------------------------------------------------------------

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, partners, officers,
employees, agents and advisors of such Person and such Person’s Affiliates.

“Relevant Interbank Market” means (a) with respect to any currency (other than
Euros), the London interbank market, and (b)with respect to Euros, the European
interbank market.

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, Incremental Term Loans and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures, outstanding Incremental
Term Loans and unused Commitments at such time. For purposes of this definition,
the Swingline Exposure of any Revolving Lender that is the Swingline Lender
shall be deemed to exclude that portion of its Swingline Exposure that exceeds
its Combined Tranche Percentage of the aggregate principal amount of all
outstanding Swingline Loans, and the unused Revolving Commitment of any such
Lender shall be determined without regard to any such excess amount.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Parent or
any Subsidiary, or any payment or distribution (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, exchange, conversion,
cancellation or termination of any such Equity Interests in Parent or any
Subsidiary.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means a European Tranche Revolving Commitment or a US
Tranche Revolving Commitment or any combination thereof, as the context
requires. The initial aggregate amount of the Lenders’ Revolving Commitments is
US$1,000,000,000.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum at such time of such Lender’s US Tranche Revolving Exposure and
European Tranche Revolving Exposure; provided that for purposes of this
definition, the Swingline Exposure of any Lender that is the Swingline Lender
shall be deemed to exclude that portion of its Swingline Exposure that exceeds
its Combined Tranche Percentage of the aggregate principal amount of all
outstanding Swingline Loans.

“Revolving Lender” means a European Tranche Revolving Lender or a US Tranche
Revolving Lender or any combination thereof, as the context requires.

“Revolving Loan” means a European Tranche Revolving Loan or a US Tranche
Revolving Loan or any combination thereof, as the context requires.

 

31



--------------------------------------------------------------------------------

“Revolving Maturity Date” means the date that is five years after the Effective
Date.

“S&P” means Standard & Poor’s, a division of McGraw-Hill Financial Inc., and any
successor to its rating agency business.

“Sale/Leaseback Transaction” has the meaning assigned to such term in
Section 6.03.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the date of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions-
related list of designated Persons maintained by the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State,
or by the United Nations Security Council, the European Union or any European
Union member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clause (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Screen Rate” means (a) in respect of the LIBO Rate for any currency for any
Interest Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in such currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period as displayed on the Reuters screen page that displays such
rate (currently LIBOR01 or LIBOR02) (or, in the event such rate does not appear
on a page of the Reuters screen, on the applicable page of such other
information service that publishes such rate as shall be selected by the
Applicable Agent from time to time), and (b) in respect of the EURIBO Rate for
any Interest Period, the percentage per annum determined by the Banking
Federation of the European Union for such Interest Period as set forth on the
Reuters screen page that displays such rate (currently EURIBOR01) (or, in the
event such rate does not appear on a page of the Reuters screen, on the
applicable page of such other information service that publishes such rate as
shall be selected by the Applicable Agent from time to time); provided that
(i) if, as to any currency, no Screen Rate shall be available for a particular
Interest Period but Screen Rates shall be available for maturities both longer
and shorter than such Interest Period, then the Screen Rate for such Interest
Period shall be the Interpolated Screen Rate, and (ii) if any Screen Rate,
determined as provided above, would be less than zero, such Screen Rate shall be
deemed to be zero for all purposes of this Agreement.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933.

 

32



--------------------------------------------------------------------------------

“Securitization Transaction” means any transfer by Parent or any Subsidiary of
accounts receivable or interests therein (a) to a trust, partnership,
corporation or other entity, which transfer is funded in whole or in part,
directly or indirectly, by the incurrence or issuance by the transferee or any
successor transferee of Indebtedness, fractional undivided interests or
securities that are to receive payments from, or that represent interests in,
the cash flow derived from such accounts receivable or interests, or
(b) directly, or indirectly through a special purpose vehicle, to one or more
investors or other purchasers. The amount of any Securitization Transaction
shall be deemed at any time to be the aggregate principal or stated amount of
the Indebtedness, fractional undivided interests or other securities referred to
in the preceding sentence or, if there shall be no such principal or stated
amount, the uncollected amount of the accounts receivable or interests therein
transferred pursuant to such Securitization Transaction net of any such accounts
receivable or interests therein that have been written off as uncollectible
and/or any discount (but not in excess of the discount that would be usual and
customary for securitization transactions of this type in light of the then
prevailing market conditions) in the purchase price therefor. For purposes of
Section 6.02 only, a Securitization Transaction shall be deemed to be secured by
a Lien on the accounts receivable or interests therein that are subject thereto,
and such accounts receivable and interests shall be deemed to be assets of
Parent and the Subsidiaries.

“Series” has the meaning assigned to such term in Section 2.21(b).

“Specified Foreign Subsidiary” means (a) any CFC, (b) any CFC Domestic Holdco
and (c) any subsidiary of any CFC or any CFC Domestic Holdco.

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, and (b) with respect to the EURIBO Rate, 11:00 a.m., Frankfurt time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve (including any marginal, special,
emergency or supplemental reserves) established by the Board of Governors to
which the Administrative Agent is subject for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board of
Governors). Such reserve percentages shall include those imposed pursuant to
Regulation D of the Board of Governors. Eurocurrency Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“Subsequent Borrowings” has the meaning assigned to such term in
Section 2.09(d)(ii).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of

 

33



--------------------------------------------------------------------------------

which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held by the parent or one or more subsidiaries of the parent or by
the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of Parent. Notwithstanding anything to the
contrary set forth herein, The TripAdvisor Charitable Foundation, a non-profit
Delaware corporation, shall not, for so long as it constitutes a charitable
organization, be deemed to be a Subsidiary for purposes of this Agreement and
the other Loan Documents.

“Subsidiary Loan Party” means each Subsidiary that is a party to a Guarantee
Section 6.03.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Parent or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Combined Tranche
Percentage of the aggregate principal amount of all Swingline Loans outstanding
at such time (excluding, in the case of the Swingline Lender, Swingline Loans
made by it that are outstanding at such time to the extent that the other
Revolving Lenders shall not have funded their participations in such Swingline
Loans), adjusted to give effect to any reallocation under Section 2.20 of the
Swingline Exposure of Defaulting Lenders in effect at such time, and (b) in the
case of the Swingline Lender, the aggregate principal amount of all Swingline
Loans made by such Lender outstanding at such time to the extent that the other
Revolving Lenders shall not have funded their participation in such Swingline
Loans.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agents” means Royal Bank of Canada and Bank of America, N.A., in
their capacities as co-syndication agents for the credit facilities provided for
herein.

“Synthetic Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, under a
synthetic, off-balance sheet or

 

34



--------------------------------------------------------------------------------

tax retention lease, including any financing lease or other agreement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which are characterized as the indebtedness of
such Person for US tax purposes (without regard to accounting treatment), and
the amount of such obligations shall be the capitalized amount thereof that
would appear on a balance sheet of such Person under GAAP if such lease were
accounted for as a capital lease.

“TARGET Day” means any day on which both (a) the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET2) payment system (or, if
such payment system ceases to be operative, such other payment system as shall
be determined by the Administrative Agent to be a replacement therefor for
purposes hereof) is open for the settlement of payments in Euro and (b) banks in
London are open for general business.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, withholdings (including back up withholding), or
other like charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Total Voting Power” has the meaning assigned to such term in the definition of
the term “Change in Control”.

“Tranche” means a Class of Revolving Commitments and extensions of credit
thereunder. For purposes hereof, each of the following comprises a separate
Tranche: (a) the US Tranche Revolving Commitments, the US Tranche Revolving
Loans and Letters of Credit and Swingline Loans (and participations therein)
attributable to the US Tranche Revolving Commitments and (b) the European
Tranche Revolving Commitments, the European Tranche Revolving Loans and Letters
of Credit and Swingline Loans (and participations therein) attributable to the
European Tranche Revolving Commitments. The categories of Revolving Commitments
and extensions of credit described under clauses (a) and (b) above are referred
to, respectively, as the “US Tranche” and the “European Tranche”.

“Tranche Percentage” means, at any time, with respect to any Lender holding any
Revolving Commitment or Revolving Loan under the US Tranche or the European
Tranche, such Lender’s US Tranche Percentage or European Tranche Percentage, as
applicable, at such time.

“Transactions” means (a) the execution, delivery and performance by the Loan
Parties of the Loan Documents, (b) the satisfaction of the Guarantee Requirement
and (c) the borrowing of Loans, the use of the proceeds thereof and the issuance
of Letters of Credit hereunder.

“TripAdvisor Holdings” means TripAdvisor Holdings, LLC, a Massachusetts limited
liability company and a Wholly Owned Subsidiary.

“TripAdvisor LLC” means TripAdvisor LLC, a Delaware limited liability company
and a Wholly Owned Subsidiary.

 

35



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the EURIBO Rate or the
Alternate Base Rate.

“UK Loan Party” means any Borrower or any other Loan Party (a) that is organized
or formed under the laws of the United Kingdom or (b) payments from which under
this Agreement or any other Loan Document are from sources within the United
Kingdom for United Kingdom income tax purposes and subject to withholding Taxes
imposed by the laws of the United Kingdom.

“Undisclosed Administration” means, with respect to any Lender, the appointment
of an administrator or other similar supervisory official by a supervisory
authority or regulator pursuant to the law of the country where such Lender is
subject to home jurisdiction supervision if the applicable law of such country
requires that such appointment not be publicly disclosed (and such appointment
has not been publicly disclosed).

“Unrestricted Cash” means, as of any date, cash and Permitted Investments owned
on such date by Parent and the Subsidiary Loan Parties that are Domestic
Subsidiaries, as such amount would appear on a consolidated balance sheet of
Parent prepared as of such date in accordance with GAAP, provided that (a) such
cash and Permitted Investments do not appear (and would not be required to
appear) as “restricted” on a consolidated balance sheet of such Person prepared
in accordance with GAAP, and (b) such cash and Permitted Investments are free
and clear of all Liens, other than nonconsensual Permitted Encumbrances and
Liens created under the Loan Documents.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
currency other than US Dollars, the equivalent in US Dollars of such amount,
determined by the Administrative Agent using the Exchange Rate or the LC
Exchange Rate, as applicable, with respect to such currency in effect for such
amount on such date. The US Dollar Equivalent at any time of the amount of any
Letter of Credit, LC Disbursement or Loan denominated in any currency other than
US Dollars shall be the amount most recently determined as provided in
Section 1.05(b).

“US Dollars” or “US$” refers to lawful money of the United States of America.

“US Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“US Tranche” has the meaning assigned to such term in the definition of the term
“Tranche”.

“US Tranche Percentage” means, at any time, with respect to any US Tranche
Revolving Lender, the percentage of the total US Tranche Revolving Commitments
represented by such Lender’s US Tranche Revolving Commitment at such time. If
the US Tranche Revolving Commitments have terminated or expired, the US Tranche
Percentages shall be determined based upon the US Tranche Revolving Commitments
most recently in effect, giving effect to any assignments.

 

36



--------------------------------------------------------------------------------

“US Tranche Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make US Tranche Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans, expressed as an
amount representing the maximum aggregate permitted amount of such Lender’s US
Tranche Revolving Exposure hereunder, as such commitment may be (a) reduced or
increased from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s US Tranche
Revolving Commitment is set forth on Schedule 2.01 or in the Assignment and
Assumption or the Incremental Facility Agreement pursuant to which such Lender
shall have assumed or provided its US Tranche Revolving Commitment, as
applicable. The aggregate amount of the Lenders’ US Tranche Revolving
Commitments as of the Effective Date is zero.

“US Tranche Revolving Exposure” means, at any time, the sum of (a) the aggregate
principal amount of the US Tranche Revolving Loans outstanding at such time,
(b) the US Tranche Share of the LC Exposure at such time and (c) the US Tranche
Share of the Swingline Exposure at such time. The US Tranche Revolving Exposure
of any Lender at any time shall be such Lender’s US Tranche Percentage of the
total US Tranche Revolving Exposure at such time; provided that in the case of
the Lender that is the Swingline Lender, its US Tranche Revolving Exposure shall
be (i) determined without giving effect to clause (c) above and (ii) increased
by the full amount of its Swingline Exposure determined in accordance with the
definition of such term.

“US Tranche Revolving Lender” means a Lender with a US Tranche Revolving
Commitment or US Tranche Revolving Exposure.

“US Tranche Revolving Loan” means a Loan made pursuant to Section 2.01(b). Each
US Tranche Revolving Loan shall be an ABR Loan or a Eurocurrency Loan.

“US Tranche Share” means, at any time, a percentage determined by dividing the
aggregate amount of the US Tranche Revolving Commitments at such time by the
aggregate amount of the Revolving Commitments at such time.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Wholly Owned Subsidiary” means any Subsidiary all the Equity Interests in which
(other than directors’ qualifying shares and/or other nominal amounts of Equity
Interests that are required under applicable law to be held by Persons other
than Parent or the Wholly Owned Subsidiaries) are owned, directly or indirectly,
by Parent.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Loan” or “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency US Tranche Revolving Loan” or “Eurocurrency US Tranche Revolving
Borrowing”).

 

37



--------------------------------------------------------------------------------

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise provided herein and unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein (including to this Agreement or any other
Loan Document) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if Parent notifies the Administrative Agent that
Parent requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies
Parent that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and
(ii) notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, (A) without
giving effect to any election under Statement of Financial Accounting Standards
No. 159, The Fair Value Option for Financial Assets and Financial Liabilities,
or any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of Parent or any Subsidiary at “fair
value”, as defined

 

38



--------------------------------------------------------------------------------

therein, (B) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (C) without
giving effect to any change to GAAP occurring after the date hereof as a result
of the adoption of any proposals set forth in the Proposed Accounting Standards
Update, Leases (Topic 840), issued by the Financial Accounting Standards Board
on August 17, 2010, or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case if such change would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on the date hereof.

(b) All pro forma computations required to be made hereunder giving effect to
any Material Acquisition, Material Disposition or other transaction shall
reflect on a pro forma basis such event and, to the extent applicable, the
historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act, and, in
the case of Material Acquisitions, may also reflect (i) any projected synergies
or similar benefits (net of continuing associated expenses) expected to be
realized as a result of such event to the extent such synergies or similar
benefits would be permitted to be reflected in financial statements prepared in
compliance with Article 11 of Regulation S-X under the Securities Act and
(ii) any other demonstrable cost-savings and other adjustments (net of
continuing associated expenses) not included in the foregoing clause
(i) (including, without limitation, pro forma “run rate” cost savings, operating
expense reductions and restructurings) that are reasonably identifiable and
projected by Parent in good faith to result from actions that have been taken or
with respect to which substantial steps have been taken or are expected to be
taken (in the good faith determination of Parent) within 12 months after such
Material Acquisition is consummated and which are so set forth in a certificate
of a Financial Officer of Parent; provided that (A) projected (and not yet
realized) cost-savings and other adjustments may no longer be added pursuant to
this paragraph after 18 months after the consummation of the applicable Material
Acquisition, (B) all adjustments pursuant to this paragraph will be without
duplication of any amounts that are otherwise included or added back in
computing Consolidated EBITDA in accordance with the definition of such term,
(C) the aggregate additions to Consolidated EBITDA, for any period being tested,
pursuant to clause (ii) above (the “Pro Forma Capped Adjustments”), together
with the aggregate amount of all other Capped Adjustments for such period, shall
not exceed 15% of Consolidated EBITDA for such period determined prior to giving
effect to any addback for any Capped Adjustments and (D) if any cost savings or
other adjustments included in any pro forma calculations based on the
anticipation that such cost savings or other adjustments will be achieved within
such 18-month period shall at any time cease to be reasonably anticipated by
Parent to be so achieved, then, on and after such time, pro forma calculations
required to be made hereunder shall not reflect such cost savings or other
adjustments.

SECTION 1.05. Currency Translation. (a) For purposes of any determination under
Section 6.01, 6.02, 6.03, 7.01(f), 7.01(g) or 7.01(k), all amounts incurred,
outstanding or proposed to be incurred or outstanding in currencies other than
US Dollars shall be translated into US Dollars at currency exchange rates in
effect on the date of such determination; provided

 

39



--------------------------------------------------------------------------------

that no Default or Event of Default shall arise as a result of any limitation
set forth in US Dollars in Section 6.01, 6.02 or 6.03 being exceeded solely as a
result of changes in currency exchange rates from those rates applicable at the
time or times Indebtedness, Liens or Sale/Leaseback Transactions were initially
consummated in reliance on the exceptions under such Sections. For purposes of
any determination under Sections 6.05 and 6.08, the amount of each payment,
disposition or other applicable transaction denominated in a currency other than
US Dollars shall be translated into US Dollars at the applicable currency
exchange rate in effect on the date of the consummation thereof. Such currency
exchange rates shall be determined in good faith by Parent. For purposes of
Section 6.10 and the related definitions, amounts in currencies other than US
Dollars shall be translated into US Dollars at the currency exchange rates then
most recently used in preparing Parent’s consolidated financial statements.

(b) (i) The Administrative Agent shall determine the US Dollar Equivalent of any
Letter of Credit denominated in an Alternative Currency as of the date of the
issuance thereof and on the first Business Day of each calendar month on which
such Letter of Credit is outstanding, in each case using the Exchange Rate in
effect on the date of determination, and each such amount shall be the US Dollar
Equivalent of such Letter of Credit until the next required calculation thereof
pursuant to this Section. The Administrative Agent shall in addition determine
the US Dollar Equivalent of any Letter of Credit denominated in an Alternative
Currency as provided in Sections 2.06(e) and 2.06(l).

(ii) The Applicable Agent shall determine the US Dollar Equivalent of any
Borrowing denominated in an Alternative Currency on or about the date of the
commencement of the initial Interest Period therefor and as of the date of the
commencement of each subsequent Interest Period therefor, in each case using the
Exchange Rate in effect on the date of determination, and each such amount
shall, except as provided in the next sentence, be the US Dollar Equivalent of
such Borrowing until the next required calculation thereof pursuant to this
Section. The Administrative Agent shall in addition determine the US Dollar
Equivalent of any Revolving Borrowing denominated in an Alternative Currency as
of the CAM Exchange Date, and such amount shall be the US Dollar Equivalent of
such Revolving Borrowing for all purposes of Section 7.02.

(iii) The Applicable Agent may also determine the US Dollar Equivalent of any
Borrowing or Letters of Credit denominated in an Alternative Currency as of such
other dates as such Applicable Agent shall determine, in each case using the
Exchange Rate in effect on the date of determination, and each such amount shall
be the US Dollar Equivalent of such Borrowing or Letter of Credit until the next
calculation thereof pursuant to this Section.

(iv) The Administrative Agent shall notify Parent, the applicable Lenders and
the applicable Issuing Bank of each determination of the US Dollar Equivalent of
each Letter of Credit, Borrowing and LC Disbursement.

 

40



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each US Tranche Revolving Lender agrees to make from time to time during
the Revolving Availability Period to the Borrowers Loans denominated in US
Dollars in an aggregate principal amount that will not result in (i) such
Lender’s US Tranche Revolving Exposure exceeding such Lender’s US Tranche
Revolving Commitment or (ii) the Aggregate US Tranche Revolving Exposure
exceeding the Aggregate US Tranche Revolving Commitment. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow US Tranche Revolving Loans.

(b) Subject to the terms and conditions set forth herein, each European Tranche
Revolving Lender agrees to make from time to time during the Revolving
Availability Period to the Borrowers Loans denominated in US Dollars, Euro or
Sterling in an aggregate principal amount that will not result in (i) such
Lender’s European Tranche Revolving Exposure exceeding such Lender’s European
Tranche Revolving Commitment or (ii) the Aggregate European Tranche Revolving
Exposure exceeding the Aggregate European Tranche Revolving Commitment. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrowers may borrow, prepay and reborrow European Tranche Revolving Loans.

(c) Incremental Term Commitments of one or more Classes may be established as
provided in Section 2.21, and the Incremental Term Loans thereunder shall be
made in accordance with such Section.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class, Type
and currency made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class to the same Borrower. Each Swingline Loan
shall be made in accordance with the procedures set forth in Section 2.05. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and not joint and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised (i) in the case
of Borrowings (other than a Swingline Loan) denominated in US Dollars, entirely
of ABR Loans or Eurocurrency Loans, as the applicable Borrower may request in
accordance herewith, and (ii) in the case of Borrowings denominated in any other
currency, entirely of Eurocurrency Loans. Each Swingline Loan shall be an ABR
Loan. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurocurrency

 

41



--------------------------------------------------------------------------------

Borrowing that results from a continuation of an outstanding Eurocurrency
Borrowing may be in an aggregate amount that is equal to such outstanding
Borrowing. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of US$1,000,000 and not less
than US$1,000,000; provided that an ABR Revolving Borrowing or, subject to
Section 2.05, a Swingline Loan may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments of the applicable Class or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e). Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of 10 (or such greater number as may be agreed to by the
Administrative Agent) Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Eurocurrency
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date applicable thereto.

SECTION 2.03. Requests for Borrowings. To request a Borrowing (other than a
Swingline Loan), the applicable Borrower, or Parent on its behalf, shall notify
the Applicable Agent of such request (a) in the case of a Eurocurrency Borrowing
denominated in US Dollars, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing, (b) in the case of a
Borrowing denominated in Euro or Sterling, not later than 11:00 a.m., London
time, four Business Days before the date of the proposed Borrowing or (c) in the
case of an ABR Borrowing, not later than 10:00 a.m., New York City time, on the
date of the proposed Borrowing or, in the case of any Incremental Term Loans,
such other time as may be specified therefor in the applicable Incremental
Facility Agreement. Each such Borrowing Request shall be made by Electronic
Communication to the Applicable Agent of a written Borrowing Request signed by
the applicable Borrower, or Parent on its behalf (or, in the case of any
Borrowing denominated in US Dollars, by telephone notification, confirmed
promptly by Electronic Communication to the Administrative Agent of a written
Borrowing Request signed by the applicable Borrower, or Parent on its behalf).
Each such telephonic and written Borrowing Request shall be irrevocable (other
than, subject to Section 2.16, in the case of a Borrowing Request for any
Incremental Term Loans, where such Borrowing Request may be revoked by the
applicable Borrower, or Parent on its behalf, prior to the making of the
requested Incremental Term Loans) and shall specify the following information in
compliance with Section 2.02:

(a) the Borrower requesting such Borrowing (or on whose behalf Parent is
requesting such Borrowing);

(b) whether the requested Borrowing is to be a European Tranche Revolving
Borrowing, a US Tranche Revolving Borrowing or a Borrowing of another Class;
(c) the aggregate amount and currency of the requested Borrowing;

(d) the date of such Borrowing, which shall be a Business Day;

(e) if denominated in US Dollars, whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing;

 

42



--------------------------------------------------------------------------------

(f) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”, and the last day thereof; and

(g) the location and number of the account of the applicable Borrower to which
funds are to be disbursed, which shall be reasonably satisfactory to the
Applicable Agent, or, in the case of any ABR Revolving Borrowing requested to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
the identity and the account of the Issuing Bank that had made such LC
Disbursement.

If no currency is specified with respect to any requested European Tranche
Revolving Borrowing, then the applicable Borrower shall be deemed to have
selected US Dollars. If no election as to the Type of Borrowing is specified,
then the requested Borrowing shall be (i) if denominated in US Dollars, an ABR
Borrowing and (ii) if denominated in any other currency, a Eurocurrency
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Applicable Agent
shall advise each Lender of the applicable Class of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Borrowing Subsidiaries. (a) Parent may designate, subject to the
provisions of this Section, any Wholly Owned Subsidiary (other than any Excluded
Subsidiary or a Specified Foreign Subsidiary) as a Borrowing Subsidiary by
delivery to the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Subsidiary and Parent. Promptly following receipt of any
Borrowing Subsidiary Agreement, the Administrative Agent shall inform each
Revolving Lender of the receipt thereof. Unless any Revolving Lender shall
inform the Administrative Agent within 10 Business Days (or, in the case of any
such Subsidiary that is a Foreign Subsidiary, 15 Business Days) of the receipt
of such notice that it is unlawful for such Revolving Lender to extend credit to
such Subsidiary or that such Lender is restricted by internal policies of
general applicability from extending credit to Persons organized or located in
the jurisdiction in which such Subsidiary is organized or located, such
Subsidiary shall for all purposes of this Agreement be a Borrowing Subsidiary
and a party to this Agreement; provided that no Subsidiary shall become a
Borrowing Subsidiary until each Revolving Lender shall have received all
documentation and other information with respect to such Borrowing Subsidiary
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act,
that shall have been requested by such Revolving Lender within the applicable
period set forth above following its receipt of such Borrowing Subsidiary
Agreement.

(b) Upon the execution by Parent and delivery to the Administrative Agent of a
Borrowing Subsidiary Termination with respect to any Borrowing Subsidiary, such
Subsidiary shall cease to be a Borrowing Subsidiary hereunder and a party to
this Agreement; provided that no Borrowing Subsidiary Termination will become
effective as to any Borrowing Subsidiary (other than to terminate such Borrowing
Subsidiary’s right to make further Borrowings or obtain

 

43



--------------------------------------------------------------------------------

Letters of Credit under this Agreement) at a time when any principal of or
interest on any Loan to such Borrowing Subsidiary or any Letter of Credit issued
for the account of such Borrowing Subsidiary shall be outstanding hereunder.
Promptly following receipt of any Borrowing Subsidiary Termination, the
Administrative Agent shall inform each Lender of the receipt thereof.

(c) Each Borrowing Subsidiary hereby irrevocably appoints Parent as its agent
for all purposes of this Agreement and the other Loan Documents, including
(i) the giving and receipt of notices (including any Borrowing Request and any
Interest Election Request) and (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein. Each Borrowing Subsidiary
hereby acknowledges that any amendment or other modification to this Agreement
or any other Loan Document may be effected as set forth in Section 9.02, that no
consent of such Borrowing Subsidiary shall be required to effect any such
amendment or other modification and that such Borrowing Subsidiary shall be
bound by this Agreement or any other Loan Document (if it is theretofore a party
thereto) as so amended or modified.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Loans denominated in US Dollars to
the Borrowers from time to time during the Revolving Availability Period in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of the outstanding Swingline Loans exceeding
US$40,000,000, (ii) any Lender’s US Tranche Revolving Exposure exceeding such
Lender’s US Tranche Revolving Commitment, (iii) the Aggregate US Tranche
Revolving Exposure exceeding the Aggregate US Tranche Revolving Commitment,
(iv) any Lender’s European Tranche Revolving Exposure exceeding such Lender’s
European Tranche Revolving Commitment or (v) the Aggregate European Tranche
Revolving Exposure exceeding the Aggregate European Tranche Revolving
Commitment; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the applicable Borrower, or Parent on its
behalf, shall notify the Administrative Agent of such request by telephone
(promptly confirmed by Electronic Communication of a written Borrowing Request
signed by the applicable Borrower, or by Parent on its behalf) not later than
2:00 p.m., New York City time, on the day of a proposed Swingline Loan. Each
such telephonic and written Borrowing Request shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and the amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from, or on behalf of, a Borrower.
The Swingline Lender shall make each Swingline Loan available to the applicable
Borrower by means of a credit to the general deposit account of such Borrower
with the Swingline Lender (or, in the case of a Swingline Loan requested to be
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), by remittance to the account of the applicable Issuing Bank
identified in such Borrowing Request) by 3:30 p.m., New York City time, on the
requested date of such Swingline Loan.

 

44



--------------------------------------------------------------------------------

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate principal amount of the Swingline Loans in which the Revolving Lenders
will be required to participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Combined Tranche Percentage of such
Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees to pay, promptly upon receipt of notice as provided above
(and in any event, if such notice is received by 12:00 noon, New York City time,
on a Business Day, no later than 5:00 p.m., New York City time, on such Business
Day and if received after 12:00 noon, New York City time, on a Business Day, no
later than 10:00 a.m., New York City time, on the immediately succeeding
Business Day), to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Combined Tranche Percentage of such Swingline Loan or
Loans. Each Revolving Lender acknowledges and agrees that, in making any
Swingline Loan, the Swingline Lender shall be entitled to rely, and shall not
incur any liability for relying, upon the representation and warranty of each
Borrower deemed made pursuant to Section 4.02, unless, at least two Business
Days prior to the time such Swingline Loan was made, the Majority in Interest of
the Revolving Lenders shall have notified the Swingline Lender (with a copy to
the Administrative Agent) in writing that, as a result of one or more events or
circumstances described in such notice, one or more of the conditions precedent
set forth in Section 4.02 would not be satisfied if such Swingline Loan were
then made (it being understood and agreed that, in the event the Swingline
Lender shall have received any such notice, it shall have no obligation to make
any Swingline Loan until and unless it shall be satisfied that the events and
circumstances described in such notice shall have been cured or otherwise shall
have ceased to exist). Each Revolving Lender further acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders pursuant to this paragraph), and the Administrative Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Revolving Lenders. The Administrative Agent shall notify the applicable
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from a Borrower (or other Person on behalf of a
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to a Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
a Borrower of any default in the payment thereof.

 

45



--------------------------------------------------------------------------------

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each Borrower may request the issuance of Letters
of Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Revolving Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by a Borrower to, or entered into by a Borrower with, an Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. The Existing Letters of Credit will, for all purposes of this
Agreement (including paragraphs (d) and (e) of this Section), be deemed to have
been issued hereunder on the Effective Date and will, for all purposes of this
Agreement, constitute Letters of Credit. This Section shall not be construed to
impose an obligation upon any Issuing Bank to issue any Letter of Credit if
(i) any order, judgment or decree of any Governmental Authority shall by its
terms purport to enjoin or restrain such Issuing Bank from issuing such Letter
of Credit, or any law applicable to such Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or, in the case of any Borrowing
Subsidiary designated as such after the date hereof, shall impose upon such
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital or liquidity requirement, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense, in each case for which such Issuing Bank is
not otherwise compensated hereunder, (ii) the issuance of such Letter of Credit
would violate one or more policies of general applicability of such Issuing Bank
or (iii) such Letter of Credit is not of the type, or in the currency, approved
for issuance by such Issuing Bank (with each Issuing Bank acknowledging that
standby Letters of Credit are of the type approved for issuance by such Issuing
Bank).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit, other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the applicable Borrower
shall deliver by Electronic Communication to the applicable Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the currency in which such Letter of Credit is to be
denominated (which shall be US Dollars or an Alternative Currency), the name and
address of the beneficiary thereof and such other information as shall be
necessary to enable the applicable Issuing Bank to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
applicable Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any such request. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon each
issuance, amendment, renewal or extension of any Letter of Credit the applicable
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or

 

46



--------------------------------------------------------------------------------

extension (i) the LC Exposure shall not exceed US$15,000,000, (ii) any Lender’s
US Tranche Revolving Exposure shall not exceed such Lender’s US Tranche
Revolving Commitment, (iii) the Aggregate US Tranche Revolving Exposure shall
not exceed the Aggregate US Tranche Revolving Commitment, (iv) any Lender’s
European Tranche Revolving Exposure shall not exceed such Lender’s European
Tranche Revolving Commitment, (v) the Aggregate European Tranche Revolving
Exposure shall not exceed the Aggregate European Tranche Revolving Commitment
and (vi) the portion of the LC Exposure attributable to Letters of Credit issued
by any Issuing Bank shall not exceed the LC Commitment of such Issuing Bank.

(c) Expiration Date. Each Letter of Credit shall by its terms expire at or prior
to the close of business on the earlier of (i) the date 18 months after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, 13 months after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date; provided that
any Letter of Credit may contain customary automatic renewal provisions agreed
upon by the applicable Borrower and the applicable Issuing Bank pursuant to
which the expiration date of such Letter of Credit shall automatically be
extended for a period of up to 13 months (but not to a date later than the date
set forth in clause (ii) above), subject to a right on the part of such Issuing
Bank to prevent any such renewal from occurring pursuant to the terms of such
Letter of Credit.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Lenders, the Issuing
Bank that is the issuer thereof hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Combined Tranche Percentage of
the aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Revolving Lender’s Combined
Tranche Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the applicable Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment in respect of an LC
Disbursement required to be refunded to a Borrower for any reason. Such payment
by the Revolving Lenders shall be made (i) if the currency of the applicable LC
Disbursement or reimbursement payment shall be US Dollars, in US Dollars and
(ii) subject to paragraph (l) of this Section, if the currency of the applicable
LC Disbursement or reimbursement payment shall be an Alternative Currency, in US
Dollars in an amount equal to the US Dollar Equivalent of such LC Disbursement
or reimbursement payment, calculated by the Administrative Agent using the LC
Exchange Rate on the applicable LC Participation Calculation Date. Each
Revolving Lender acknowledges and agrees that (A) its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit, the occurrence and continuance of a Default, any reduction or
termination of the Revolving Commitments, any fluctuation in currency values, or
any force majeure or other event that under any rule of law or uniform practices
to which any Letter of Credit is subject (including Section 3.14 of ISP 98 or
any successor publication of the International Chamber of Commerce) permits a
drawing to be made under such Letter of Credit after the expiration thereof or
of the Revolving Commitments and

 

47



--------------------------------------------------------------------------------

(ii) each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Lender further acknowledges and agrees
that, in issuing, amending, renewing or extending any Letter of Credit, the
applicable Issuing Bank shall be entitled to rely, and shall not incur any
liability for relying, upon the representation and warranty of each Borrower
deemed made pursuant to Section 4.02, unless, at least two Business Days prior
to the time such Letter of Credit is issued, amended, renewed or extended (or,
in the case of an automatic renewal permitted pursuant to paragraph (c) of this
Section, at least two Business Days prior to the time by which the election not
to renew must be made by the applicable Issuing Bank), the Majority in Interest
of the Revolving Lenders shall have notified the applicable Issuing Bank (with a
copy to the Administrative Agent) in writing that, as a result of one or more
events or circumstances described in such notice, one or more of the conditions
precedent set forth in Section 4.02 would not be satisfied if such Letter of
Credit were then issued, amended, renewed or extended (it being understood and
agreed that, in the event any Issuing Bank shall have received any such notice,
it shall have no obligation to issue, amend, renew or extend any Letter of
Credit until and unless it shall be satisfied that the events and circumstances
described in such notice shall have been cured or otherwise shall have ceased to
exist).

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount in the currency of
such LC Disbursement equal to such LC Disbursement not later than (i) if such
Borrower shall have received notice of such LC Disbursement prior to 11:00 a.m.,
Local Time, on any Business Day, then 4:00 p.m., Local Time, on such Business
Day or (ii) otherwise, 12:00 noon, Local Time, on the Business Day immediately
following the day that such Borrower receives such notice; provided that, if
such LC Disbursement is denominated in US Dollars and is not less than
US$1,000,000, the applicable Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with an ABR Revolving Borrowing or a Swingline Loan in
an equivalent amount and, to the extent so financed, such Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan. If the applicable Borrower fails to make
any such reimbursement payment when due, (A) if such payment relates to a Letter
of Credit denominated in an Alternative Currency, automatically and with no
further action required, the obligation of such Borrower to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the US Dollar Equivalent, calculated using the LC Exchange Rate on the
applicable LC Participation Calculation Date, of such LC Disbursement and (B) in
the case of each LC Disbursement, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the amount of the payment
then due from such Borrower in respect thereof and such Revolving Lender’s
Combined Tranche Percentage thereof, and each Revolving Lender shall pay in US
Dollars to the Administrative Agent on the date such notice is received its
Combined Tranche Percentage of the payment then due from such Borrower, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders pursuant to this paragraph), and the Administrative
Agent shall promptly pay to the applicable Issuing Bank the amounts so received
by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from a Borrower pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to

 

48



--------------------------------------------------------------------------------

reimburse such Issuing Bank, then to such Revolving Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse an Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement. If the
applicable Borrower’s reimbursement of, or obligation to reimburse, any amounts
in any Alternative Currency would subject the Administrative Agent, the
applicable Issuing Bank or any Revolving Lender to any stamp duty, ad valorem
charge or similar tax that would not be payable if such reimbursement were made
or required to be made in US Dollars, such Borrower shall pay the amount of any
such tax requested by the Administrative Agent, such Issuing Bank or such
Revolving Lender.

(f) Obligations Absolute. The obligation of each Borrower to reimburse LC
Disbursements as provided in paragraph (e) of this Section is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, this Agreement or any other Loan Document, or any term or provision
herein or therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit,
(iv) any force majeure or other event that under any rule of law or uniform
practices to which any Letter of Credit is subject (including Section 3.14 of
ISP 98 or any successor publication of the International Chamber of Commerce)
permits a drawing to be made under such Letter of Credit after the stated
expiration date thereof or of the Commitments or (v) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, such Borrower’s obligations
hereunder. None of the Agents, the Lenders, the Issuing Banks or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit, any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any other act, failure to act or other event or circumstance; provided that the
foregoing shall not be construed to excuse any Issuing Bank from liability to a
Borrower to the extent of any direct damages (as opposed to special, indirect
consequential or punitive damages, claims in respect of which are hereby waived
by each Borrower to the extent permitted by applicable law) suffered by such
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (with such absence to be presumed for purposes of this Section 2.06
unless otherwise determined in a nonappealable judgment by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may,

 

49



--------------------------------------------------------------------------------

in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by email or facsimile) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the applicable Borrower of its obligation to reimburse such Issuing Bank
and the Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof (determined in
accordance with the definition thereof) shall bear interest, for each day from
and including the date such LC Disbursement is made to but excluding the date
that the applicable Borrower reimburses such LC Disbursement, (i) in the case of
any LC Disbursement denominated in US Dollars, and at all times following the
conversion to US Dollars of any LC Disbursement made in an Alternative Currency
pursuant to paragraph (e) or (l) of this Section, at the rate per annum then
applicable to ABR Revolving Loans and (ii) if such LC Disbursement is made in an
Alternative Currency, at all times prior to its conversion to US Dollars
pursuant to paragraph (e) or (l) of this Section, at a rate equal to the rate
reasonably determined by the applicable Issuing Bank to be the cost to such
Issuing Bank of funding such LC Disbursement plus the Applicable Rate applicable
to Eurocurrency Revolving Loans at such time; provided that, if the applicable
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be paid to the Administrative Agent, for the account of
the applicable Issuing Bank, except that interest accrued on and after the date
of payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be paid to the Administrative Agent for the
account of such Revolving Lender to the extent of such payment, and shall be
payable on demand or, if no demand has been made, on the date on which the
applicable Borrower reimburses the applicable LC Disbursement in full.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among Parent, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank and execution and delivery by
Parent, the Administrative Agent and the successor Issuing Bank of an Issuing
Bank Agreement. The Administrative Agent shall notify the Revolving Lenders of
any such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrowers shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12(b). From and after
the effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing

 

50



--------------------------------------------------------------------------------

Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement (including the right to receive fees under Section 2.12(b)), but
shall not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Parent receives notice from the
Administrative Agent or a Majority in Interest of the Revolving Lenders
demanding the deposit of cash collateral pursuant to this paragraph, each
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders and the Issuing
Banks, an amount in US Dollars equal to the LC Exposure attributable to Letters
of Credit issued for the account of such Borrower as of such date plus any
accrued and unpaid interest thereon; provided that (i) amounts payable in
respect of any Letter of Credit or LC Disbursement shall be payable in the
currency of such Letter of Credit or LC Disbursement, except that LC
Disbursements in an Alternative Currency in respect of which the applicable
Borrower’s reimbursement obligations have been converted to obligations in US
Dollars as provided in paragraph (e) or (l) of this Section and interest accrued
thereon shall be payable in US Dollars, and (ii) the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any Borrower or any
Material Subsidiary described in Section 7.01(h) or 7.01(i). The Borrowers shall
also deposit cash collateral in US Dollars in accordance with this paragraph as
and to the extent required by Section 2.20. Each such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the applicable Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be in Permitted Investments
and shall be made at the option and sole discretion of the Administrative Agent
and at the applicable Borrower’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Banks for LC Disbursements for which they have
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the applicable Borrower for the
LC Exposure at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of (A) a Majority in Interest of the Revolving
Lenders and (B) in the case of any such application at a time when any Revolving
Lender is a Defaulting Lender (but only if, after giving effect thereto, the
remaining cash collateral shall be less than the total LC Exposure of all the
Defaulting Lenders), the consent of each Issuing Bank), be applied to satisfy
other obligations of the Borrowers under this Agreement. If a Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to such Borrower within three Business Days after
all Events of Default have been cured or waived. If the Borrowers provide an
amount of cash collateral hereunder pursuant to Section 2.20, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrowers, upon
request of the Borrowers, to the extent that, after giving effect to such
return, no Issuing Bank shall have any exposure in respect of any outstanding
Letter of Credit that is not fully covered by the Revolving Commitments of the
Non-Defaulting Lenders and/or the remaining cash collateral and no Event of
Default shall have occurred and be continuing.

 

51



--------------------------------------------------------------------------------

(k) Issuing Bank Reports. Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall, in addition to its notification obligations set forth
elsewhere in this Section, report in writing to the Administrative Agent (i) on
or prior to each Business Day on which such Issuing Bank issues, amends, renews
or extends any Letter of Credit, the date of such issuance, amendment, renewal
or extension, and the currency and aggregate face amount of the Letters of
Credit issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance, amendment, renewal or extension (and whether the amount
thereof shall have changed), it being understood that such Issuing Bank shall
not effect any issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit without first obtaining written
confirmation from the Administrative Agent that such increase is then permitted
under this Agreement, (ii) on each Business Day on which such Issuing Bank makes
any LC Disbursement, the date, currency and amount of such LC Disbursement,
(iii) on any Business Day on which a Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the currency and amount of such LC Disbursement and
(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.

(l) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section 7.01, all amounts (i) that the Borrowers are at
the time or become thereafter required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Letter of
Credit denominated in an Alternative Currency, (ii) that the Revolving Lenders
are at the time or become thereafter required to pay to the Administrative Agent
(and the Administrative Agent is at the time or becomes thereafter required to
distribute to the applicable Issuing Bank) pursuant to paragraph (e) of this
Section in respect of unreimbursed LC Disbursements made under any Letter of
Credit denominated in an Alternative Currency and (iii) of each Revolving
Lender’s participation in any Letter of Credit denominated in an Alternative
Currency under which an LC Disbursement has been made shall, automatically and
with no further action required, be converted into the US Dollar Equivalent,
calculated using the LC Exchange Rate on such date (or in the case of any LC
Disbursement made after such date, on the date such LC Disbursement is made), of
such amounts. On and after such conversion, all amounts accruing and owed to the
Administrative Agent, any Issuing Bank or any Revolving Lender in respect of the
obligations described in this paragraph shall accrue and be payable in US
Dollars at the rates otherwise applicable hereunder.

(m) Communications with Beneficiaries. Each Issuing Bank shall use its
commercially reasonable efforts to provide advance notice to Parent of any
formal communication by such Issuing Bank with any beneficiary under any Letter
of Credit issued by such Issuing Bank with respect thereto, other than any such
communication in the ordinary course of business or otherwise in accordance with
the standard operating procedures of such Issuing Bank.

(n) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto,

 

52



--------------------------------------------------------------------------------

provides for one or more automatic increases in the stated amount thereof shall
be deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases (other than any such increase consisting of the
reinstatement of an amount previously drawn thereunder and reimbursed), whether
or not such maximum stated amount is in effect at the time of determination.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 12:00 noon, Local
Time, to the account of the Applicable Agent most recently designated by it for
such purpose by notice to the Lenders; provided that Swingline Loans shall be
made as provided in Section 2.05. The Applicable Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower designated by such
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank specified in the applicable Borrowing Request.

(b) Unless the Applicable Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Applicable Agent such Lender’s share of such Borrowing, the Applicable
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance on such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Applicable Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to the Applicable Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Applicable Agent, at (i) in the case of
such Lender, (A) if denominated in US Dollars, the greater of the New York Fed
Bank Rate and a rate determined by the Applicable Agent in accordance with
banking industry rules on interbank compensation and (B) if denominated in an
Alternative Currency, a rate determined by the Applicable Agent in accordance
with banking industry rules on interbank compensation, or (ii) in the case of
such Borrower, (A) if denominated in US Dollars, the interest rate applicable to
ABR Loans of the applicable Class and (B) if denominated in an Alternative
Currency, the interest rate applicable to the subject Loan. If such Lender pays
such amount to the Applicable Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. If such Borrower and such Lender shall
pay such interest to the Applicable Agent for the same or an overlapping period,
the Applicable Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. Any such payment by any Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Applicable Agent.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or as otherwise provided in Section 2.03. Thereafter, the
applicable Borrower may elect to convert any such Borrowing denominated in US
Dollars to a different Type or to continue any such

 

53



--------------------------------------------------------------------------------

Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The applicable Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Loans, which may not be converted or continued.
Notwithstanding any other provision of this Section, no Borrower shall be
permitted to change the currency of any Borrowing or to convert any Borrowing to
a Type not available under the Class of Commitments pursuant to which such
Borrowing was made.

(b) To make an election pursuant to this Section, the applicable Borrower, or
Parent on its behalf, shall notify the Applicable Agent of such election by the
time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Borrowing of the Type, and in the currency, resulting
from such election to be made on the effective date of such election. Each such
Interest Election Request shall be irrevocable and shall be made by Electronic
Communication to the Applicable Agent of a written Interest Election Request
signed by such Borrower, or Parent on its behalf (or, in the case of any
Borrowing denominated in US Dollars, by telephonic notification, confirmed
promptly by email or facsimile to the Administrative Agent of a written Interest
Election Request signed by such Borrower, or Parent on its behalf). Each
telephonic and written Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(c) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(d) If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto,

 

54



--------------------------------------------------------------------------------

then such Borrowing (i) if such Borrowing is denominated in US Dollars, shall be
converted to an ABR Borrowing at the end of such Interest Period and (ii) if
such Borrowing is denominated in an Alternative Currency, shall be continued as
a Eurocurrency Borrowing denominated in such currency with an Interest Period of
one month’s duration.

(e) Notwithstanding any contrary provision hereof, if any Event of Default under
Section 7.01(h) or 7.01(i) has occurred and is continuing, or if any other Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of a Majority in Interest of Lenders of any Class, has notified the
applicable Borrower of the election to give effect to this sentence on account
of such other Event of Default, then, in each such case, so long as such Event
of Default is continuing (A) in the case of Borrowings denominated in US
Dollars, no outstanding Borrowing of such Class may be converted to or continued
as a Eurocurrency Borrowing and unless repaid, each Eurocurrency Borrowing of
such Class shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto, and (B) in the case of Borrowings denominated in
Alternative Currencies, unless repaid, each Eurocurrency Borrowing denominated
in such currency shall be continued as a Eurocurrency Borrowing with an Interest
Period of one month’s duration.

SECTION 2.09. Termination and Reduction of Commitments; Increase of Revolving
Commitments. (a) Unless previously terminated, the Revolving Commitments shall
automatically terminate on the Revolving Maturity Date. Incremental Term
Commitments of any Class shall terminate as set forth in the applicable
Incremental Facility Agreement.

(b) Parent may at any time terminate, or from time to time permanently reduce,
the Commitments of any Class; provided that (i) each reduction of the Revolving
Commitments of any Class shall be in an amount that is an integral multiple of
US$1,000,000 and not less than US$5,000,000 and (ii) Parent shall not terminate
or reduce the Revolving Commitments of any Class if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, (A) any
Lender’s US Tranche Revolving Exposure would exceed such Lender’s US Tranche
Revolving Commitment, (B) the Aggregate US Tranche Revolving Exposure would
exceed the Aggregate US Tranche Revolving Commitment, (C) any Lender’s European
Tranche Revolving Exposure would exceed such Lender’s European Tranche Revolving
Commitment or (D) the Aggregate European Tranche Revolving Exposure would exceed
the Aggregate European Tranche Revolving Commitment.

(c) Parent shall notify the Administrative Agent of any election to terminate or
reduce the Commitments under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each notice delivered by Parent pursuant to this Section
shall be irrevocable; provided that a notice of termination or reduction of the
Commitments of any Class delivered by Parent may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by Parent (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders of such Class in accordance with their respective Commitments of such
Class.

 

55



--------------------------------------------------------------------------------

(d) Parent may from time to time request increases in the aggregate amount of
Revolving Commitments under either Tranche pursuant to the provisions of this
Section 2.09(d).

(i) Parent may, by written notice to the Administrative Agent (which shall
promptly forward such notice to each Revolving Lender under the applicable
Tranche), request that the total Revolving Commitments under either Tranche be
increased (each, a “Commitment Increase”) by an amount for each increased
Tranche of not less than US$25,000,000; provided that the aggregate amount of
any such Commitment Increase on any date shall not exceed the Incremental Amount
as of such date. Each such notice shall set forth the amount of the requested
Commitment Increase under each Tranche, and the date (the “Increase Effective
Date”) on which such adjustment is requested to become effective (which shall be
a Business Day not less than 10 Business Days (or such shorter period as may be
agreed to by the Administrative Agent) or more than 30 days after the date of
such notice). Parent may arrange for one or more Eligible Assignees (each, an
“Incremental Revolving Lender” with respect to such Tranche), which may include
any Revolving Lender under either Tranche (each Revolving Lender so agreeing
being an “Increasing Lender” with respect to such Tranche, and each Revolving
Lender so declining being a “Non-Increasing Lender” with respect to such
Tranche), to extend Revolving Commitments under the applicable Tranche or, in
the case of any Revolving Lender, increase its Revolving Commitment under the
applicable Tranche in an aggregate amount equal to the amount of the requested
Commitment Increase under such Tranche; provided that (A) any Revolving Lender
approached to provide any portion of any Commitment Increase may elect or
decline, in its sole discretion, to provide such portion of such Commitment
Increase, (B) each Incremental Revolving Lender shall be subject to the approval
of the Administrative Agent, the Swingline Lender and each Issuing Bank (which
approval shall not be unreasonably withheld or delayed), and (C) no Incremental
Revolving Lender (including any Increasing Lender) may provide any portion of
any Commitment Increase to the extent that, on the applicable Increase Effective
Date such Person and its Affiliates, taken in the aggregate, would hold (x) more
than 25% of the sum of the total outstanding Revolving Credit Exposure and total
unused Revolving Commitments or (y) more than 25% of the sum of the total
outstanding Revolving Credit Exposure, total unused Revolving Commitments,
aggregate outstanding principal amount of Incremental Term Loans and total
unused Incremental Term Commitments, in each case, determined on such Increase
Effective Date immediately after giving effect to such Commitment Increase (and,
if applicable, any Commitment Decrease made, and any Incremental Term
Commitments established or Incremental Term Loans made, on such Increase
Effective Date). Any Commitment Increase under any Tranche may be made in an
amount less than the Commitment Increase requested by Parent if Parent is unable
to arrange for, or chooses not to arrange for, Incremental Revolving Lenders for
the full amount thereof.

(ii) On the Increase Effective Date with respect to any Commitment Increase,
(A) the aggregate principal amount of the Revolving Loans outstanding under each
Tranche under which such Commitment Increase will become effective (the “Initial
Borrowings” under such Tranche) immediately prior to giving effect to such
Commitment Increase on the Increase Effective Date shall be deemed to be repaid,
(B) after the effectiveness of such Commitment Increase, the Borrowers shall be
deemed

 

56



--------------------------------------------------------------------------------

to have made new Revolving Borrowings under such Tranche (the “Subsequent
Borrowings” under such Tranche) in an aggregate principal amount and in currency
equal to the aggregate principal amount and currency of the Initial Borrowings
under such Tranche and of the Types and for the Interest Periods specified in a
Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03, (C) each Revolving Lender under such Tranche shall pay to the
Applicable Agent in same day funds in the applicable currency an amount equal to
the difference, if positive, between (1) such Lender’s applicable Tranche
Percentage (calculated after giving effect to such Commitment Increase) of the
Subsequent Borrowings and (2) such Lender’s applicable Tranche Percentage
(calculated without giving effect to such Commitment Increase) of the Initial
Borrowings, (D) after the Applicable Agent receives the funds in the applicable
currency specified in clause (C) above, the Applicable Agent shall pay to each
Revolving Lender under such Tranche the portion of such funds that is equal to
the difference, if positive, between (1) such Lender’s applicable Tranche
Percentage (calculated without giving effect to such Commitment Increase) of the
Initial Borrowings and (2) such Lender’s applicable Tranche Percentage
(calculated after giving effect to such Commitment Increase) of the amount of
the Subsequent Borrowings, (E) each Non- Increasing Lender and each Incremental
Revolving Lender (including each Increasing Lender) shall be deemed to hold its
applicable Tranche Percentage of each Subsequent Borrowing (each calculated
after giving effect to such Commitment Increase) and (F) each applicable
Borrower shall pay each Increasing Lender and each Non-Increasing Lender any and
all accrued but unpaid interest on the Initial Borrowings. The deemed payments
made pursuant to clause (A) above in respect of each Eurocurrency Loan shall be
subject to indemnification by the Borrowers pursuant to the provisions of
Section 2.16 if the Increase Effective Date occurs other than on the last day of
the Interest Period relating thereto and breakage costs result.

(iii) Commitment Increases and new Revolving Commitments created pursuant to
this Section 2.09(d) shall become effective on the date specified in the
original notice delivered by Parent pursuant to the first sentence of paragraph
(d)(i) above; provided that, notwithstanding the foregoing, no increase in the
Revolving Commitments under any Tranche (or in any Revolving Commitment of any
Revolving Lender) or addition of an Incremental Revolving Lender shall become
effective under this Section unless (A) on the Increase Effective Date for such
increase, the conditions set forth in Sections 4.02(a) and 4.02(b) shall be
satisfied (without giving effect to the parenthetical in Section 4.02(a), but,
in each case, deeming all references therein to the date, time or effect of a
Borrowing (or an issuance, amendment, renewal or extension of a Letter of
Credit) to refer to the date, time and effect of such increase), (B) the
Administrative Agent shall have received a certificate dated such Increase
Effective Date and executed by a Financial Officer of Parent setting forth, in
reasonable detail, the calculation of the Incremental Amount as of such date and
confirming the satisfaction of the conditions in clause (A) above, (C) the
Administrative Agent shall have received, to the extent reasonably requested by
the Administrative Agent, documents consistent with those delivered pursuant to
Sections 4.01(b) and 4.01(f) as to the corporate power and authority of the
applicable Borrowers to borrow hereunder after giving effect to such increase
and related matters and (D) the Borrowers, each Incremental Revolving Lender and
the Administrative Agent shall have executed and delivered an Incremental
Facility

 

57



--------------------------------------------------------------------------------

Agreement to evidence the Revolving Commitment of such Incremental Revolving
Lender under the applicable Tranche and/or its status as a Lender hereunder
(which Incremental Facility Agreement shall in any event contain a
representation by each such Incremental Revolving Lender that the requirements
set forth in subclauses (x) and (y) of paragraph (d)(i)(C) above have been
satisfied with respect to it).

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Applicable Agent for the account of
each Revolving Lender the then unpaid principal amount of each Revolving Loan of
such Lender outstanding to such Borrower on the Revolving Maturity Date, (ii) to
the Administrative Agent for the account of each Incremental Term Lender the
then unpaid principal amount of each Incremental Term Loan of such Incremental
Term Lender as provided in the applicable Incremental Facility Agreement and
(iii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan outstanding to such Borrower on the earlier of the Revolving Maturity Date
and the fifth Business Day after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing denominated in US Dollars is made, each
Borrower shall repay all Swingline Loans then outstanding to such Borrower, if
any, and may use all or a portion of the proceeds of such Revolving Borrowing to
fund such repayment. The Borrowers will repay the principal amount of each Loan
and the accrued interest thereon in the currency in which such Loan is
denominated.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Agents shall maintain accounts in which they shall record (i) the amount
of each Loan made hereunder, the Class and Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Agents hereunder for the account of
the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
any Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the applicable Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it (including the
interests and obligations of such Lender after giving effect to the CAM
Exchange) be evidenced by a promissory note. In such event, each applicable
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender and its registered assigns and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to such payee and its registered assigns.

 

58



--------------------------------------------------------------------------------

SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
any premium or penalty (but subject to Section 2.16) subject to prior notice in
accordance with paragraph (c) of this Section.

(b) In the event and on each occasion that the sum of the Revolving Credit
Exposures under any Tranche exceeds the sum of the Revolving Commitments under
such Tranche, the Borrowers shall not later than the next Business Day prepay
Revolving Borrowings under the applicable Tranche in an aggregate amount equal
to such excess, and in the event that after such prepayment of Revolving
Borrowings any such excess shall remain, the Borrowers shall deposit with the
Administrative Agent cash in US Dollars in an amount equal to such excess as
collateral for the reimbursement obligations of the Borrowers in respect of
Letters of Credit under such Tranche; provided that if such excess results from
a change in currency exchange rates, such prepayment and deposit shall be
required to be made not later than the fifth Business Day after the day on which
the Administrative Agent shall have given Parent notice of such excess. Any cash
so deposited (and any cash previously deposited pursuant to this paragraph) with
the Administrative Agent shall be held in an account over which the
Administrative Agent shall have sole dominion and control, including exclusive
rights of withdrawal. Other than any interest earned on the investment of such
deposits, which investment shall be in Permitted Investments and shall be made
in the discretion of the Administrative Agent and at the Borrowers’ risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse each Issuing Bank for the
portion of LC Disbursements for which it has not been reimbursed that is
allocable to such Tranche and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure allocable to such Tranche at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the Majority in Interest of
Lenders under such Tranche), be applied to satisfy other obligations of the
Borrowers under this Agreement. If the Borrowers have provided cash collateral
pursuant to this paragraph to secure the reimbursement obligations of the
Borrowers in respect of Letters of Credit, then, so long as no Event of Default
shall exist, such cash collateral shall be released to the Borrowers if so
requested by Parent at any time if and to the extent that, after giving effect
to such release, the aggregate amount of the Revolving Credit Exposures under
the applicable Tranche would not exceed the aggregate amount of the Revolving
Commitments under such Tranche. Prepayments made under this paragraph shall be
without any premium or penalty (but shall be subject to Section 2.16).

(c) The applicable Borrower, or Parent on its behalf, shall notify the
Applicable Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by email or facsimile) of any
prepayment under this Section (i) in the case of prepayment of a Eurocurrency
Borrowing, not later than 11:00 a.m., Local Time, four Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m., New York City time, one Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment; provided that in
the case of any prepayment required to be made within one Business Day under
paragraph (b) of this Section the applicable Borrower will give such notice as
soon as practicable. Each such notice shall be irrevocable and

 

59



--------------------------------------------------------------------------------

shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of optional prepayment
is given in connection with a conditional notice of termination or reduction of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to any
Borrowing (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the applicable Class of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Class, Type and in the same currency as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

SECTION 2.12. Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the daily unused amount of the Revolving Commitments of
such Lender during the period from and including the Effective Date to but
excluding the date on which the last of such Revolving Commitments terminates.
Accrued commitment fees shall be payable in arrears on the first Business Day
following the last day of March, June, September and December of each year and
on the date on which the Revolving Commitments of any Class terminate,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). For purposes of computing commitment fees, a Revolving Commitment of
a Lender under any Tranche shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender under such Tranche
(and the Swingline Exposure of such Lender shall be disregarded for such purpose
prior to the acquisition by such Lender of a participation therein pursuant to
Section 2.05(c)).

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements), during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitments terminate and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Borrowers and such Issuing Bank on the daily LC Exposure attributable to
Letters of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements), during the period from and
including the Effective Date to but excluding the later of the date the LC
Commitment of such Issuing Bank is reduced to zero and the date on which there
ceases to be any LC Exposure attributable to Letters of Credit issued by such
Issuing Bank, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on

 

60



--------------------------------------------------------------------------------

which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to any Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(c) The Borrowers agree to pay on the Effective Date to each Revolving Lender,
as fee compensation for such Lender’s Revolving Commitments, an upfront fee at
the rate heretofore communicated to the Revolving Lenders by the Borrowers and
the Administrative Agent on the aggregate amount of such Lender’s Revolving
Commitments as of the Effective Date.

(d) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers (or any of them) and the Administrative Agent.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds in US Dollars, to the Administrative Agent (or to the Issuing
Banks, in the case of fees payable to them) for distribution, in the case of
commitment fees, participation fees and upfront fees, to the Revolving Lenders
entitled thereto. Fees paid shall not be refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest (i) in
the case of any such Borrowing denominated in US Dollars or Sterling, at the
Adjusted LIBO Rate and (ii) in the case of any such Borrowing denominated in
Euro, at the EURIBO Rate, in each case for the Interest Period in effect for
such Borrowing, plus, in each case, the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section, (ii) in the case of any overdue interest on any Loan
denominated in Sterling or Euro, 2% per annum plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (iii) in
the case of any overdue interest on any Loan denominated in US Dollars or any
other overdue amount, 2% per annum plus the rate applicable to ABR Revolving
Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans of any Class,
upon termination of the Revolving Commitments of such Class; provided that
(i) interest accrued pursuant to

 

61



--------------------------------------------------------------------------------

paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion. All interest shall be payable in the currency in which the
applicable Loan is denominated.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate and (ii) interest
on Eurocurrency Loans denominated in Sterling shall be computed on the basis of
a year of 365 days (or, in the case of clause (i) above, 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or EURIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent
demonstrable error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing of any Class:

(a) the Administrative Agent determines (which determination shall be conclusive
absent demonstrable error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or EURIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by a Majority in Interest of the Lenders
of such Class that the Adjusted LIBO Rate or EURIBO Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to Parent and the
Lenders of such Class by telephone or Electronic Communication as promptly as
practicable thereafter and, until the Administrative Agent notifies Parent and
the Lenders of such Class that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing of such Class to, or continuation of any Borrowing of such Class
as, a Eurocurrency Borrowing shall be ineffective, and, unless repaid, such
Borrowing shall, if denominated in US Dollars, be made as an ABR Borrowing or,
if denominated in an Alternative Currency, bear interest at such rate as the
Administrative Agent shall determine adequately and fairly reflects the cost to
the affected Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period plus the Applicable
Rate, and (ii) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing, such Borrowing shall, if denominated in US Dollars, be made as an ABR
Borrowing or, if denominated in an Alternative Currency, bear interest at such
rate as the Administrative Agent shall determine adequately and fairly reflects
the cost to the affected Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period plus the
Applicable Rate; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

 

62



--------------------------------------------------------------------------------

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market or
European interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Eurocurrency Loans made by such Lender or any
Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Other Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any Loan), to increase the cost to such
Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender, such Issuing Bank or other Recipient hereunder (whether of
principal, interest or otherwise), then the Borrowers will pay to such Lender,
such Issuing Bank or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, such Issuing Bank or such
other Recipient, as the case may be, for such additional costs or expenses
incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
affecting such Lender or such Issuing Bank or any lending office of such Lender
or such Lender’s or such Issuing Bank’s holding company, if any, regarding
capital or liquidity requirements has had or would have the effect of reducing
the rate of return on such Lender’s or such Issuing Bank’s capital or on the
capital of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrowers will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

(c) If the cost (including Taxes other than (i) Indemnified Taxes, (ii) Excluded
Taxes and (iii) Other Taxes) to any Lender of making, converting to, continuing
or maintaining any Loan to (or of maintaining its obligation to make any Loan),
or the cost to any Lender or any

 

63



--------------------------------------------------------------------------------

Issuing Bank of participating in, issuing or maintaining any Letter of Credit
issued for the account of any Borrowing Subsidiary (or of maintaining its
obligation to participate in or issue any such Letter of Credit) is increased
(or the amount of any sum received or receivable by any Lender or any Issuing
Bank (or its applicable lending office) is reduced) by reason of the fact that
such Borrowing Subsidiary is incorporated in, has its principal place of
business in, or borrows from, a jurisdiction outside the United States of
America, such Borrowing Subsidiary shall indemnify such Lender or such Issuing
Bank from time to time for such increased cost incurred or reduction suffered.

(d) Without duplication of any reserve requirement reflected in the Adjusted
LIBO Rate, Parent shall pay to each Lender (i) so long as such Lender shall be
required by a central banking or financial regulatory authority with regulatory
authority over such Lender to maintain reserves with respect to liabilities or
assets consisting of or including funds or deposits obtained in the London or
the European interbank market, additional interest on the unpaid principal
amount of each Eurocurrency Loan equal to the actual costs of such reserves
allocable to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive absent demonstrable error), and
(ii) so long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent demonstrable error), which in each case shall be due
and payable on each date on which interest is payable on such Loan; provided
that the Company shall have received the certificate referred to in paragraph
(e) of this Section with respect to such additional interest or costs from such
Lender at least 10 Business Days prior to such date (and, in the event such
certificate shall have been delivered after such time, then such additional
interest or costs shall be due and payable as set forth in paragraph (e) of this
Section).

(e) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a), (b), (c) or (d) of
this Section setting forth in reasonable detail the manner in which such amount
or amounts have been determined, delivered to Parent shall be conclusive absent
demonstrable error. The Borrowers shall pay such Lender or such Issuing Bank, as
the case may be, the amount shown as due on any such certificate within 10
Business Days after receipt thereof.

(f) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased or other costs or expenses incurred
or reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies Parent of the Change in Law or
other circumstance giving rise to such increased or other costs or expenses or
reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law or other
circumstance giving rise to such increased costs or expenses or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

64



--------------------------------------------------------------------------------

(g) If a Lender or an Issuing Bank determines, in its sole discretion, that it
has received a refund of any amount as to which it has been indemnified by any
Borrower pursuant to this Section, it shall pay over such refund to such
Borrower (but only to the extent of indemnity payments made by such Borrower
under this Section with respect to the events giving rise to such refund), net
of all out-of-pocket expenses (including Taxes) of such Lender or such Issuing
Bank and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that each
Borrower, upon the request of such Lender or such Issuing Bank, agrees to repay
the amount paid over to such Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event such Lender
or such Issuing Bank is required to repay such refund to such Governmental
Authority. This Section shall not be construed to require any Lender or any
Issuing Bank to make available its accounting records (or any other information
which it deems confidential) to any Borrower or any other Person.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked hereunder and
is revoked in accordance therewith) or (d) the assignment of any Eurocurrency
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrowers pursuant to Section 2.19 or the CAM
Exchange, then, in any such event, the Borrowers shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate or EURIBO Rate, as the
case may be, that would have been applicable to such Loan, for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan) over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the Eurocurrency market. The
Borrowers shall also compensate each Lender for the loss, cost and expense
attributable to any failure by a Borrower to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing denominated in an Alternative
Currency. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section delivered to Parent
shall be conclusive absent demonstrable error. The Borrowers shall pay such
Lender the amount shown as due on any such certificate within 20 days after
receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrowers or any other Loan Party hereunder or under any other Loan

 

65



--------------------------------------------------------------------------------

Document shall be made free and clear of and without deduction or withholding
for any Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payments by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax or Other Tax (other than Excluded
Taxes), then the sum payable by the Borrowers and the other Loan Parties shall
be increased as necessary so that after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section 2.17(a)) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b) In addition, the Borrowers and the other Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of any Agent timely reimburse it for, Other Taxes.

(c) The Borrowers and the other Loan Parties shall indemnify each Recipient
within 20 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes payable or paid by such Recipient, on or with
respect to any payment by or on account of any obligation of any Borrower or any
other Loan Party hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to Parent by a Lender or an Issuing Bank, or by
any Agent on its own behalf or on behalf of a Lender or an Issuing Bank, shall
be conclusive absent demonstrable error.

(d) Each Lender severally agrees to indemnify each Agent, within 20 days after
written demand therefor, for the full amount of any Taxes (but, in the case of
Indemnified Taxes or Other Taxes, only to the extent that the Borrowers and the
other Loan Parties have not already indemnified such Agent for such Indemnified
Taxes or Other Taxes, and without limiting the obligation of the Borrowers and
the other Loan Parties to do so) attributable to such Lender that are paid or
payable by such Agent in connection with any Loan Document and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto
(other than any amounts for which such Agent has been reimbursed by the
Borrowers or the other Loan Parties), whether or not such Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority. In
addition, each Lender shall severally indemnify the applicable Borrower for any
Taxes paid or payable by such Borrower (and not deducted or withheld from any
payment otherwise due hereunder to such Lender) as a result of the failure of
such Lender to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender to the
applicable Borrower pursuant to Section 2.17(f) or 2.17(g). A certificate as to
the amount of such payment or liability delivered to the applicable Lender by an
Agent or the applicable Borrower shall be conclusive absent demonstrable error.
Nothing herein shall prevent any Lender from contesting the applicability of any
Taxes that it believes to have been incorrectly or illegally imposed or asserted
by any Governmental Authority; provided that no such contest shall suspend the
obligation of any Lender to pay amounts due to the Agents or the applicable
Borrower as provided in the first and second sentences of this paragraph.

 

66



--------------------------------------------------------------------------------

(e) As soon as practicable after any payment of Taxes by any Borrower or any
other Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Borrower or any other Loan Party shall deliver to the Applicable Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Applicable Agent.

(f)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which an applicable
Borrower or any other applicable Loan Party is located, or under any treaty to
which such jurisdiction is a party, with respect to payments under this
Agreement shall deliver to such Borrower or such other Loan Party and the
Applicable Agent, at the time or times prescribed by applicable law or
reasonably requested by such Borrower, such other Loan Party or the Applicable
Agent, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by such Borrower, such other Loan Party
or the Applicable Agent as will permit such payments to be made without
withholding or at a reduced rate. In addition, any Lender, if reasonably
requested by an applicable Borrower, any other applicable Loan Party or any
Agent, shall deliver such other documentation prescribed by law or reasonably
requested by such Borrower, such other Loan Party or such Agent as will enable
such Borrower, such other Loan Party or such Agent to determine whether or not
such Lender is subject to any withholding (including backup withholding) by such
Borrower, such other Loan Party or such Agent or any information reporting
requirements by such Borrower, such other Loan Party or such Agent. In the case
of an applicable Borrower or any other applicable Loan Party that, in each case,
is a US Person or resident in the United Kingdom for United Kingdom tax
purposes, (A) upon the reasonable request of such Borrower or such other Loan
Party, or of any Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.17(f) and (B) if any form or
certification previously delivered pursuant to this Section 2.17(f) expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower or such other Loan Party and
such Agent in writing of such expiration, obsolescence or inaccuracy and update
the form or certification if it is legally eligible to do so. Notwithstanding
the foregoing, in the case of an applicable Borrower or any other applicable
Loan Party that, in each case, is not a US Person or resident in the United
Kingdom for United Kingdom tax purposes, the applicable Lender will not be
subject to the requirements of this paragraph (f)(i) unless it has received
written notice from such Borrower or such other Loan Party advising it of the
availability of an exemption or reduction of withholding Tax under the laws of
the jurisdiction in which such Borrower or such other Loan Party is located and
containing all applicable documentation (together, if requested by such Lender,
with a certified English translation thereof) required to be completed by such
Lender in order to receive any such exemption or reduction, and such Lender is
reasonably satisfied that it is legally able to provide such documentation to
such Borrower or such other Loan Party. Notwithstanding anything to the contrary
in the first two sentences of this paragraph (f)(i), the completion, execution
and submission of such documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A)-(E) and 2.17(f)(iii)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

67



--------------------------------------------------------------------------------

(ii) In furtherance of, and subject to the limitation set forth in, paragraph
(f)(i) above, if an applicable Borrower or other applicable Loan Party is a US
Person, any Lender (or if such Lender is disregarded as an entity separate from
its owner for US Federal income Tax purposes, its sole owner) with respect to
such Borrower or other Loan Party shall, if it is legally eligible to do so,
deliver to such Borrower (or such other Loan Party) and the Administrative Agent
(in such number of copies reasonably requested by such Borrower (or such other
Loan Party) and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto (and from time to time thereafter upon the
reasonable request of such Borrower (or such other Loan Party) or the
Administrative Agent), duly completed and executed copies of whichever of the
following is applicable:

(A) IRS Form W-9 certifying exemption from US Federal backup withholding Tax;

(B)    (1) with respect to payments of interest under any Loan Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, US
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (2) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, US
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(C) IRS Form W-8ECI;

(D) both (1) IRS Form W-8BEN or W-8BEN-E and (2) a certificate substantially in
the form of Exhibit H-1, H-2, H-3 or H-4 (as applicable) to the effect that such
Lender (or if such Lender is disregarded as an entity separate from its owner
for US Federal income Tax purposes, its sole owner) is not (w) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (x) a “10 percent shareholder”
of the applicable Borrower within the meaning of Section 881(c)(3)(B) of the
Code (y) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code or (z) conducting a trade or business in the United States of America
with which the relevant interest payments are effectively connected;

(E)    (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each beneficial owner or partner if such beneficial owner
or partner were a Lender; provided that if the Lender is a partnership and one
or more of its partners are claiming the exemption for portfolio interest under
Section 881(c) of the Code, such Lender may provide a certificate described in
Section 2.17(f)(ii)(D) on behalf of such partners; or

 

68



--------------------------------------------------------------------------------

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, US Federal withholding Tax together with such supplementary
documentation necessary to enable such Borrower (or such other Loan Party) or
the Administrative Agent to determine the amount of Tax (if any) required by law
to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
US Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to an applicable Borrower or an applicable other Loan Party and
the Administrative Agent, at the time or times prescribed by law and at such
time or times reasonably requested by such Borrower or such other Loan Party or
the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or such other
Loan Party or the Administrative Agent as may be necessary for such Borrower or
such other Loan Party or the Applicable Agent to comply with its obligations
under FATCA, to determine that such Lender has or has not complied with such
Lender’s obligations under FATCA and, as necessary, to determine the amount to
deduct and withhold from such payment. Solely for purposes of this
Section 2.17(f)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

(g)    (i) Subject to paragraph (g)(ii) below, each Lender and each UK Loan
Party that makes a payment to such Lender shall cooperate in completing any
procedural formalities necessary for such UK Loan Party to obtain authorization
to make such payment without withholding or deduction for Taxes imposed under
the laws of the United Kingdom.

(ii)     (A) In the event any UK Loan Party shall become a party hereto, a
Lender that is a party hereto as of the date such UK Loan Party becomes a party
hereto and that (x) holds a passport under the HMRC DT Treaty Passport scheme
and (y) wishes such scheme to apply to this Agreement, shall provide its scheme
reference number and its jurisdiction of tax residence to such UK Loan Party and
the London Agent promptly thereafter; and

(B) in the event any UK Loan Party shall become a party hereto, a Lender that
becomes a Lender hereunder after the date such UK Loan Party becomes a party
hereto and that (x) holds a passport under the HMRC DT Treaty Passport scheme
and (y) wishes such scheme to apply to this Agreement, shall provide its scheme
reference number and its jurisdiction of tax residence to such UK Loan Party and
the London Agent promptly thereafter; and

(C) upon satisfying the requirements of either clause (A) or (B) above, such
Lender shall have satisfied its obligation under paragraph (g)(i) above.

(iii) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, the UK Loan Parties
shall make a Borrower DTTP filing with respect to such Lender, and shall
promptly provide such Lender with a copy of such filing; provided that if:

 

69



--------------------------------------------------------------------------------

(A) any UK Loan Party making a payment to such Lender has not made a Borrower
DTTP Filing in respect of such Lender; or

(B) Any UK Loan Party making a payment to such Lender has made a Borrower DTTP
Filing in respect of such Lender but:

(1) such Borrower DTTP Filing has been rejected by HMRC; or

(2) HMRC has not given such UK Loan Party authority to make payments to such
Lender without a deduction for tax within 60 days of the date of such Borrower
DTTP Filing;

and in each case, such UK Loan Party has notified that Lender in writing of the
occurrence of any event specified in clause (1) or (2) above, then such Lender
and such UK Loan Party shall cooperate in completing any additional procedural
formalities necessary for such UK Loan Party to obtain authorization to make
that payment without withholding or deduction for Taxes imposed under the laws
of the United Kingdom.

(iv) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, no UK Loan Party
shall make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment(s) or its
participation in any Loan unless the Lender otherwise agrees.

(v) Each UK Loan Party shall, promptly on making a Borrower DTTP Filing, deliver
a copy of such Borrower DTTP Filing to the London Agent for delivery to the
relevant Lender.

(vi) Each Lender shall notify Parent and the London Agent if it determines in
its sole discretion that it is ceases to be entitled to claim the benefits of an
income tax treaty to which the United Kingdom is a party with respect to
payments made by any UK Loan Party hereunder.

(h) If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund or credit of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
or credit to such Loan Party (but only to the extent of indemnity payments made,
or additional amounts paid, by such Loan Party under this Section 2.17 with
respect to the Taxes giving rise to such refund or credit), net of all
reasonable out-of- pocket expenses (including Taxes) of such Recipient and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Loan Party, upon the
request of such Recipient, agrees to repay the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Recipient in the event such Recipient is
required to repay such refund to such

 

70



--------------------------------------------------------------------------------

Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section shall not be construed to
require any Recipient to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to any Loan Party
or any other Person.

(i) Issuing Banks. For purposes of Sections 2.17(d), 2.17(f) and 2.17(g), the
term “Lender” shall be deemed to include each Issuing Bank.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrowers shall make each payment required to be made by them hereunder
or under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, Local Time), on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Applicable
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Applicable Agent to the applicable account specified by it from time to time to
Parent for such purpose, except payments to be made directly to an Issuing Bank
or the Swingline Lender as expressly provided herein shall be so made and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein. The Applicable Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. Except as otherwise provided herein,
(i) all payments of principal, interest or reimbursement obligations in respect
of any Loan or Letter of Credit shall be made in the currency of such Loan or
Letter of Credit and (ii) all other payments under each Loan Document (including
all fees) shall be made in US Dollars. Any payment required to be made by any
Agent hereunder shall be deemed to have been made by the time required if such
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by such Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Applicable Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

71



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (for the avoidance of doubt, as in effect from time to
time) or any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or participations in LC
Disbursements or Swingline Loans to any assignee or Participant, other than to
Parent or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). It is acknowledged and agreed that the foregoing
provisions of this paragraph reflect an agreement entered into solely among the
Lenders (and not any Loan Party) and no consent of any Loan Party shall be
required with respect to any action taken by the Lenders pursuant to such
provisions. Each Borrower agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower, as the case may be, in the amount of such
participation.

(d) Unless the Applicable Agent shall have received notice from any Borrower
prior to the date on which any payment is due to the Applicable Agent for the
account of the Lenders or an Issuing Bank hereunder that such Borrower will not
make such payment, the Applicable Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuing Bank, as the case may be,
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Applicable Agent forthwith on demand the amount
so distributed to such Lender or Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Applicable Agent, at (i) if such amount is
denominated in US Dollars, the greater of the New York Fed Bank Rate and a rate
determined by the Applicable Agent in accordance with banking industry rules on
interbank compensation, and (ii) if such amount is denominated in an Alternative
Currency, a rate determined by the Applicable Agent in accordance with banking
industry rules on interbank compensation.

 

72



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of any Agent, any Issuing Bank or the Swingline
Lender, then each Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by such Agent for
the account of such Lender to satisfy such Lender’s obligations in respect of
such payment until all such unsatisfied obligations have been discharged or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender pursuant to this
Agreement (including pursuant to Sections 2.05(c), 2.06(d), 2.06(e), 2.07(b),
2.18(d) and 9.03(c), in each case in such order as shall be determined by such
Agent in its discretion.

(f) In the event that any financial statements delivered under Section 5.01(a)
or 5.01(b), or any certificate delivered under Section 5.01(c), shall prove to
have been materially inaccurate, and such inaccuracy shall have resulted in the
payment of any interest or fees at rates lower than those that were in fact
applicable for any period (based on the actual Leverage Ratio), then, if such
inaccuracy is discovered prior to the termination of the Commitments and the
repayment in full of the principal of all Loans and the reduction of the LC
Exposure to zero, the Borrowers shall pay to the Administrative Agent, for
distribution to each Lender, the accrued interest or fees that should have been
paid to such Lender but were not paid as a result of such misstatement.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender becomes a Defaulting Lender or (iv) any Lender has failed to
consent to a proposed waiver, amendment or other modification that under
Section 9.02 requires the consent of all the Lenders (or all the affected
Lenders or all the Lenders of an affected Class) and with respect to which the
Required Lenders (or, in circumstances where Section 9.02 requires the consent
of all of the Lenders of an affected Class, a Majority in Interest of the
Lenders of the affected Class) shall have granted their consent, then Parent
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than any right to payment
pursuant to Section 2.15 or 2.17) and obligations under this Agreement and the
other Loan Documents (or, in the case of any such assignment and delegation
resulting from a failure to provide a consent as a Lender of an affected Class,
all its interests,

 

73



--------------------------------------------------------------------------------

rights (other than any right, to payment pursuant to Section 2.15 or 2.17) and
obligations under this Agreement and the other Loan Documents as a Lender of
such affected Class) to an Eligible Assignee that shall assume such obligations
(which may be another Lender, if a Lender accepts such assignment); provided
that (A) Parent shall have received the prior written consent of the
Administrative Agent (and, in the case of any assignment that would require
consent of any Issuing Bank or the Swingline Lender under Section 9.04, the
consent of such Issuing Bank or the Swingline Lender, as the case may be), which
consent shall not unreasonably be withheld, (B) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and, if
applicable, participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder (if
applicable, in each case only to the extent such amounts relate to its interest
as a Lender of a particular Class), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or a Borrower (in the case
of all other amounts), (C) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments, (D) in the case of any such assignment resulting from
the failure to provide a consent, the assignee shall have given such consent
and, as a result of such assignment and any contemporaneous assignments and
consents, the applicable waiver, amendment or other modification can be effected
and (E) such assignment does not conflict with applicable law. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
Parent to require such assignment and delegation cease to apply. Each party
hereto agrees that an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by Parent, the
Administrative Agent and the assignee and that the Lender required to make such
assignment need not be a party thereto.

SECTION 2.20. Defaulting Lenders. (a) Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as any such Revolving
Lender is a Defaulting Lender:

(i) no commitment fee shall accrue on the unused amount of any Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(ii) the Revolving Commitments and Revolving Credit Exposures of each Defaulting
Lender shall be disregarded in determining whether the Required Lenders or any
other requisite Lenders have taken any action hereunder or under any other Loan
Document (including any consent to any waiver, amendment or other modification
pursuant to Section 9.02); provided, however, that any waiver, amendment or
other modification that, disregarding the effect of this clause (ii), requires
the consent of all Lenders or of all Lenders affected thereby shall, except as
otherwise provided in Section 9.02, continue to require the consent of such
Defaulting Lender in accordance with the terms hereof;

(iii) if any Swingline Exposure or any LC Exposure exists at the time such
Revolving Lender becomes a Defaulting Lender, then:

 

74



--------------------------------------------------------------------------------

(A) the Swingline Exposure and LC Exposure of such Defaulting Lender (other than
(1) any portion of such Swingline Exposure (x) referred to in clause (b) of the
definition of such term or (y) with respect to which such Defaulting Lender
shall have funded its participation as contemplated by Section 2.05(c) and
(2) any portion of such LC Exposure attributable to unreimbursed LC
Disbursements with respect to which such Defaulting Lender shall have funded its
participation as contemplated by Sections 2.06(d) and 2.06(e)) shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Combined Tranche Percentages, but only to the extent that, after giving effect
to such reallocation, the sum of all Non-Defaulting Lenders’ US Tranche
Revolving Exposures would not exceed the Aggregate US Tranche Revolving
Commitment and the sum of all Non-Defaulting Lenders’ European Tranche Revolving
Exposures would not exceed the Aggregate European Tranche Revolving Commitment;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (1) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure (other than any portion thereof referred
to in the parenthetical in such clause (A)) that has not been reallocated and
(B) second, cash collateralize for the benefit of the Issuing Banks the portion
of such Defaulting Lender’s LC Exposure (other than any portion thereof referred
to in the parenthetical in such clause (A)) that has not been reallocated in
accordance with the procedures set forth in Section 2.06(j) for so long as such
LC Exposure is outstanding;

(C) if the Borrowers cash collateralize any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (B) above, the Borrowers shall not be required to
pay participation fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such portion of such Defaulting Lender’s LC Exposure for so long
as such Defaulting Lender’s LC Exposure is cash collateralized;

(D) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (A) above, then the fees payable to the Revolving Lenders
pursuant to Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to
such reallocation; and

(E) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (A) or (B) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

 

75



--------------------------------------------------------------------------------

(iv) so long as such Revolving Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless,
in each case, it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Swingline Exposure (other than the portion of such
Swingline Exposure referred to in clause (b) of the definition of such term) or
LC Exposure, as applicable, will be fully covered by the Revolving Commitments
of the Non-Defaulting Lenders and/or cash collateral provided by the Borrower in
accordance with this Section, and participating interests in any such funded
Swingline Loan or in any such issued, amended, renewed or extended Letter of
Credit will be allocated among the Non-Defaulting Lenders in a manner consistent
with Section 2.20(a)(iii)(A) (and such Defaulting Lender shall not participate
therein).

(b) In the event the Administrative Agent, the Swingline Lender, each Issuing
Bank and Parent shall have agreed that a Revolving Lender that is a Defaulting
Lender has adequately remedied all matters that caused such Lender to become a
Defaulting Lender, then (i) such Lender shall cease to be a Defaulting Lender
for all purposes hereof, (ii) the obligations of the Revolving Lenders to
purchase participations in Swingline Loans under Section 2.05(c) and the
participations of the Lenders in Letters of Credit under Section 2.06(d) shall
be readjusted to be determined on the basis of the Lenders’ Combined Tranche
Percentages and (iii) such Lender shall purchase at par such of the Revolving
Loans under the applicable Tranche of the other Revolving Lenders under such
Tranche as the Administrative Agent shall determine to be necessary in order for
the Revolving Loans to be held by the Revolving Lenders in accordance with their
applicable Tranche Percentages.

(c) No Commitment of any Revolving Lender shall be increased or otherwise
affected and, except as otherwise expressly provided in this Section,
performance by the Borrowers of their obligations hereunder and under the other
Loan Documents shall not be excused or otherwise modified, as a result of the
operation of this Section. The rights and remedies against a Defaulting Lender
under this Section are in addition to other rights and remedies that the
Borrowers, the Agents, the Swingline Lender, any Issuing Bank or any Non-
Defaulting Lender may have against such Defaulting Lender (and, for the
avoidance of doubt, each Non-Defaulting Lender shall have a claim against any
Defaulting Lender for any losses it may suffer as a result of the operation of
this Section).

SECTION 2.21. Incremental Term Loans. (a) Parent may, by written notice to the
Administrative Agent, request the establishment of Incremental Term Commitments,
provided that the aggregate amount of Incremental Term Commitments established
on any date shall not exceed the Incremental Amount on such date. Each such
notice shall set forth (i) the amount of the requested Incremental Term
Commitments (which, subject to the foregoing proviso, shall be at least
US$50,000,000 unless otherwise agreed by the Administrative Agent) and (ii) the
date on which such Incremental Term Commitments are requested to be effective
(which shall be a Business Day not less than 10 Business Days (or such shorter
period as may be agreed to by the Administrative Agent) or more than 30 days
after the date of such notice). Any Lender approached to provide any Incremental
Term Commitment may elect or decline, in its sole discretion, to provide such
Incremental Term Commitment, and any Person that Parent proposes to become an
Incremental Term Lender, if such Person is not then a Lender, must be an

 

76



--------------------------------------------------------------------------------

Eligible Assignee and must be approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed); provided that no Person
may provide any Incremental Term Commitment to the extent that, on the date of
effectiveness thereof or the making of any Incremental Term Loans thereunder,
such Person and its Affiliates, taken in the aggregate, would hold more than 25%
of the sum of the total outstanding Revolving Credit Exposure, total unused
Revolving Commitments, aggregate outstanding principal amount of Incremental
Term Loans and total unused Incremental Term Commitments, in each case,
determined on such date immediately after giving effect to the effectiveness of
such Incremental Term Commitments (and, if applicable, any Commitment Increase
or Commitment Decrease made on such date).

(b) The terms and conditions of any Incremental Term Commitments and the
Incremental Term Loans to be made thereunder shall be as set forth in the
applicable Incremental Facility Agreement; provided that (i) no Incremental Term
Maturity Date shall be earlier than the Revolving Maturity Date in effect on the
date of incurrence of such Incremental Term Loans, (ii) the scheduled
amortization installments with respect thereto may not be more frequent than
quarterly and the aggregate annual amount of scheduled amortization with respect
to any Incremental Term Loans may not exceed 10% of the original principal
amount of such Incremental Term Loans (it being understood that, subject to this
clause (ii), the amortization schedule applicable to (and the effect thereon of
any prepayments of) any Incremental Term Loans shall be determined by Parent and
the applicable Incremental Term Lenders, (iii) covenants and events of default
applicable to any Incremental Term Commitments or Incremental Term Loan shall be
identical to those applicable to the Revolving Commitments and the Revolving
Loans, other than any such covenants and events of default applicable after the
Revolving Maturity Date in effect on the date of incurrence of such Incremental
Term Loans, and (iv) except for the terms referred to above and subject to
paragraph (c) of this Section, to the extent the terms of any Incremental Term
Loans (other than interest rates (whether fixed or floating), interest margins,
benchmark rate floors, upfront fees, original issue discounts and prepayment
terms (including “no call” terms and other restrictions thereon) and premiums)
are not consistent with those of the Revolving Loans, such differences shall be
acceptable to the Administrative Agent (such acceptance not to be unreasonably
withheld or delayed). Any Incremental Term Commitments established pursuant to
an Incremental Facility Agreement that have identical terms and conditions, and
any Incremental Term Loans made thereunder, shall be designated as a separate
series (each a “Series”) of Incremental Term Commitments and Incremental Term
Loans for all purposes of this Agreement.

(c) The Incremental Term Commitments of any Series shall be effected pursuant to
an Incremental Facility Agreement executed and delivered by Parent, each
Incremental Term Lender providing such Incremental Term Commitments and the
Administrative Agent (which Incremental Facility Agreement shall in any event to
contain a representation by each such Incremental Term Lender that the
requirements set forth in the proviso of the last sentence of paragraph
(a) above have been satisfied with respect to it); provided that no Incremental
Term Commitments shall become effective unless (i) on the date of the
effectiveness thereof, the conditions set forth in Sections 4.02(a) and 4.02(b)
shall be satisfied (without giving effect to the parenthetical in
Section 4.02(a), but, in each case, deeming all references therein to the date,
time or effect of a Borrowing (or an issuance, amendment, renewal or extension
of a Letter of Credit) to refer to the date, time and effect of effectiveness of
such Incremental Term Commitments and the making of Incremental Term Loans
thereunder

 

77



--------------------------------------------------------------------------------

and giving effect thereto and the use of proceeds thereof on a pro forma basis),
provided that, in the case of Incremental Term Commitments established for the
primary purpose of financing, in whole or in part, any Limited Conditionality
Acquisition (such Incremental Term Commitments, and Incremental Term Loans
thereunder, being collectively referred to as “Limited Conditionality
Acquisition Incremental Term Loans”), the condition set forth in this clause
(i) may be waived or modified in a manner determined by Parent and the
Incremental Term Lenders providing such Incremental Term Commitments, as set
forth in the applicable Incremental Facility Agreement, provided further that,
in any event, (A) on the date the applicable Limited Conditionality Acquisition
Agreement becomes effective, no Default shall have occurred and be continuing or
would have resulted therefrom, (B) on the date of effectiveness of such
Incremental Term Commitments or the making of Incremental Term Loans thereunder,
no Event of Default under Section 7.01(a), 7.01(b) 7.01(h) or 7.01(i) shall have
occurred and be continuing or would result therefrom after giving effect thereto
and the use of proceeds thereof on a pro forma basis and (C) on the date of
effectiveness of such Incremental Term Commitments or the making of Incremental
Term Loans thereunder, customary “SunGard” representations and warranties (with
such representations and warranties to be reasonably determined by the
applicable Incremental Term Lenders and the Administrative Agent) shall be true
and correct in all material respects (in all respects if qualified by
materiality) immediately prior to, and immediately after giving effect to, the
effectiveness of such Incremental Term Commitments, the making of the
Incremental Term Loans thereunder and the use of proceeds thereof, (ii) the
Administrative Agent shall have received a certificate dated as of such date and
executed by a Financial Officer of Parent setting forth, in reasonable detail,
the calculation of the Incremental Amount as of such date and confirming the
satisfaction of the condition in clause (A) above and (iii) the Administrative
Agent shall have received documents consistent with those delivered pursuant to
Sections 4.01(b) and 4.01(f) in connection therewith. Each Incremental Facility
Agreement may, without the consent of any Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent and the Borrower, to give effect to the
provisions of this Section, including any amendments necessary to treat the
applicable Incremental Term Commitments and Incremental Term Loans as a new
Class of Commitments and Loans hereunder.

ARTICLE III

Representations and Warranties

Each of Parent and each Borrowing Subsidiary represents and warrants to the
Lenders that:

SECTION 3.01. Organization; Powers. Parent and each Subsidiary is duly
organized, validly existing and (to the extent the concept is applicable in such
jurisdiction) in good standing under the laws of the jurisdiction of its
organization, except (other than in the case of any Loan Party) where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

78



--------------------------------------------------------------------------------

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action. This Agreement has been duly executed and delivered by Parent and each
Borrowing Subsidiary and constitutes (assuming due execution by the parties
hereto other than Parent and the Borrowing Subsidiaries), and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute (assuming due execution by the parties
thereto other than Parent and the Subsidiaries), a legal, valid and binding
obligation of Parent, such Borrower or such Loan Party (as the case may be),
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with or any other
action by any Governmental Authority, except those that have been obtained or
are in full force and effect (b) will not violate any (i) applicable law or
regulation or any order of any Governmental Authority or (ii) the charter,
by-laws or other organizational documents of Parent or any of the Subsidiaries,
(c) will not violate or result (alone or with notice or lapse of time, or both)
in a default under any indenture or other material agreement or instrument
binding upon Parent or any of the Subsidiaries or its assets, or require any
payment to be made by Parent or any of the Subsidiaries thereunder and
(d) except for Liens created under the Loan Documents, will not result in the
creation or imposition of any Lien on any asset of Parent or any of the Material
Subsidiaries, except, in the case of clauses (a), (b)(i) and (c) above, as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) Parent has
heretofore furnished to the Lenders, through inclusion in an Annual Report on
Form 10-K filed with the SEC, a consolidated balance sheet and consolidated
statements of operations, cash flows and, with respect to the fiscal year ended
December 31, 2014, changes in invested equity and comprehensive income (loss) of
Parent and the Subsidiaries (i) as of the end of and for the fiscal year ended
December 31, 2014, reported on by KPMG LLP, independent registered public
accounting firm, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended March 31, 2015. Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of Parent and the consolidated Subsidiaries as of such date and for
such period in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

(b) There has not occurred since December 31, 2014, any event, condition or
circumstance that has had or would reasonably be expected to have a material
adverse effect on the business, results of operations, assets or financial
condition of Parent and the Subsidiaries, taken as a whole.

 

79



--------------------------------------------------------------------------------

(c) Except as disclosed in the financial statements referred to above or the
notes thereto, after giving effect to the Transactions, none of Parent or the
Subsidiaries has, as of the Effective Date, any material contingent liabilities.

SECTION 3.05. Properties. (a) Each of Parent and the Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Each of Parent and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, except for intellectual property the failure to own or
license which, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, and the use thereof by Parent
and the Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of Parent or any Borrowing Subsidiary,
threatened in writing against or affecting Parent or any of the Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, would reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that involve
any of the Loan Documents or the Transactions.

(b) Except with respect to matters that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, neither
Parent nor any of the Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis reasonably
likely to result in any Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements. Each of Parent and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.08. Investment Company Status. Neither Parent nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of Parent and the Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused

 

80



--------------------------------------------------------------------------------

to be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which Parent or
such Subsidiary, as applicable, has set aside on its books reserves with respect
thereto in accordance with GAAP or (b) to the extent that the failure to do so
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.10. ERISA. Except as would not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect, (a) each Plan is in
compliance with the applicable provisions of ERISA, the Code, and other Federal
or state laws and, in each case, the regulations thereunder and (b) no ERISA
Event has occurred or is reasonably expected to occur. The excess of the present
value of all accumulated benefit obligations under each Plan (based on
assumptions used for purposes Accounting Standards Codification Topic 715), if
any, over the fair market value of the assets of such Plan, would not reasonably
be expected to result in a Material Adverse Effect.

SECTION 3.11. Disclosure. The reports, financial statements, certificates and
other written factual information furnished by or on behalf of any Loan Party to
any Agent or any Lender in connection with the negotiation of this Agreement or
any other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information theretofore so furnished), taken as a whole,
do not contain any material misstatement of fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading as of the date furnished; provided
that (a) with respect to projected financial information, Parent and the
Borrowing Subsidiaries represent and warrant only that such information was
prepared in good faith based upon assumptions believed by them to be reasonable
at the time and (b) with respect to the consolidated financial statements of
Parent delivered pursuant to Section 5.01(a) or 5.01(b), Parent and the
Borrowing Subsidiaries represent and warrant only that such financial statements
will, when delivered, present fairly in all material respects the financial
position and results of operations and cash flows of Parent and the Subsidiaries
on a consolidated basis as of the end of and for the periods covered thereby in
accordance with GAAP, subject to, in the case of such financial statements
delivered pursuant to Section 5.01(b), normal year-end audit adjustments and the
absence of footnotes.

SECTION 3.12. Guarantee Requirement. The Guarantee Requirement is satisfied.

SECTION 3.13. Subsidiaries. Schedule 3.13 sets forth, as of the Effective Date,
the name and jurisdiction of organization of, and the percentage of each class
of Equity Interests owned by Parent or any Subsidiary in, each Subsidiary and
identifies, as of the Effective Date, each Designated Subsidiary and each
Material Subsidiary.

SECTION 3.14. Use of Proceeds; Margin Regulations. None of Parent or the
Subsidiaries is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors), or extending credit for the
purpose of purchasing or carrying margin stock. The proceeds of the Loans and
the Letters of Credit have been and will be used solely for the general
corporate purposes of Parent and the Subsidiaries, including working capital,
capital expenditures and acquisitions. No part of the proceeds of any Loan have
been or will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board of Governors,
including Regulations T, U and X.

 

81



--------------------------------------------------------------------------------

SECTION 3.15. Borrowing Subsidiaries. Each Borrowing Subsidiary is subject to
civil and commercial law with respect to its obligations under this Agreement,
and the execution, delivery and performance by such Borrowing Subsidiary of the
applicable Borrowing Subsidiary Agreement, this Agreement and the Guarantee
Agreement constitute and will constitute private and commercial acts rather than
public or governmental acts. Each Borrowing Subsidiary that is a Foreign
Subsidiary has validly given its consent to be sued in respect of its
obligations under the Borrowing Subsidiary Agreement, this Agreement and the
Guarantee Agreement. Each Borrowing Subsidiary that is a Foreign Subsidiary has
waived every immunity (sovereign or otherwise) to which it or any of its
properties would otherwise be entitled from any legal action, suit or
proceeding, from jurisdiction of any court or from setoff or any legal process
(whether service or notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) under the laws of the
jurisdiction of its incorporation in respect of its obligations under the
Borrowing Subsidiary Agreement, this Agreement and the Guarantee Agreement. The
waiver by such Borrowing Subsidiary described in the immediately preceding
sentence is legal, valid and binding on such Borrowing Subsidiary.

SECTION 3.16. Anti-Corruption Laws and Sanctions. Parent has implemented and
maintains in effect policies and procedures designed to ensure compliance by
Parent, its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and Parent, its
Subsidiaries and, to the knowledge of Parent, their respective directors,
officers, employees and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) Parent, any
Subsidiary or, to the knowledge of Parent, any of their respective directors,
officers or employees, or (b) to the knowledge of Parent, any agent of Parent or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing,
issuance of a Letter of Credit or use of the proceeds of any Borrowing or any
Letter of Credit will result in a violation by any party hereto of
Anti-Corruption Laws or application Sanctions.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit under this Agreement shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent or its counsel shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence reasonably satisfactory to the Administrative Agent
(which may include facsimile or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

82



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent may reasonably request relating to the organization,
existence and good standing of each Loan Party, the authorization of the
Transactions by each Loan Party and any other legal matters relating to the Loan
Parties and this Agreement and the other Loan Documents, all in form and
substance reasonably satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer of Parent, confirming that
(i) the representations and warranties of the Loan Parties set forth in the Loan
Documents are true and correct in all material respects on and as of the
Effective Date (assuming, for this purpose, that the representation and warranty
set forth in Section 3.04(b) excludes any event, condition or circumstance that
is disclosed in (A) Parent’s unaudited quarterly financial statements for the
fiscal quarter ended March 31, 2015 filed on Form 10-Q with the SEC or (B) any
publicly available press releases of Parent or publicly available filings by
Parent with the SEC released or filed prior to the date hereof, in each case
excluding any such disclosure under the caption “Risk Factors” and any other
disclosure that is cautionary, predictive or forward-looking in nature) and
(ii) no Default shall have occurred and be continuing on the Effective Date, in
each case after giving effect to the Transactions to occur on the Effective
Date.

(d) Each Lender shall have received all documentation and other information
required to be obtained by such Lender under applicable “know your customer” and
anti- money laundering rules and regulations, including the USA Patriot Act to
the extent requested not fewer than five Business Days prior to the Effective
Date.

(e) The Guarantee Requirement shall have been satisfied.

(f) The Administrative Agent shall have received a favorable written opinion
(addressed to the Agents, the Lenders and the Issuing Banks and dated the
Effective Date) of each of (i) Goodwin Procter LLP, counsel for Parent and the
Borrowing Subsidiaries, (ii) in-house counsel for Parent and (iii) local counsel
in each jurisdiction in which a Loan Party is organized and the laws of which
are not covered by the opinion referred to in clause (i) above, in each case in
form and substance reasonably acceptable to the Administrative Agent.

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
at least two Business Days prior to the Effective Date, reimbursement or payment
of all out- of-pocket expenses (including fees, charges and disbursements of
counsel) required to be reimbursed or paid under the Commitment Letter, any fee
letter referred to therein or this Agreement.

(h) Prior to or substantially contemporaneously with the initial funding of
Loans on the Effective Date, all principal, premium, if any, interest, fees and
other amounts due or outstanding under the Existing Credit Agreement shall have
been or shall be paid in full, the commitments thereunder shall have been or
shall be terminated and all

 

83



--------------------------------------------------------------------------------

Guarantees existing in connection therewith shall have been or shall be
discharged and released, and the Administrative Agent shall have received
reasonably satisfactory evidence thereof.

The Administrative Agent shall notify Parent, the Borrowers, the Lenders and the
Issuing Banks of the Effective Date, and such notice shall be conclusive and
binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than any conversion or continuation of a
Loan), and of each Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is subject to receipt of the request therefor in accordance herewith and
to the satisfaction of the following conditions:

(a) The representations and warranties of the Loan Parties set forth in this
Agreement (other than, after the Effective Date, the representations and
warranties set forth in Sections 3.04(b) and 3.06 and, with respect to the
representation and warranty set forth in Section 3.04(b) made on the Effective
Date, assuming that such representation and warranty excludes any event,
condition or circumstance that is disclosed in (i) Parent’s unaudited quarterly
financial statements for the fiscal quarter ended March 31, 2015 filed on Form
10-Q with the SEC or (ii) any publicly available press releases of Parent or
publicly available filings by Parent with the SEC released or filed prior to the
date hereof, in each case excluding any such disclosure under the caption “Risk
Factors” and any other disclosure that is cautionary, predictive or
forward-looking in nature) shall be true and correct in all material respects on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable (except in the case of any
such representation and warranty that expressly relates to a prior date, in
which case such representation and warranty shall have been true and correct in
all material respects on and as of such prior date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing (other than any conversion or continuation of a Loan) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the applicable Borrower on the
date thereof that the conditions specified in paragraphs (a) and (b) of this
Section 4.02 have been satisfied. Notwithstanding the foregoing, in the case of
any Limited Conditionality Acquisition Incremental Term Loans, the condition set
forth in paragraphs (a) or (b) of this Section may, to the extent permitted by
Section 2.21(c), be waived or modified as set forth in the applicable
Incremental Facility Agreement.

SECTION 4.03. Credit Events in Respect of Each Borrowing Subsidiary. The
obligations of the Lenders to make the initial Loans to, or of the Issuing Banks
to issue Letters of Credit for the account of, each Borrowing Subsidiary (other
than the Borrowing Subsidiaries that are party to this Agreement on the date
hereof) are subject to the satisfaction of the following additional conditions:

 

84



--------------------------------------------------------------------------------

(a) The Administrative Agent or its counsel shall have received from each of
such Borrowing Subsidiary and Parent either (i) a counterpart of a Borrowing
Subsidiary Agreement signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of such Borrowing
Subsidiary Agreement) that such party has signed a counterpart of a Borrowing
Subsidiary Agreement.

(b) The Administrative Agent shall have received a favorable written opinion of
counsel for such Borrowing Subsidiary (which counsel shall be reasonably
acceptable to the Administrative Agent), in form and substance reasonably
satisfactory to the Agents, (i) dated the date of the applicable Borrowing
Subsidiary Agreement, (ii) addressed to the Agents, the Lenders and the Issuing
Banks and (iii) covering such matters as the Administrative Agent shall
reasonably request.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of such Borrowing Subsidiary, the
authorization by it of the Transactions to which it will be party and any other
legal matters relating to such Borrowing Subsidiary, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the date
of the applicable Borrowing Subsidiary Agreement and signed by a Financial
Officer of Parent, confirming satisfaction of the conditions set forth in
Sections 4.02(a) and 4.02(b) (in each case, deeming all references therein to
the date, time or effect of a Borrowing (or an issuance, amendment, renewal or
extension of a Letter of Credit) to refer to the date, time and effect of such
Borrowing Subsidiary Agreement).

(e) Each Lender shall have received all documentation and other information with
respect to such Borrowing Subsidiary required to be obtained by such Lender
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed by the Borrowers, Parent and each
Borrowing Subsidiary covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. Parent will furnish to
the Administrative Agent, on behalf of each Lender:

(a)    (i) so long as Parent is subject to periodic reporting obligations under
the Exchange Act, within 10 Business Days of each date Parent is required to
file with the SEC an

 

85



--------------------------------------------------------------------------------

Annual Report on Form 10-K for any fiscal year of Parent (giving effect to any
extension of such date available under paragraph (b) of Rule 12b-25 under the
Exchange Act), and (ii) otherwise, within 90 days after the end of each fiscal
year of Parent, its audited consolidated balance sheet and related consolidated
statements of operations, changes in stockholders’ equity and comprehensive
income and cash flows as of the end of and for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
audited by and accompanied by the opinion of KPMG LLP or another registered
independent public accounting firm of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
position and results of operations and cash flows of Parent and the Subsidiaries
on a consolidated basis as of the end of and for such fiscal year in accordance
with GAAP;

(b) (i) so long as Parent is subject to periodic reporting obligations under the
Exchange Act, within 10 Business Days of each date Parent is required to file
with the SEC a Quarterly Report on Form 10-Q for any fiscal quarter of Parent
(giving effect to any extension of such date available under paragraph (b) of
Rule 12b-25 under the Exchange Act), and (ii) otherwise, within 45 days after
the end of each of the first three fiscal quarters of Parent, its consolidated
balance sheet and related consolidated statements of operations and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer of
Parent as presenting fairly in all material respects the financial position and
results of operations and cash flows of Parent and the consolidated Subsidiaries
on a consolidated basis in accordance with GAAP, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) within five Business Days following any delivery of financial statements
under clause (a) or (b) above, a completed Compliance Certificate signed by a
Financial Officer of Parent (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.10;
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 that has had a material effect on the calculation of Leverage Ratio
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate and (iv) in the case of
any Compliance Certificate relating to the financial statements delivered under
clause (a) above, identifying each Material Subsidiary as of the date of such
Compliance Certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Parent or any
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of the SEC, or with any national securities exchange, or
distributed by Parent to its shareholders generally, as the case may be;

(e) promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(i)(1) of ERISA that
Parent or any

 

86



--------------------------------------------------------------------------------

of its ERISA Affiliates may request with respect to any Multiemployer Plan and
(ii) any notices described in Section 101(l)(1) of ERISA that Parent or any of
its ERISA Affiliates may request with respect to any Multiemployer Plan;
provided that, if Parent or any of its ERISA Affiliates has not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, Parent or the applicable ERISA Affiliate shall promptly make
a request for such documents and notices from such administrator or sponsor and
shall provide copies of such documents and notices promptly after receipt
thereof; and

(f) promptly after any request therefor, such other information regarding the
operations, business affairs and financial condition of Parent or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent (on its own behalf or at the request of any Lender) may
reasonably request.

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered if such information (including, in the case of
certifications required pursuant to clause (b) above, the certifications
accompanying any such quarterly report pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002), or one or more annual or quarterly reports
containing such information, shall have been posted by the Administrative Agent
on IntraLinks or a similar site to which the Lenders have been granted access or
shall be available on the website of the SEC at http://www.sec.gov. Information
required to be delivered pursuant to this Section may also be delivered by
electronic communications pursuant to procedures approved by the Administrative
Agent. In the event any financial statements delivered under clause (a) or
(b) above shall be restated, Parent shall deliver, promptly after such restated
financial statements become available, revised completed Compliance Certificates
with respect to the periods covered thereby that give effect to such
restatement, signed by a Financial Officer of Parent.

SECTION 5.02. Notices of Material Events. Parent will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Parent or any
Subsidiary that could reasonably be expected to be adversely determined and, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect; and

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Parent describing the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Parent will, and will cause each
of the Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its

 

87



--------------------------------------------------------------------------------

business, except (other than with respect to legal existence of any Loan Party)
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, sale, transfer, lease,
disposition, liquidation or dissolution permitted under Section 6.04 or 6.08.

SECTION 5.04. Payment of Tax Liabilities. Parent will, and will cause each of
the Subsidiaries to, pay its Tax liabilities that, if not paid, would reasonably
be expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (b) Parent or such
Subsidiary has set aside on its books reserves with respect thereto in
accordance with GAAP.

SECTION 5.05. Maintenance of Properties; Insurance. Parent will, and will cause
each of the Subsidiaries (other than any Excluded Subsidiary) to, (a) keep and
maintain all property material to its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations; provided that Parent and
the Subsidiaries may (i) self-insure against such risks and in amounts as are
usually self-insured by similar companies engaged in the same or similar
businesses operating in the same or similar locations and (ii) elect not to
carry terrorism insurance.

SECTION 5.06. Books and Records; Inspection Rights. Parent will, and will cause
each of the Subsidiaries to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. Parent will, and will cause each of the
Subsidiaries (other than any Excluded Subsidiary) to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested; provided that, unless an Event of Default has
occurred and is continuing, (a) no representative designated by a Lender may
conduct any such visit, inspection, examination, extraction or discussion unless
such representative is accompanied by a representative designated by the
Administrative Agent and (b) the Administrative Agent and the Lenders may not
exercise such rights more often than once during any fiscal year of Parent.

SECTION 5.07. Compliance with Laws. Parent will, and will cause each of the
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. Parent will maintain in effect
and enforce policies and procedures designed to ensure compliance by Parent, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

88



--------------------------------------------------------------------------------

SECTION 5.08. Further Assurances. (a) Parent will, and will cause each of the
Subsidiaries to, execute any and all further documents, agreements and
instruments, and take all further actions that may be required under any
applicable law or regulation, or that the Administrative Agent may reasonably
request, (i) to effectuate the transactions contemplated by the Loan Documents
(including taking any of the foregoing in connection with the CAM Exchange) and
(ii) to cause the Guarantee Requirement to be and remain satisfied at all times.

(b) If after the Effective Date any Subsidiary is formed or acquired and such
Subsidiary is a Designated Subsidiary, or any Subsidiary otherwise becomes a
Designated Subsidiary, Parent will, as promptly as practicable, and in any event
within 30 days (or such longer period as the Administrative Agent may agree to
in writing), notify the Administrative Agent thereof and cause the Guarantee
Requirement to be satisfied with respect to such Subsidiary.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, all
Letters of Credit have expired or been terminated and all LC Disbursements shall
have been reimbursed by the Borrowers, Parent and each Borrowing Subsidiary
covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. Parent will not permit any Subsidiary (other than
any Loan Party that Guarantees all the Obligations or any Excluded Subsidiary)
to, create, incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the date hereof and set forth on Schedule 6.01, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof, result in an earlier maturity
date or decreased remaining weighted average life to maturity thereof or change
the parties directly or indirectly responsible for the payment thereof;

(c) Indebtedness owed to Parent or to any Subsidiary; provided that such
Indebtedness shall not have been transferred or pledged to any Person other than
Parent or any Subsidiary;

(d) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations,
and any Indebtedness incurred or assumed in connection with the acquisition,
construction or improvement of any such assets or secured by a Lien on any such
assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof, result in an earlier maturity date or decreased
remaining weighted average life to maturity thereof or change the parties
directly or indirectly responsible for the payment thereof; provided that
(i) such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (d) shall
not exceed, in each case, the cost of such acquisition, construction or
improvement;

 

89



--------------------------------------------------------------------------------

(e) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof, or Indebtedness of
any Person that is assumed by any Subsidiary in connection with an acquisition
of assets by such Subsidiary in an acquisition or other business combination
after the date hereof, provided that such Indebtedness exists at the time such
Person becomes a Subsidiary (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger or consolidation) or such assets
being acquired;

(f) Indebtedness of any Subsidiary as an account party in respect of trade
letters of credit;

(g) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take or pay obligations contained in supply arrangements, in each case,
incurred in the ordinary course of business;

(h) Indebtedness representing deferred compensation to employees incurred in the
ordinary course of business;

(i) Indebtedness consisting of any purchase price adjustment, earnout or
deferred payment of a similar nature incurred in connection with any investment
by any Subsidiary, but only to the extent that no payment has at the time
accrued pursuant to such purchase price adjustment, earnout or deferred payment
obligation, or of any indemnification obligation arising in connection with any
investment by any Subsidiary;

(j) Indebtedness arising under any performance or surety bond (including any
consumer protection bond or any performance bond posted in respect of contested
tax assessments), completion bond or similar obligation, in each case incurred
in the ordinary course of business and not supporting Indebtedness;

(k) overdrafts paid within five Business Days of such Subsidiary (or Parent)
obtaining knowledge of such overdraft;

(l) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in the foregoing clauses of this Section;

(m) guarantees of Indebtedness of Loan Parties;

(n) Indebtedness consisting of promissory notes issued to current or former
officers, directors and employees of a Subsidiary, their respective estates,
spouses or former spouses issued in exchange for the purchase or redemption by
such Subsidiary of its Equity Interests (other than Disqualified Equity
Interests); provided that the aggregate principal amount of such Indebtedness
permitted by this clause (n) shall not exceed US$10,000,000 at any time
outstanding;

 

90



--------------------------------------------------------------------------------

(o) obligations under Swap Agreements that are entered into to hedge or mitigate
risks to which Parent or any Subsidiary has actual or anticipated exposure
(other than in respect of Equity Interests or Indebtedness of Parent or any
Subsidiary) or to cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) or exchange
rates with respect to any interest bearing or non-US Dollar denominated
liability or investment of Parent or any Subsidiary; and

(p) other Indebtedness, provided that, as of the Effective Date or immediately
after giving pro forma effect to the creation, incurrence or assumption of any
such Indebtedness and any substantially concurrent use of proceeds thereof,
(i) the aggregate amount of Priority Indebtedness shall not exceed the greater
of (A) US$300,000,000 and (B) 15% of the Consolidated Total Assets as of the end
of the fiscal quarter of Parent then most recently ended, (ii) no Event of
Default shall have occurred and be continuing and (iii) Parent shall be in
compliance with the Leverage Ratio covenant set forth in Section 6.10 as of the
end of the fiscal quarter of Parent then most recently ended.

SECTION 6.02. Liens. Parent will not, and will not permit any Subsidiary (other
than any Excluded Subsidiary) to, create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except:

(a)(i) Permitted Encumbrances and (ii) Liens created under the Loan Documents;

(b) any Lien on any asset of Parent or any Subsidiary (or on any improvements or
accessions thereto or proceeds therefrom) existing on the date hereof and set
forth on Schedule 6.02; provided that (i) such Lien shall not apply to any other
asset of Parent or any Subsidiary and (ii) such Lien shall secure only those
obligations that it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(c) any Lien existing on any asset prior to the acquisition thereof by Parent or
any Subsidiary or existing on any asset of any Person that becomes a Subsidiary
(or of any Person not previously a Subsidiary that is merged or consolidated
with or into Parent or a Subsidiary in a transaction permitted hereunder) after
the Effective Date prior to the time such Person becomes a Subsidiary (or is so
merged or consolidated); provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), as the case may be, (ii) such
Lien shall not apply to any other assets of Parent or any Subsidiary and
(iii) such Lien shall secure only those obligations that it secures on the date
of such acquisition or the date such Person becomes a Subsidiary (or is so
merged or consolidated), as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

91



--------------------------------------------------------------------------------

(d) Liens on fixed or capital assets acquired, constructed or improved by Parent
or any Subsidiary; provided that (i) such Liens secure solely Indebtedness
permitted by Section 6.01(d) or, for the avoidance of doubt, Indebtedness of the
type referred to in Section 6.01(d) that would be permitted to be incurred by
Parent or any Subsidiary under Section 6.01(d) if it were subject to
Section 6.01 and obligations relating thereto not constituting Indebtedness,
(ii) such Liens and the Indebtedness secured thereby are incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby was incurred to pay, and
does not exceed, in each case, the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such Liens shall not apply to any other
assets of Parent or any Subsidiary;

(e) Liens arising in the ordinary course of business that do not secure
Indebtedness and do not interfere with the material operations of Parent and the
Subsidiaries and do not individually or in the aggregate materially impair the
value of the assets of Parent and the Subsidiaries;

(f) licenses, sublicenses, leases or subleases (other than any Capital Lease
Obligations or Sale/Leaseback Transaction) that do not interfere in any material
respect with the business of Parent or any Subsidiary;

(g) any interest or title of a lessor or sublessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases and subleases permitted hereunder
(other than any Capital Lease Obligations or Sale/Leaseback Transaction);

(h) normal and customary rights of setoff upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision relating
to bankers liens, rights of setoff or similar rights in favor of banks or other
depository institutions and not securing any Indebtedness;

(i) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(j) Liens solely on any cash earnest money deposits made by Parent or any
Subsidiary in connection with any letter of intent or purchase agreement in
respect of any acquisition or other investment by Parent or any Subsidiary;

(k) any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in clause (b), (c) or
(d) above; provided that (i) the obligations secured thereby shall be limited to
the obligations secured by the Lien so extended, renewed or replaced (and, to
the extent provided in such clauses, extensions, renewals and replacements
thereof) and (ii) such Lien shall be limited to all or a part of the assets that
secured the Lien so extended, renewed or replaced; and

 

92



--------------------------------------------------------------------------------

(l) other Liens, provided that, as of the Effective Date or immediately after
giving pro forma effect to the creation, incurrence or assumption of any such
Lien or of any Indebtedness secured in reliance on this clause (l) and any
substantially concurrent use of proceeds thereof, (i) the aggregate amount of
Priority Indebtedness shall not exceed the greater of (A) US$300,000,000 and
(B) 15% of the Consolidated Total Assets as of the end of the fiscal quarter of
Parent then most recently ended, (ii) no Event of Default shall have occurred
and be continuing and (iii) Parent shall be in compliance with the Leverage
Ratio covenant set forth in Section 6.10 as of the end of the fiscal quarter of
Parent then most recently ended.

SECTION 6.03. Sale/Leaseback Transactions. Parent will not, and will not permit
any Subsidiary (other than any Excluded Subsidiary) to, enter into any
arrangement, directly or indirectly, with any Person whereby Parent or any such
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter Parent
or any such Subsidiary shall rent or lease such property or other property that
it intends to use for substantially the same purpose or purposes as the property
being sold or transferred from such Person or its Affiliates (any such
arrangement being referred to as a “Sale/Leaseback Transaction”); provided that,
notwithstanding the foregoing, Parent and any Subsidiary may engage in any
Sale/Leaseback Transaction if, after giving pro forma effect thereto, (a) the
aggregate amount of Priority Indebtedness shall not exceed the greater of
(i) US$300,000,000 and (ii) 15% of the Consolidated Total Assets as of the end
of the fiscal quarter of Parent then most recently ended, (b) no Event of
Default shall have occurred and be continuing and (c) Parent shall be in
compliance with the Leverage Ratio covenant set forth in Section 6.10 as of the
end of the fiscal quarter of Parent then most recently ended.

SECTION 6.04. Fundamental Changes; Business Activities. (a) Parent will not, and
will not permit any Material Subsidiary (other than any Excluded Subsidiary) to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve; provided that, if
at the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing, (i) Parent or any Material Subsidiary may merge
or consolidate with any Person; provided that (A) in the case of any merger or
consolidation involving Parent or any Borrowing Subsidiary, (1) either
(x) Parent or such Borrowing Subsidiary shall be the continuing or surviving
Person or (y) the continuing or surviving Person shall be a corporation or
limited liability company organized under the laws of the United States of
America or any State thereof and shall assume all of Parent’s or such Borrowing
Subsidiary’s obligations under the Loan Documents in a manner reasonably
acceptable to the Administrative Agent, and (2) Parent or such Borrowing
Subsidiary shall give the Lenders reasonable prior notice thereof in order to
allow the Lenders to comply with “know your customer” rules and other applicable
regulations; and (B)(1) in the case of any merger or consolidation involving a
Material Subsidiary, the continuing or surviving Person shall be a Subsidiary
and, if such Material Subsidiary is a Wholly Owned Subsidiary, shall be a Wholly
Owned Subsidiary, and (2) in the case of any merger or consolidation involving a
Material Subsidiary that is a Subsidiary Loan Party, the continuing or surviving
Person shall be a Subsidiary Loan Party; provided that the requirements set
forth in this clause (B) shall not apply to any such merger or consolidation
involving a Material Subsidiary (other than any Borrowing Subsidiary)
consummated to effect any sale, transfer or other disposition of all of the
Equity Interests in such Material Subsidiary owned by Parent and the
Subsidiaries in accordance with Section 6.08; and (ii) any Material Subsidiary
(other than a Borrowing Subsidiary) may liquidate or dissolve into another
Subsidiary; provided that in the case of any such liquidation or dissolution of
a Material Subsidiary that is a Wholly Owned Subsidiary, the other Subsidiary
shall be a Wholly Owned Subsidiary and, if such liquidating or dissolving
Material Subsidiary is a Subsidiary Loan Party, shall be a Subsidiary Loan
Party.

 

93



--------------------------------------------------------------------------------

(b) Parent will not, and will not permit any Subsidiary (other than any Excluded
Subsidiary) to, engage to any material extent in any business other than
businesses conducted as of the Effective Date by Parent and the Subsidiaries,
taken as a whole, and businesses similar, ancillary, complementary or otherwise
reasonably related thereto or that are a reasonable extension, development or
expansion thereof.

SECTION 6.05. Restricted Payments. Parent will not, and will not permit any
Subsidiary (other than any Excluded Subsidiary) to, declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, except that
(a) Parent may declare and make Restricted Payments with respect to its Equity
Interests payable or made solely in additional shares of its Equity Interests
(other than Disqualified Equity Interests) or payable or made with the net cash
proceeds of the substantially concurrent issue of new Equity Interests (other
than Disqualified Equity Interests) in Parent, (b) Subsidiaries may declare and
pay dividends ratably (or on more favorable terms from the perspective of
Parent) with respect to their Equity Interests, (c) Subsidiaries may declare and
make any Restricted Payments made to Parent or the other Subsidiaries,
(d) Parent may make repurchases of Equity Interests deemed to occur upon the
“cashless exercise” of stock options or warrants or upon the vesting of
restricted stock units, if such Equity Interests represent the exercise price of
such options or warrants or represent withholding taxes due upon such exercise
or vesting, (e) Parent and the Subsidiaries may purchase Equity Interests in
non-Wholly Owned Subsidiaries from the minority owners thereof (whether by means
of stock acquisition, self-tender, redemption or otherwise) and (f) Parent and
the Subsidiaries may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of Parent
and the Subsidiaries; provided that Parent and any Subsidiary may make any
Restricted Payments if (x) no Default shall have occurred and be continuing or
would result therefrom and (y) Parent shall be in compliance with the covenant
set forth in Section 6.10 as of the end of the fiscal quarter of Parent most
recently ended on or prior to the date of such Restricted Payment, giving pro
forma effect to such Restricted Payment and any related incurrence of
Indebtedness as if they had occurred on the last day of such quarter.

SECTION 6.06. Transactions with Affiliates. Parent will not, and will not permit
any Subsidiary (other than any Excluded Subsidiary) to, sell, lease or otherwise
transfer any assets to, or purchase, lease or otherwise acquire any assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) at prices and on terms and conditions not less favorable to Parent or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among Parent, Wholly-Owned
Subsidiaries and Subsidiary Loan Parties not involving any other Affiliate,
(c) transactions between or among Subsidiaries that are not Loan Parties,
(d) any Restricted Payment permitted by Section 6.05, (e) payments made and
other transactions entered into in the ordinary course of business with officers
and directors of Parent or any Subsidiary, and consulting fees and expenses
incurred in the ordinary course of business payable to former officers or
directors of Parent or any Subsidiary, (f) reclassifications or changes in the
terms of or other transactions relating to Equity Interests in Parent held by
Affiliates that do not involve the payment of any consideration (other

 

94



--------------------------------------------------------------------------------

than Equity Interests (other than Disqualified Equity Interests) in Parent) or
any other transfer of value by Parent or any Subsidiary to any such Affiliate,
(g) payments by Parent, or any Subsidiary to or on behalf of any Affiliate of
Parent or any Subsidiary in connection with out-of- pocket expenses incurred in
connection with any public or private offering, other issuance or sale of stock
by or an Affiliate of Parent or other transaction for the benefit of Parent or
any Subsidiary, (h) Permitted Charitable Contributions, (i) any transaction
involving consideration or value of less than US$250,000 and (j) transactions
permitted under Section 6.08(m); provided, however, that this Section shall not
limit the operation or effect of, or any payments under, (i) any license, lease,
service contract, purchasing agreement, disposition agreement or similar
arrangement entered into in the ordinary course of business between any
Subsidiary and Parent or any other Subsidiary or (ii) any agreement with respect
to any joint venture to which Parent or any Subsidiary is a party entered into
in connection with, or reasonably related to, its lines of business; provided
that such agreement is approved by Parent’s board of directors or the audit
committee thereof.

SECTION 6.07. Restrictive Agreements. Parent will not, and will not permit any
Subsidiary (other than any Excluded Subsidiary) to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of Parent or
any Domestic Subsidiary to create, incur or permit to exist any Lien upon any of
its assets to secure any Obligations or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to any shares of its capital
stock, membership interests or similar Equity Interests or to make or repay
loans or advances to Parent or any other Subsidiary or to Guarantee Indebtedness
of Parent or any other Subsidiary; provided that (i) the foregoing shall not
apply to (A) restrictions and conditions imposed by law or by any Loan Document,
(B) restrictions and conditions existing on the date hereof and identified on
Schedule 6.07 (and any extension or renewal thereof so long as the scope of such
restrictions and conditions is not expanded), (C) restrictions and conditions
with respect to a Person that is not a Subsidiary on the date hereof, which
restrictions and conditions are in existence at the time such Person becomes a
Subsidiary or is merged or consolidated with a Subsidiary and are not incurred
in connection with, or in contemplation of, such Person becoming a Subsidiary,
so long as such restrictions and conditions apply only to such Person (and any
extension or renewal thereof so long as the scope of such restrictions and
conditions is not expanded), (D) restrictions and conditions contained in any
agreement or document governing or evidencing any Indebtedness of Parent or any
Subsidiary permitted hereunder, provided that, with respect to matters referred
to in clause (a) of the foregoing and other than with respect to any such
restrictions or conditions contained in agreements or documents governing or
evidencing Capital Lease Obligations, such restrictions and conditions shall not
restrict Parent and the Subsidiaries from creating, incurring or permitting to
exist Liens upon any of their assets to secure any Obligations so long as the
aggregate principal amount of the Obligations constituting Indebtedness that are
so secured does not exceed the amount equal to the sum of (x) the total amount
of the unused Commitments in effect at the time the Indebtedness containing such
restrictions or conditions is incurred, (y) the total amount of Revolving Credit
Exposure outstanding at such time and (z) the aggregate principal amount of
Incremental Term Loans outstanding at such time, and (E) in the case of any
Domestic Subsidiary that is not a Designated Subsidiary or any Foreign
Subsidiary, in each case, that is not a Wholly Owned Subsidiary, restrictions in
such Person’s organizational documents or pursuant to any joint venture
agreement or equityholders agreement; (ii) clause (a) of the foregoing shall not
apply to (A) restrictions or conditions imposed by any agreement relating to

 

95



--------------------------------------------------------------------------------

secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the assets securing such Indebtedness and (B) customary
provisions in leases and other agreements restricting the assignment thereof;
and (iii) clause (b) of the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale; provided that such restrictions and conditions apply only to
the Subsidiary that is to be sold and such sale is permitted hereunder.

SECTION 6.08. Asset Dispositions. Parent will not, and will not permit any
Subsidiary (other than any Excluded Subsidiary) to, sell, transfer, lease or
otherwise dispose of any asset, including any Equity Interest, owned by it, nor
will Parent permit any of the Subsidiaries to issue any additional Equity
Interest in such Subsidiary, except:

(a) sales of inventory, used or surplus equipment and other fixed assets in the
ordinary course of business and dispositions of cash and Permitted Investments
in a manner not otherwise prohibited hereunder;

(b) sales, transfers and other dispositions (i) to a Loan Party or (ii) among
any Subsidiaries that are not Loan Parties;

(c) issuances of Equity Interests in a Subsidiary (i) as incentive compensation
to officers, directors or employees of such Subsidiary, (ii) to Parent or a
Wholly Owned Subsidiary or (iii) as a Restricted Payment made in reliance on
Section 6.05(b);

(d) dispositions of assets to the extent that (i) such assets are exchanged for
credit against the purchase price of similar replacement assets or (ii) the
proceeds of such disposition are reasonably promptly applied to the purchase
price of such replacement assets;

(e) licenses, sublicenses, leases and subleases that do not interfere in any
material respect with the business of Parent or any Subsidiary;

(f) sales or discounts of accounts receivable in connection with the compromise
or collection thereof in the ordinary course of business;

(g) the granting of Liens or entry into Securitization Transactions permitted by
Section 6.02;

(h) any Sale/Leaseback Transaction permitted by Section 6.03;

(i) any Restricted Payment permitted under Section 6.05 (other than non-cash
payments permitted solely under the proviso in such Section);

(j) sales, transfers and dispositions of all the Equity Interests in a
Subsidiary owned by Parent and the Subsidiaries and sales, transfers, leases and
other dispositions of other assets (other than accounts receivable as part of a
Securitization Transaction or inventory as part of an inventory financing), in
each case to the extent made to a Person other than Parent or any Subsidiary and
to the extent not made in reliance on any other clause of this Section; provided
that at the time of each such sale, transfer or disposition

 

96



--------------------------------------------------------------------------------

and after giving effect thereto, (i) the sum, without duplication, of (x) the
aggregate book value of all assets sold, transferred, leased or otherwise
disposed of in reliance on this clause (j) since the Effective Date (in each
case determined as of the date of the applicable sale, transfer, lease or other
disposition), (y) all Partial Transfer Asset Amounts for all Partial Transfer
Subsidiaries (if any) and (z) the General Basket Excess Amount shall not exceed
20% of the sum, without duplication, of (A) the amounts referred to in the
immediately preceding clauses (x) and (y) and (B) Consolidated Total Assets as
of the last day of the fiscal quarter of Parent most recently ended on or prior
to the date of such sale, transfer, lease or other disposition (without giving
pro forma effect to such sale, transfer, lease or other disposition), (ii) no
Default shall have occurred and be continuing, (iii) Parent shall be in
compliance with the covenant set forth in Section 6.10 as of the end of the
fiscal quarter of Parent most recently ended on or prior to the date of such
sale, transfer, lease or other disposition, giving pro forma effect to such
sale, transfer, lease or other disposition as if it had occurred on the first
day of the period of four consecutive fiscal quarters of Parent ending with such
quarter, (iv) all sales, transfers, leases and other dispositions made in
reliance on this clause (j) shall have been made for fair value and (v) with
respect to each sale, transfer, lease or other disposition made in reliance on
this clause (j) for consideration with a fair value in excess of US$25,000,000,
Parent shall have delivered to the Administrative Agent a certificate of a
Financial Officer of Parent certifying that all the requirements set forth in
this clause (j) have been satisfied with respect thereto, together with
reasonably detailed calculations demonstrating satisfaction of the requirements
set forth in subclauses (i) and (iii) above;

(k) any transfer to Persons other than Parent or a Subsidiary of Equity
Interests representing at least 15% of the aggregate equity in any Subsidiary
(after giving effect to such transfer), whether pursuant to a Restricted
Payment, a sale of such Equity Interests by the holder or holders thereof or an
issuance and sale of Equity Interests by such Subsidiary (any such transfer
being referred to as a “Partial Transfer”; such Subsidiary being referred to as
the “Partial Transfer Parent Subsidiary” and, together with its subsidiaries, as
the “Partial Transfer Subsidiaries”; and any Partial Transfer Subsidiary that
becomes a Partial Transfer Subsidiary as a result of a Restricted Payment being
referred to as a “Partial Transfer Spin-Off Subsidiary”); provided that at the
time of such Partial Transfer and after giving effect thereto, (i) no Default
shall have occurred and be continuing, (ii) Parent shall be in compliance with
the covenant set forth in Section 6.10 as of the end of the fiscal quarter of
Parent most recently ended on or prior to the date of such Partial Transfer,
giving pro forma effect to such Partial Transfer and any related incurrence of
Indebtedness as if they had occurred on the first day of the period of four
consecutive fiscal quarters of Parent ended with such quarter, (iii) the sum,
without duplication, of (x) the Partial Transfer Asset Amounts for all the
Partial Transfer Subsidiaries, (y) the aggregate book value of all the assets
sold, transferred, leased or otherwise disposed of in reliance upon clause
(j) of this Section since the Effective Date (in each case, determined as of the
date of the applicable sale, transfer, lease or other disposition) and (z) the
General Basket Excess Amount, shall not exceed 20% of the sum, without
duplication, of (A) the amounts referred to in the immediately preceding clause
(y) and (B) Consolidated Total Assets as of the last day of the fiscal quarter
of Parent most recently ended on or prior to the date of such Partial Transfer
(without giving pro forma effect to such Partial Transfer), (iv) if such Partial
Transfer constitutes a Restricted

 

97



--------------------------------------------------------------------------------

Payment, the sum, without duplication, of the Partial Transfer EBITDA Amounts
for all the Partial Transfer Spin-Off Subsidiaries shall not exceed 20% of
Consolidated EBITDA for the period of four consecutive fiscal quarters of Parent
most recently ended on or prior to the date of such Restricted Payment (without
giving pro forma effect to such Restricted Payment), (v) if such Partial
Transfer constitutes a sale or an issuance and sale of Equity Interests in the
Subsidiary, such Partial Transfer shall have been made for fair value,
(vi) Parent shall have delivered to the Administrative Agent a certificate of a
Financial Officer, certifying that all the requirements set forth in this clause
(k) have been satisfied with respect thereto, together with reasonably detailed
calculations demonstrating satisfaction of the requirements set forth in
subclauses (ii), (iii) and (iv) above, and (vii) this clause (k) may not be
relied for more than one Partial Transfer (or more than a single series of
related Partial Transfers consummated substantially concurrently);

(l) any other sales, transfers and dispositions of assets; provided that
(i) such sales, transfers and dispositions shall be made for fair value,
(ii) the aggregate fair value of the assets sold, transferred or disposed in
reliance on this clause (l) shall not exceed, in any period of four consecutive
fiscal quarters of Parent, US$50,000,000 (excluding, for purposes of this clause
(ii), any portion thereof attributable to the sales, transfers or dispositions
of Equity Interests in Excluded Subsidiaries), (iii) to the extent the aggregate
fair value of the assets sold, transferred or disposed since the Effective Date
in reliance on this clause (l) shall exceed US$100,000,000 (excluding, for
purposes of this clause (iii), any portion thereof attributable to the sales,
transfers or dispositions of Equity Interests in Excluded Subsidiaries), (A) the
amount of such excess (the aggregate amount of such excess since the Effective
Date being referred to as the “General Basket Excess Amount”) shall reduce
availability under clauses (j) and (k) of this Section as set forth therein and
(B) in the case of a sale, transfer or disposition resulting in such excess or
made at any time thereafter, such sale, transfer or disposition shall only be
permitted under this clause (l) if, at the time thereof, a disposition of assets
with the book value equal to the portion of the General Basket Excess Amount
attributable to such sale, transfer or other disposition would then be permitted
under subclause (i) of clause (j) of this Section, and (iv) at the time thereof
and after giving pro forma effect thereto, no Default shall have occurred and be
continuing or would arise therefrom;

(m) dispositions or transfers by Loan Parties to Subsidiaries that are not Loan
Parties of assets with an aggregate fair market value not to exceed
US$75,000,000;

(n) dispositions or transfers by any Loan Party in the form of (i) the
contribution or other disposition to a CFC Domestic Holdco or a Foreign
Subsidiary of Equity Interests in, or Indebtedness of, any other CFC Domestic
Holdco or a Foreign Subsidiary owned directly by such Loan Party in exchange for
Equity Interests in (or additional share premium or paid in capital in respect
of Equity Interests in), or Indebtedness of, such CFC Domestic Holdco or Foreign
Subsidiary, or a combination of any of the foregoing, and (ii) an exchange of
Equity Interests in any CFC Domestic Holdco or Foreign Subsidiary for
Indebtedness of, or of Indebtedness of such CFC Domestic Holdco or Foreign
Subsidiary for Equity Interests in, such CFC Domestic Holdco or Foreign
Subsidiary;

 

98



--------------------------------------------------------------------------------

(o) Permitted Charitable Contributions; and

(p) any transactions involving consideration or value of less than US$1,000,000
individually.

Notwithstanding anything to the contrary in this Section or any other provision
of this Agreement, Parent will not, and will not permit any Subsidiary to, sell,
transfer, lease or otherwise dispose of any Equity Interests or other assets if
such Equity Interests or other assets represent all or substantially all of the
assets of Parent and the Subsidiaries, on a consolidated basis.

SECTION 6.09. Use of Proceeds and Letters of Credit; Margin Regulations.
(a) Parent will not, and will not permit any Subsidiary to, use the proceeds of
the Loans for any purpose other than for the general corporate purposes of
Parent and the Subsidiaries, including working capital, capital expenditures and
acquisitions. The Letters of Credit will be used only to support obligations of
Parent and the Subsidiaries. The Borrowers will not request any Borrowing or
Letter of Credit, and the Borrowers shall not use, and shall procure that the
Subsidiaries and the directors, officers, employees and agents of Parent or any
Subsidiary shall not use, the proceeds of any Borrowing or Letter of Credit
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

(b) Parent will not, and will not permit any Subsidiary to, use any part of the
proceeds of any Loan, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board of Governors,
including Regulations T, U and X.

SECTION 6.10. Leverage Ratio. Parent will not permit the Leverage Ratio as of
the last day of any fiscal quarter to exceed 3.50 to 1.00; provided that upon
the consummation of any Material Acquisition that involves payment of cash
consideration of at least US$100,000,000 and the written election of Parent to
the Administrative Agent (which shall promptly notify the Lenders), the maximum
permitted Leverage Ratio set forth above shall increase to (a) 4.00 to 1.00,
with respect to the last day of the fiscal quarter of Parent during which such
Material Acquisition is consummated and the last day of the first and second
full fiscal quarters of Parent ending after the date of the consummation of such
Material Acquisition (which increase shall be effective as of the date of
consummation of such Material Acquisition (including for purposes of determining
pro forma compliance with the covenant set forth in this Section in respect of
such Material Acquisition)) and (b) 3.75 to 1.00, with respect to the last day
of the third and fourth full fiscal quarters of Parent ending after the date of
the consummation of such Material Acquisition; provided, however, that Parent
shall not be permitted to make such an election if Parent has theretofore made
such an election unless (i) at least two consecutive full fiscal quarters of
Parent shall have ended since the date of such prior election without an
increase being in effect or (ii) the Leverage Ratio as of the last day of at
least two consecutive full fiscal quarters ended since the date of such prior
election did not exceed 3.50 to 1.00.

 

99



--------------------------------------------------------------------------------

SECTION 6.11. Maintenance of Borrowing Subsidiaries as Wholly Owned
Subsidiaries. Notwithstanding anything to the contrary herein, Parent will not
permit any Borrowing Subsidiary to cease to be a Wholly Owned Subsidiary;
provided that this Section shall not prohibit any merger or consolidation of a
Borrowing Subsidiary consummated in accordance with Section 6.04 or 6.08 so long
as the surviving or continuing Person shall be a Wholly Owned Subsidiary that is
a Domestic Subsidiary and a Loan Party.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

(c) any representation, warranty or statement made or deemed made by or on
behalf of Parent or any Subsidiary in or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) Parent or any Borrowing Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02, 5.03 (with respect
to Parent’s or a Borrowing Subsidiary’s existence) or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Section), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to Parent
(which notice will be given at the request of any Lender);

(f) Parent or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (but after
giving effect to any grace period applicable thereto);

 

100



--------------------------------------------------------------------------------

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, but after giving effect to any grace period
applicable thereto) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf or, in the case of any Swap Agreement,
the applicable counterparty, or, in the case of a Securitization Transaction,
the purchasers or lenders thereunder, to cause such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity or, in the case of any Swap Agreement
or Securitization Transaction, to cause the termination thereof; provided that
this clause (g) shall not apply to (i) any secured Indebtedness that becomes due
as a result of the voluntary sale or transfer of the assets securing such
Indebtedness or (ii) any Indebtedness that becomes due as a result of a
voluntary refinancing thereof;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Parent or any Material Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Parent or any Material Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) Parent or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Parent or any Material Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any corporate action for the purpose
of effecting any of the foregoing;

(j) Parent or any Material Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of US$100,000,000 (to the extent not covered by insurance) shall be
rendered against Parent, any Material Subsidiary or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days from the
date on which payment of such judgment is due during which execution shall not
be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of Parent or any Material Subsidiary
to enforce any such judgment;

 

101



--------------------------------------------------------------------------------

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) any Guarantee purported to be created under any Loan Document shall cease to
be, or shall be asserted by any Loan Party not to be, in full force and effect,
except as expressly provided in Section 9.14; or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to Parent, take either or both
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part (but ratably as among the Classes of Loans and the Loans of each Class at
the time outstanding), in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower; and in case of any event with respect to any Borrower described
in clause (h) or (i) of this Section, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall immediately and automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.

SECTION 7.02. CAM Exchange. (a) On the CAM Exchange Date, (i) the Commitments
shall automatically and without further act be terminated as provided in
Section 7.01 and (ii) the Revolving Lenders shall automatically and without
further act be deemed to have exchanged interests in the Designated Obligations
such that, in lieu of the interests of each Revolving Lender in the particular
Designated Obligations that it shall own as of such date and prior to the CAM
Exchange, such Revolving Lender shall own an interest equal to such Lender’s CAM
Percentage in all the Designated Obligations. Each Revolving Lender and each
Person acquiring a participation from any Revolving Lender as contemplated by
Section 9.04 hereby consents and agrees to the CAM Exchange. Each Revolving
Lender agrees from time to time to execute and deliver to the Administrative
Agent all instruments and documents as the Administrative Agent shall reasonably
request to evidence and confirm the respective interests and obligations of the
Revolving Lenders after giving effect to the CAM Exchange; provided that the
failure of any Revolving Lender to execute and delivery any such instrument or
document shall not affect the validity or effectiveness of the CAM Exchange. It
is acknowledged and agreed that the foregoing provisions of this paragraph
reflect an agreement entered into solely among the Revolving Lenders (and not
any Loan Party) and no consent of any Loan Party shall be required with respect
to any action taken by the Revolving Lenders pursuant to such provisions.

 

102



--------------------------------------------------------------------------------

(b) As a result of the CAM Exchange, on and after the CAM Exchange Date,
(i) each payment received by an Agent pursuant to any Loan Document in respect
of the Designated Obligations shall be distributed to the Revolving Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment or distribution to the extent required by paragraph
(c) below), but giving effect to assignments after the CAM Exchange Date, it
being understood that nothing herein shall be construed to prohibit the
assignment of a proportionate part of all an assigning Revolving Lender’s rights
and obligations in respect of a single Class of Commitments or Loans, and
(ii) clause (d) of the definition of Excluded Taxes shall not apply to any Taxes
required to be withheld or deducted by an applicable withholding agent from or
in respect of payments hereunder to any Recipient that exceed the Taxes such
withholding agent would have been required to withhold or deduct from or in
respect of payments to such Recipient had such CAM Exchange not occurred (but
only if such Recipient cannot comply with Section 2.17(f) or 2.17(g) under
applicable law).

(c) In the event that, on or after the CAM Exchange Date, the aggregate amount
of the Designated Obligations shall change as a result of the making of an LC
Disbursement by an Issuing Bank that is not reimbursed by a Borrower, then
(i) each Revolving Lender (determined as of the CAM Exchange Date but without
giving effect to the CAM Exchange), shall, in accordance with Sections 2.06(d)
and 2.06(e), promptly pay to such Issuing Bank an amount determined in
accordance with such Sections on the basis of such Revolving Lender’s Combined
Tranche Percentage (determined as of the CAM Exchange Date but without giving
effect to the CAM Exchange) of the amount due from the applicable Borrower in
respect of such LC Disbursement, (ii) the Administrative Agent shall redetermine
the CAM Percentages after giving effect to such LC Disbursement and the funding
of participations therein by the Revolving Lenders and (iii) in the event
distributions shall have been made in accordance with clause (i) of paragraph
(b) above, the Revolving Lenders shall make such payments to one another as
shall be necessary in order that the amounts received by them shall be equal to
the amounts they would have received had each LC Disbursement been outstanding
immediately prior to the CAM Exchange. Each such redetermination shall be
binding on each of the Borrowers and the Revolving Lenders and their successors
and assigns and shall be conclusive absent demonstrable error.

ARTICLE VIII

The Agents

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
entities named as the Administrative Agent and the London Agent in the heading
of this Agreement, and their successors in such capacities, to serve as the
Administrative Agent and the London Agent, respectively, under the Loan
Documents and authorizes the Agents to take such actions and to exercise such
powers as are delegated to the Agents by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

Any Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender or an Issuing Bank as any other Lender or Issuing
Bank and may exercise the same as though it were not an Agent, and such Person
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with Parent or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders or the Issuing Banks.

 

103



--------------------------------------------------------------------------------

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing (and it is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Agents is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law, and that such term is used
as a matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties), (b) the Agents shall
not have any duty to take any discretionary action or to exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Agents are required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the applicable Agent shall believe
in good faith to be necessary, under the circumstances as provided in
Section 9.02); provided that no Agent shall be required to take any action that,
in its opinion, could expose such Agent to liability or be contrary to any Loan
Document or applicable law, and (c) except as expressly set forth in the Loan
Documents, the Agents shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Parent or any
Subsidiary or other Affiliate thereof that is communicated to or obtained by
them or any of their Affiliates in any capacity. The Agents shall not be liable
for any action taken or not taken by them with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the applicable Agent shall believe in good faith to be
necessary, under the circumstances as provided in Section 9.02) or in the
absence of their own gross negligence or willful misconduct (such absence to be
presumed for purposes of this Article VIII unless otherwise determined by a
court of competent jurisdiction by a final and nonappealable judgment). Each
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof (stating that it is a “notice of default”) is given to
such Agent by Parent or a Lender, and no Agent shall be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, including any
representation by any Incremental Lender in any Incremental Facility Agreement
(it being understood and agreed that each Agent may rely, and shall incur no
liability for relying, upon such representation), (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to such Agent, or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to such Agent. Notwithstanding anything herein to the
contrary, the Agents shall not have any liability arising from any confirmation
of any Revolving Credit Exposure or the component amounts thereof, any
determination of the Exchange Rate, the LC Exchange Rate or the US Dollar
Equivalent or any determination of any rate that reflects the costs to any
Lenders of making or maintaining any Loans as contemplated by Section 2.14.

 

104



--------------------------------------------------------------------------------

Each Agent shall be entitled to rely, and shall not incur any liability for
relying, upon any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person
(including, if applicable, a Financial Officer). Each Agent also may rely, and
shall not incur any liability for relying, upon any statement made to it orally
or by telephone and believed by it to be made by the proper Person (including,
if applicable, a Financial Officer), and may act upon any such statement prior
to receipt of written confirmation thereof. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, amendment,
extension or renewal of a Letter of Credit, that by its terms must be fulfilled
to the satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or such Issuing Bank sufficiently in advance to the making of such
Loan or the issuance, amendment, extension or renewal of such Letter of Credit.
Each Agent may consult with legal counsel (who may be counsel for any Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Each Agent may perform any of and all its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by it. Each Agent and any such sub-agent may perform any of
and all its duties and exercise its rights and powers through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of each Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent or the London Agent, as applicable. No Agent shall
be responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agent.

Subject to the terms of this paragraph, each Agent may resign at any time by
notifying the Lenders, the Issuing Banks and Parent. Upon receipt of any such
notice of resignation, the Required Lenders (in the case of a resignation of the
Administrative Agent) or the Administrative Agent (in the case of a resignation
by the London Agent) shall have the right, in consultation with Parent, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders and the Issuing Banks, appoint a successor Agent, which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. If any Agent shall be a Defaulting Lender pursuant to clause (e) of
the definition of such term, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to Parent and such Agent remove such
Agent in its capacity as such and, in consultation with Parent, appoint a
successor. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent, as the
case may be, and such retiring or removed Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents. The fees
payable by the

 

105



--------------------------------------------------------------------------------

Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
Notwithstanding the foregoing, in the event (a) no successor Agent to a retiring
Agent shall have been so appointed and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its intent to resign,
the retiring Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Banks and Parent or (b) no successor to a removed Agent
shall have been so appointed and shall have accepted such appointment by the day
that is 30 days following of the issuance of a notice of removal, the removal
shall become effective on such 30th day, and on the date of effectiveness of
such resignation or removal, as the case may be, (i) the retiring or removed
Agent shall be discharged from its duties and obligations hereunder and under
the Loan Documents, and (ii) the Required Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Agent; provided that (A) all payments required to be made hereunder or
under any other Loan Documents to the retiring or removed Agent for the account
of any Person other than such Agent shall be made directly to such Person and
(B) all notices and other communications required or contemplated to be given or
made to the retiring or removed Agent shall also directly be given or made to
the other Agent, and each Lender and each Issuing bank. After an Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring or removed Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while it was acting as Agent.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon either Agent, any Arranger, any Manager or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon either Agent, any Arranger, any Manager or any other Lender or Issuing
Bank, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

Each Lender and Issuing Bank, by delivering its signature page to this Agreement
and, in the case of any Lender, funding its Loans on the Effective Date, or
delivering its signature page to an Assignment and Assumption, an Incremental
Facility Agreement or an Issuing Bank Agreement pursuant to which it shall
become a Lender or an Issuing Bank, as the case may be, hereunder, shall be
deemed to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Administrative Agent or the Lenders on the Effective
Date.

Notwithstanding anything herein to the contrary, no Arranger, Manager,
Syndication Agent or Documentation Agent shall have any duties or obligations
under this Agreement or any other Loan Document (except in its capacity, as
applicable, as a Lender or an Issuing Bank), but all such Persons shall have the
benefit of the expense reimbursement and indemnities to the extent provided for
hereunder.

 

106



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail, sent by facsimile or
sent by email, as follows:

(i) if to Parent, to it at 141 Needham Street, Newton, MA 02464, Attention of
Office of the General Counsel, (Facsimile No. (617) 830-0770, email:
skalvert@tripadvisor.com) and if to any Borrowing Subsidiary, to it in care of
Parent as set forth above;

(ii) if to the Administrative Agent or the Swingline Lender, to JPMorgan Chase
Bank, N.A., Loan and Agency Services Group, 500 Stanton Christiana Road, Ops 2
Floor 3, Newark, Delaware 19713, Attention of Jessie Qian Jiang (Facsimile No.
(302) 634-3301, email: qian.jiang@jpmorgan.com), with a copy to JPMorgan Chase
Bank, N.A., 383 Madison Avenue, 24th Floor, New York, NY 10179, Attention of
Peter Thauer (Facsimile No. (212) 270-5127, email: Peter.Thauer@jpmorgan.com);

(iii) if to the London Agent, to J.P. Morgan Europe Limited, Loans Agency 6th
Floor, 25 Bank Street, Canary Wharf, London E14 5JP, United Kingdom, Attention
of Loans Agency (Facsimile No. 44-20-7777-2360, email:
nicole.johnson@jpmorgan.com), with a copy to the Administrative Agent as
provided under clause (ii) above;

(iv) if to any Issuing Bank, to it at the address (or email or facsimile number)
most recently specified by it in a notice delivered to the Administrative Agent
and Parent; and

(v) if to any other Lender, to it at its address (or email or facsimile number)
set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received, and notices
sent by facsimile or email shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, notices shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient); and notices delivered through electronic communications as
provided in paragraph (b) of this Section shall be effective as provided in such
paragraph.

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
email and Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.

 

107



--------------------------------------------------------------------------------

(c) Each Borrowing Subsidiary hereby irrevocably appoints Parent as its agent
for the purpose of receiving or giving on its behalf any notice and taking any
other action provided for in this Agreement and any other Loan Document and
hereby agrees that it shall be bound by any such notice or action received,
given or taken by Parent hereunder or thereunder irrespective of whether or not
any such notice shall have in fact been authorized by such Borrowing Subsidiary
and irrespective of whether or not the agency provided for herein or therein
shall have theretofore been terminated.

(d) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(e) The Borrowers agree that the Agents may, but shall not be obligated to, make
any Communication by posting such Communication on Debt Domain, Intralinks,
Syndtrak, ClearPar or a substantially similar electronic transmission system
(the “Platform”). The Platform is provided “as is” and “as available”. None of
the Agents or any of their Related Parties warrants, or shall be deemed to
warrant, the adequacy of the Platform and the Agents expressly disclaim
liability for errors or omissions in the Communications. No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made, or shall be deemed to be
made, by the Agents or any of their Related Parties in connection with the
Communications or the Platform. In no event shall any Agent or any of its
Related Parties have any liability to any Borrower, any Lender, any Issuing Bank
or any other Person for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Borrower’s or any Agent’s
transmission of Communications through the Platform.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by either Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Without limiting
the generality of the foregoing, the execution and delivery of this Agreement,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether either Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Sections 2.09(d), 2.21 and 9.12, neither any Loan
Document nor any provision thereof may be waived, amended or modified except, in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Parent and the Required Lenders, or, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan

 

108



--------------------------------------------------------------------------------

Parties that are party thereto, in each case with the consent of the Required
Lenders; provided that (i) any provision of this Agreement or any other Loan
Document may be amended by an agreement in writing entered into by Parent and
the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
10 Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within 10 Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment and (ii) no such agreement shall
(A) increase the Commitment of any Lender without the written consent of such
Lender, (B) reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon (other than as a result of any waiver of any
increase in the interest rate applicable to any Loan or LC Disbursement pursuant
to Section 2.13(c) or any change in the definition, or in any components
thereof, of the term “Leverage Ratio”), or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (C) postpone the
scheduled maturity date of any Loan, or the date of any scheduled amortization
installment of the principal amount of any Incremental Term Loan as set forth in
the applicable Incremental Facility Agreement, or the required date of
reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment, or
waive, amend or modify Section 7.01(a), without the written consent of each
Lender affected thereby, (D) change Section 2.18(b) or 2.18(c) in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender, (E) change any of the provisions of this Section
or the percentage set forth in the definition of the term “Required Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), provided that, as set forth in Section 2.21 or with the consent of the
Required Lenders, the provisions of this Section and the definition of the term
“Required Lenders” may be amended to include references to any new class of
loans or commitments created under this Agreement (or to lenders extending such
loans or commitments) on substantially the same basis as the corresponding
references relating to the existing Classes of Loans, Commitments or Lenders,
(F) release Guarantees representing all or substantially all the value of the
Guarantees under the Guarantee Agreement, or limit the liability of Parent or
any Subsidiary Loan Parties in respect of such Guarantees, without the written
consent of each Lender, (G) change any provision of any Loan Document in a
manner that by its terms adversely affects the rights in respect of payments of
Revolving Lenders of any Class differently from Revolving Lenders of any other
Class, without the written consent of Lenders representing a Majority in
Interest of the adversely affected Class of Revolving Loans, (H) change any
provision of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments of Lenders of any Class differently from
Lenders of any other Class, without the written consent of Lenders representing
a Majority in Interest of each adversely affected Class (for purposes of this
clause (H), all the Revolving Lenders shall be deemed to be Lenders of the same
Class) or (I) waive any condition set forth in Section 4.02 or 4.03 without the
written consent of the Majority in Interest of the Revolving Lenders and, in the
case of any such waiver affecting one Class of Revolving Lenders but not the
other, a Majority in Interest of the Revolving Lenders of such Class (it being
understood and agreed that any amendment or waiver of, or any consent with
respect to, any provision of this

 

109



--------------------------------------------------------------------------------

Agreement (other than any waiver expressly relating to Section 4.02 or 4.03) or
any other Loan Document, including any amendment of any affirmative or negative
covenant set forth herein or in any other Loan Document or any waiver of a
Default or an Event of Default, shall not be deemed to be a waiver of any
condition set forth in Section 4.02 or 4.03); provided further that (1) no such
agreement shall amend, modify or otherwise affect the rights or obligations of
either Agent, any Issuing Bank or the Swingline Lender without the prior written
consent of such Agent, such Issuing Bank or the Swingline Lender, as the case
may be, and (2) any amendment, waiver or other modification of this Agreement
that by its terms affects the rights or duties under this Agreement of the
Lenders of one or more Classes (but not the Lenders of any other Class) may be
effected by an agreement or agreements in writing entered into by Parent and the
requisite percentage in interest of Lenders under each affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time. Notwithstanding
the foregoing, (i) no consent with respect to any amendment, waiver or other
modification of this Agreement or any other Loan Document shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (A), (B) or (C) of clause (ii) of the first
proviso of this paragraph and then only in the event such Defaulting Lender
shall be affected by such amendment, waiver or other modification, and (ii) any
provision of this Agreement may be amended by an agreement in writing entered
into by Parent, the Administrative Agent (and, if their rights or obligations
are affected thereby, each Issuing Bank and the Swingline Lender) and the
Lenders that will remain parties hereto after giving effect to such amendment if
(x) by the terms of such agreement the Commitment of each Lender not consenting
to the amendment provided for therein shall terminate upon the effectiveness of
such amendment, (y) at the time such amendment becomes effective, each Lender
not consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement and (z) after giving effect to such amendment
and all contemporaneous repayments of Revolving Loans and reductions of
Revolving Commitments, the sum of the total Revolving Credit Exposures under
each Tranche shall not exceed the total Commitments under such Tranche. Any
amendment or modification effected in accordance with this paragraph will be
binding on each Borrowing Subsidiary whether or not such Borrowing Subsidiary
shall have consented thereto.

(c) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agents, the Arrangers,
the Managers and their Affiliates, including the reasonable fees, charges and
disbursements of one firm of counsel for the Agents and, if deemed reasonably
necessary by the Agents, one firm of local counsel in each appropriate
jurisdiction, in connection with the arrangement and the syndication of the
credit facilities provided for herein, the preparation, execution, delivery and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by any Issuing Bank in

 

110



--------------------------------------------------------------------------------

connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Agents, any Arranger, any Manager, any Syndication Agent, any
Documentation Agent, any Issuing Bank or any Lender, including the fees, charges
and disbursements of any counsel for the Agents, any Arranger, any Manager, any
Issuing Bank, any Syndication Agent, any Documentation Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrowers shall indemnify the Agents (and any sub-agent thereof), the
Arrangers, the Managers, each Syndication Agent, each Documentation Agent, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with or as a result of (i) the arrangement and the syndication
of the credit facilities provided for herein, the preparation, execution,
delivery and administration of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated thereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials at, under, on or from any property currently or formerly owned or
operated by Parent or any of the Subsidiaries, or any Environmental Liability
related in any way to Parent or any of the Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto and regardless of
whether such matter is initiated by a third party or by Parent or any Affiliate
thereof; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. This Section 9.03(b) shall not apply with respect
to Taxes, other than Taxes that represent losses, claims, damages, liabilities
or expenses incurred in connection with a non-Tax claim.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by them to either Agent (or any sub-agent thereof), any Issuing Bank or the
Swingline Lender, or any Related Party of any of the foregoing, under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to such Agent
(or any such sub-agent), such Issuing Bank, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent (or such sub-agent), such Issuing Bank or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for either Agent (or any such sub-agent), any

 

111



--------------------------------------------------------------------------------

Issuing Bank or the Swingline Lender in connection with such capacity; provided
further that, with respect to such unpaid amounts owed to any Issuing Bank or
the Swingline Lender in its capacity as such, or to any Related Party of any
Issuing Bank or the Swingline Lender acting in connection with such capacity,
only the Revolving Lenders shall be required to pay such unpaid amounts. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the total Revolving Credit Exposures, unused Revolving
Commitments and, except for purposes of the immediately preceding proviso, the
outstanding Incremental Term Loans and unused Incremental Term Commitments, in
each case at the time (or most recently outstanding and in effect); provided
that the Swingline Exposure of any Lender that is the Swingline Lender shall be
deemed to exclude that portion of its Swingline Exposure that exceeds its
Combined Tranche Percentage of the aggregate principal amount of all outstanding
Swingline Loans, and the unused Revolving Commitment of such Lender shall be
determined without regard to any such excess amount.

(d) To the extent permitted by applicable law, the Borrowers shall not assert,
or permit any of their Affiliates or Related Parties to assert, and each hereby
waives, any claim against any Indemnitee (i) for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, any Loan
Document or any agreement or instrument contemplated thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) neither
Parent nor any Borrowing Subsidiary may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any of them without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers, the Managers, the Syndication Agents, the Documentation
Agents and, to the extent expressly contemplated hereby, the sub-agents of the
Agents and the Related Parties of any of the Agents, the Arrangers, the
Managers, the Syndication Agents, the Documentation Agents, the Issuing Banks
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

112



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) Parent; provided that no consent of Parent shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; provided
further that Parent shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 10 Business Days after having received written notice thereof;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for (1) any assignment in respect of the US Tranche to a
US Tranche Revolving Lender, an Affiliate of such Lender or an Approved Fund of
such Lender, (2) any assignment in respect of a European Tranche to a European
Tranche Revolving Lender, an Affiliate of such Lender or an Approved Fund of
such Lender or (3) any assignment of any Incremental Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund;

(C) each Issuing Bank, in the case of any assignment of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its LC Exposure;
and

(D) the Swingline Lender, in the case of any assignment of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its Swingline
Exposure.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
US$5,000,000 unless each of Parent and the Administrative Agent otherwise
consents; provided that (x) no such consent of Parent shall be required if an
Event of Default has occurred and is continuing and (y) Parent shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within 10 Business Days after having
received written notice thereof;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

113



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

In addition, in connection with each assignment, the assignee shall deliver to
the applicable Borrower and the Applicable Agent all applicable Tax forms
required to be delivered by it under Sections 2.17(f) and 2.17(g), including,
for the avoidance of doubt, that, if such assignee wishes the HMRC DT Treaty
Passport scheme to apply to this Agreement, such assignee shall provide its
scheme reference number and its jurisdiction of tax residence on the date on
which it becomes a Lender (if there shall then be a UK Loan Party).

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting solely for this purpose as a non-
fiduciary agent of the Borrowers, shall maintain at one of its offices in the
United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent demonstrable error, and the
Borrowers, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers, any Issuing Bank and any Lender at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this Section and any written
consent to such assignment required by this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that the Administrative Agent shall not be
required to accept such

 

114



--------------------------------------------------------------------------------

Assignment and Assumption or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and assignee. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph, and following such recording, unless
otherwise determined by the Administrative Agent (such determination to be made
in the sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.

(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more Eligible Assignees (each, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment of any Class and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrowers, the Agents, the
Issuing Banks and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement or any other Loan Document; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (A) through (F) of clause (ii) of the first proviso to
Section 9.02(b) that directly affects such Participant and requires the approval
of all the Lenders or all the affected Lenders (or all the Lenders or all the
affected Lenders of a Class). Subject to paragraph (c)(ii) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Sections 2.17(f) and 2.17(g) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender and the information and documentation
required under Section 2.17(g) will be delivered to Parent and the London
Agent)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section, provided that such
Participant agrees to be subject to the provisions of Section 2.19 as though it
were an assignee under paragraph (b) of this Section. Each Lender that sells a

 

115



--------------------------------------------------------------------------------

participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 2.19 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made (A) pursuant to
Section 2.18(c) or (B) with Parent’s prior written consent.

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement or any other
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent demonstrable error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, no Agent (in its capacity as an Agent)
shall have any responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank having jurisdiction over it, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that either Agent, any Arranger, any
Issuing Bank or any Lender or any Affiliate or Related Party of any of the
foregoing, may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan Document is executed and
delivered or any credit is extended thereunder, and shall continue in full force

 

116



--------------------------------------------------------------------------------

and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. Notwithstanding the foregoing or anything else
to the contrary set forth in this Agreement or any other Loan Document, in the
event that, in connection with the refinancing or repayment in full of the
credit facilities provided for herein, an Issuing Bank shall have provided to
the Administrative Agent a written consent to the release of the Revolving
Lenders from their obligations hereunder with respect to any Letter of Credit
issued by such Issuing Bank (whether as a result of the obligations of any
Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank,
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents, and the Revolving
Lenders shall be deemed to have no participations in such Letter of Credit, and
no obligations with respect thereto, under Section 2.06(d) or 2.06(e). The
provisions of Sections 2.15, 2.16, 2.17, 2.18(b), 2.18(c), 9.03, 9.09 and 9.10
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Issuing Banks. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under the Commitment Letter and any commitment advices submitted by
them (but do not supersede any other provisions of the Commitment Letter or any
fee letter referred to therein (or any separate letter agreements with respect
to fees payable to the Administrative Agent or any Issuing Bank) that do not by
the terms of such documents terminate upon the effectiveness of this Agreement).
Except as provided in Section 4.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement. Each financial institution that shall be party to an Issuing
Bank Agreement executed by Parent and the Administrative Agent shall be a party
to and an Issuing Bank under this Agreement, and shall have all the rights and
duties of an Issuing Bank hereunder and under its Issuing Bank Agreement. Each
Lender hereby authorizes the Administrative Agent to enter into Issuing Bank
Agreements.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof, and the invalidity of a particular provision

 

117



--------------------------------------------------------------------------------

in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties hereto shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provision with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provision.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of any Borrower against any of
and all the obligations then due of the Borrowers now or hereafter existing
under this Agreement held by such Lender or Issuing Bank, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement. Each Lender and Issuing Bank agrees to notify Parent and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give notice shall not affect the validity of such setoff and
application. The rights of each Lender and Issuing Bank, and each Affiliate of
any of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, Issuing Bank or
Affiliate may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court; provided that, notwithstanding the foregoing, (i) each of
the parties hereto shall retain the right to bring any such action or proceeding
in the courts of any other jurisdiction in connection with the enforcement of
any judgment and (ii) nothing in this Agreement or any other Loan Document shall
affect any right that any Agent, any Issuing Bank or any Lender may otherwise
have to bring any action or proceeding arising out of or relating to this
Agreement or any other Loan Document against any Subsidiary Loan Party that is a
Foreign Subsidiary or any of its properties in the courts of the jurisdiction of
its organization or domicile. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

118



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

(e) To the extent that any Borrowing Subsidiary has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set-off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, such Borrowing Subsidiary hereby irrevocably waives and agrees
not to plead or claim such immunity in respect of its Obligations under its
Borrowing Subsidiary Agreement, this Agreement or any other Loan Document.

(f) Each Borrowing Subsidiary hereby agrees that the waivers set forth in this
Section shall have the fullest extent permitted under the Foreign Sovereign
Immunities Act of 1976 of the United States of America and are intended to be
irrevocable and not subject to withdrawal for purposes of such Act.

(g) Each Borrowing Subsidiary hereby irrevocably designates, appoints and
empowers Parent, and Parent hereby accepts such appointment, as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents that may be served in any such action or proceeding
arising out of or relating to this Agreement and any other Loan Document. Such
service may be made by mailing or delivering a copy of such process to any
Borrowing Subsidiary in care of Parent at Parent’s address used for purposes of
giving notice under Section 9.01, and each Borrowing Subsidiary hereby
irrevocably authorizes and directs Parent to accept such service on its behalf.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

119



--------------------------------------------------------------------------------

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
Related Parties, including accountants, legal counsel and other agents and
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential or shall otherwise be subject to an
obligation of confidentiality), (b) to the extent requested by any Governmental
Authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, other than, in the case of any such disclosure to a
Participant or a prospective Participant, any such Participant or prospective
Participant that shall have been identified, or is actually known to the
disclosing Person to be an Affiliate of any Person identified, on Schedule 9.12,
as such Schedule may be supplemented by Parent from time to time by a writing
delivered to the Administrative Agent (it being understood and agreed (x) that
Parent (in its reasonable discretion) may only include an additional Person on
Schedule 9.12 if such Person is or is an Affiliate of any Person that engages in
a business in competition with Parent and/or any of the Subsidiaries, (y) that
no Lender shall have any obligation to determine whether any Participant, or any
prospective Participant, that is not identified on Schedule 9.12 is an Affiliate
of any Person identified on such Schedule and (z) the Administrative Agent shall
promptly furnish to Lenders a copy of any such supplement received by it) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations other than
any such counterparty or prospective counterparty that shall have been
identified, or is actually known to the disclosing Person to be an Affiliate of
any Person identified, on Schedule 9.12, as such Schedule may be supplemented by
Parent from time to time by a writing delivered to the Administrative Agent (it
being understood and agreed (x) that Parent (in its reasonable discretion) may
only include an additional Person on Schedule 9.12 if such Person is or is an
Affiliate of any Person that engages in a business in competition with Parent
and/or any of the Subsidiaries, (y) that no Lender shall have any obligation to
determine whether any counterparty, or any prospective counterparty, that is not
identified on Schedule 9.12 is an Affiliate of any Person identified on such
Schedule and (z) the Administrative Agent shall promptly furnish to Lenders a
copy of any such supplement received by it), (g) with the consent of Parent,
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to either Agent,
any Issuing Bank or any Lender on a nonconfidential basis from a source other
than any Borrower, (i) to any credit insurance providers or (j) on a
confidential basis to (i) any rating agency in connection with rating Parent or
the Subsidiaries or the credit facilities provided for herein or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities provided for
herein. For the purposes of this Section, “Information” means all information
received from the Borrowers relating to the Borrowers or

 

120



--------------------------------------------------------------------------------

their business, other than any such information that is available to either
Agent, any Issuing Bank or any Lender on a nonconfidential basis prior to
disclosure by a Borrower; provided that, in the case of information received
from a Borrower after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. Release of Guarantees. (a) If Parent shall request the release of
the Guarantee of any Subsidiary Loan Party (i) upon the consummation of any
transaction permitted by this Agreement (for the avoidance of doubt, as in
effect from time to time) as a result of which transaction such Subsidiary Loan
Party (A) ceases to be a Subsidiary or (B) becomes a Partial Transfer Subsidiary
(but, in the case of this clause (B), only if such Subsidiary Loan Party is not
a Guarantor of any other Material Indebtedness of Parent or another Subsidiary)
or (ii) upon any Subsidiary Loan Party otherwise ceasing to be a Designated
Subsidiary (including because such Subsidiary Loan Party becomes a Specified
Foreign Subsidiary) and, in each case, shall deliver to the Administrative Agent
a certificate of a Financial Officer of Parent, in each case of clause
(i) above, to the effect that such transaction and, if applicable, the
application of the proceeds thereof will comply with the terms of this Agreement
(and, in the event clause (B) is applicable, that the condition set forth in the
parenthetical in such clause (B) is satisfied) or, in the case of clause
(ii) above, setting forth details with respect thereto, the Administrative
Agent, if satisfied that the applicable certificate is correct, shall execute
and deliver to Parent, at Parent’s expense, all documents that Parent shall
reasonably request to evidence such termination or release.

(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, the Guarantees provided under the Guarantee Agreement shall terminate
when all the Obligations (other than contingent obligations for indemnification,
expense reimbursement, tax gross-up or yield protection as to which no claim has
been made) have been indefeasibly paid in full, all Commitments have terminated
or expired, the LC Exposure has been reduced to zero and the Issuing Banks have
no further obligations to issue Letters of Credit hereunder. In connection with
any such termination pursuant to this paragraph, the Administrative Agent shall
execute and deliver to Parent, at Parent’s expense, all documents that Parent
shall reasonably request to evidence such termination.

 

121



--------------------------------------------------------------------------------

(c) Any execution and delivery of documents by the Administrative Agent pursuant
to this Section shall be without recourse to, or representation or warranty by,
the Administrative Agent.

SECTION 9.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 9.16. USA Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the USA Patriot Act.

SECTION 9.17. No Fiduciary Relationship. Parent and each Borrowing Subsidiary,
on behalf of itself and its subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, Parent, the Subsidiaries and their Affiliates, on the one
hand, and the Agents, the Arrangers, the Managers, the Lenders, the Issuing
Banks and their Affiliates, on the other hand, will have a business relationship
that does not create, by implication or otherwise, any fiduciary duty on the
part of the Agents, the Arrangers, the Lenders, the Issuing Banks or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications. Parent and each Borrowing Subsidiary,
on behalf of itself and its subsidiaries, acknowledges that each Agent, each
Arranger, each Manager, each Lender and Issuing Bank and their respective
Affiliates may have economic interests that conflict with those of Parent, the
Subsidiaries, their equityholders and/or their Affiliates. The Agents, the
Arrangers, the Managers, the Lenders, the

 

122



--------------------------------------------------------------------------------

Issuing Banks and their Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of Parent, the Borrowing Subsidiaries and their
Affiliates, and none of the Agents, the Arrangers, the Managers, the Lenders,
the Issuing Banks or their Affiliates has any obligation to disclose any of such
interests to Parent, any Borrowing Subsidiary or any of their Affiliates. To the
fullest extent permitted by law, Parent and each Borrowing Subsidiary, on behalf
of itself and its subsidiaries, hereby waives and releases any claims that it or
any of its Affiliates may have against the Agents, the Arrangers, the Managers,
the Lenders, the Issuing Banks and their Affiliates with respect to any breach
or alleged breach of fiduciary duty in connection with any aspect of any lending
transaction contemplated hereby.

SECTION 9.18. Non-Public Information. (a) Each Lender and Issuing Bank
acknowledges that all information furnished to it pursuant to this Agreement by
or on behalf of Parent or any Borrowing Subsidiary and relating to Parent, the
Subsidiaries or their respective businesses may include material non-public
information concerning Parent, the Subsidiaries and their respective securities,
and confirms that it has developed compliance procedures regarding the use of
material non-public information and that it will handle such material non-public
information in accordance with such procedures and applicable law, including
Federal, state and foreign securities laws.

(b) All such information, including requests for waivers and amendments,
furnished by Parent, any Borrowing Subsidiary or the Administrative Agent
pursuant to, or in the course of administering, this Agreement will be
syndicate-level information, which may contain material non-public information
concerning Parent, the Subsidiaries and their respective securities.
Accordingly, each Lender and Issuing Bank represents to Parent, the Borrowing
Subsidiaries and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non- public information in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.

SECTION 9.19. Notices under Existing Credit Agreement. Each Lender that is also
a lender under the Existing Credit Agreement hereby consents and agrees that no
prior notice shall be required under the Existing Credit Agreement with respect
to termination of commitments or prepayment of loans under the Existing Credit
Agreement; provided that notice thereof is given on the Effective Date.

 

123



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TRIPADVISOR, INC. by /s/ Julie Bradley Name: Julie Bradley Title: Chief
Financial Officer TRIPADVISOR HOLDINGS, LLC, by /s/ Julie Bradley Name: Julie
Bradley Title: Chief Financial Officer TRIPADVISOR LLC, by /s/ Julie Bradley
Name: Julie Bradley Title: Chief Financial Officer

[SIGNATURE PAGE TO TRIPADVISOR, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

by /s/ Peter B. Thauer Name: Peter B. Thauer Title: Managing Director

J.P. MORGAN EUROPE LIMITED,

as London Agent,

by   Name: Title:

[SIGNATURE PAGE TO TRIPADVISOR, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

  by         Name:     Title:

J.P. MORGAN EUROPE LIMITED,

as London Agent,

  by   /s/ Belinda Lucas     Authorised Signatory     Name: Belinda Lucas    
Title: Associate

[SIGNATURE PAGE TO TRIPADVISOR, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF TRIPADVISOR, INC.

Name of Institution: Morgan Stanley Bank, N.A.,

 

By: /s/ Michael King Name: Michael King Title: Authorized Signatory

[SIGNATURE PAGE TO TRIPADVISOR, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF TRIPADVISOR, INC.

Name of Institution: BANK OF AMERICA, N.A.

 

by /s/ Marie Foruria Name: Marie Foruria Title: Vice President

[SIGNATURE PAGE TO TRIPADVISOR, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF TRIPADVISOR, INC.

 

 

BNP PARlBAS:   by   /s/ Nicole Rodriguez   Name: Nicole Rodriguez   Title:
Director   by   /s/ Ade Adedeji   Name: Ade Adedeji   Title: Vice President BNP
PARIBAS SECURITIES CORP.:   by   /s/ Nicole Rodriguez   Name: Nicole Rodriguez  
Title: Director   by   /s/ Ade Adedeji   Name: Ade Adedeji   Title: Vice
President

[SIGNATURE PAGE TO TRIPADVISOR, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF TRIPADVISOR, INC.

Name of Institution: SUNTRUST BANK

by /s/ Brian Guffin Name: Brian Guffin Title: Director

[SIGNATURE PAGE TO TRIPADVISOR, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF TRIPADVISOR, INC.

Wells Fargo Bank, National Association

by /s/ David M. Mallett Name: David M. Mallett Title: Managing Director

[SIGNATURE PAGE TO TRIPADVISOR, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF TRIPADVISOR, INC.

Name of Institution: Royal Bank of Canada

by /s/ Sheldon Pinto Name: Sheldon Pinto Title: Authorized Signatory

[SIGNATURE PAGE TO TRIPADVISOR, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF TRIPADVISOR, INC.

Name of Institution: BARCLAYS BANK PLC, as a lender

by /s/ Christopher Lee Name: Christopher Lee Title: Vice President

[SIGNATURE PAGE TO TRIPADVISOR, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF TRIPADVISOR, INC.

Name of Institution: U.S. Bank National Association

by /s/ Christine L. Wagner Name: Christine L. Wagner Title: Senior Vice
President

For any Lender requiring a second signature block:

by   Name: Title:

[SIGNATURE PAGE TO TRIPADVISOR, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF TRIPADVISOR, INC.

Name of Institution: Citibank, N.A.

by /s/ Keith Lukasavich Name: Keith Lukasavich Title: Vice President & Director

[SIGNATURE PAGE TO TRIPADVISOR, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF TRIPADVISOR, INC.

Name of Institution: The Bank of Tokyo-Mitsubishi UFJ, Ltd.

by /s/ Ola Anderssen Name: Ola Anderssen Title: Director

For any Lender requiring a second signature block:

by   Name: Title:

[SIGNATURE PAGE TO TRIPADVISOR, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF TRIPADVISOR, INC.

Name of Institution: GOLDMAN SACHS BANK USA

by /s/ Rebecca Kratz Name: Rebecca Kratz Title: Authorized Signatory

[SIGNATURE PAGE TO TRIPADVISOR, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF TRIPADVISOR, INC.

Name of Institution: Deutsche Bank AG New York Branch

by /s/ Virginia Cosenza Name: Virginia Cosenza Title: Vice President

For any Lender requiring a second signature block:

by /s/ Ming K. Chu Name: Ming K. Chu Title: Vice President

[SIGNATURE PAGE TO TRIPADVISOR, INC. CREDIT AGREEMENT]